 

Exhibit 10.1

 

 



 

Published Deal CUSIP Number: 759510AR1

USD Revolver CUSIP Number: 759510AS9

MUL Revolver CUSIP Number: 759510AT7

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of September 3, 2020

 

among

 

RELIANCE STEEL & ALUMINUM CO.,

as Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Issuing Lender

and

Swing Line Lender,

 

JPMorgan Chase Bank, N.A.

and

Wells Fargo Bank, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

 

PNC BANK, NATIONAL ASSOCIATION

and

td bank, n.a.,

as Co-Documentation Agents,

 

and

 

THE OTHER FINANCIAL

INSTITUTIONS PARTY HERETO,

as Lenders

 

and

 

BofA SECURITIES, INC.,

J.P. MORGAN CHASE BANK, N.A.

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers

and

Joint Bookrunners

 



 

 



 

 

 

Table of Contents Page

 

Section 1   DEFINITIONS AND ACCOUNTING TERMS 1       1.1   Defined Terms 1 1.2  
Use of Defined Terms 33 1.3   Accounting Terms 33 1.4   Rounding 33 1.5  
Exhibits and Schedules 33 1.6   Letter of Credit Amounts 33 1.7   Miscellaneous
Terms 34 1.8   Exchange Rates; Currency Equivalents 34 1.9   Additional
Alternative Currencies 34 1.10   Change of Currency 35 1.11   Interest Rates 35
1.12   Division 35         Section 2  COMMITMENTS; INTEREST, FEES AND PAYMENT
PROCEDURES 36        2.1  Loans 36 2.2  Borrowings, Conversions and
Continuations of Loans 36 2.3  Swing Line 38 2.4  Letters of Credit 39 2.5 
Prepayments 45 2.6  Voluntary Reduction or Termination of Revolving Credit (USD
Commitments / Revolving Credit (MC) Commitments 46 2.7  Principal and Interest
46 2.8  Fees 47 2.9  Computation of Interest and Fees; Retroactive Adjustments
of Applicable Margin 48 2.10  Payments Generally; Administrative Agent’s
Clawback 48 2.11  Funding Sources 49 2.12  Automatic Deduction 50 2.13 
Obligations of Lenders Several 50 2.14  Sharing of Payments by Lenders 50 2.15 
Increase in Commitments 51 2.16  Defaulting Lenders 51 2.17  Cash Collateral 54
2.18  Extension of Maturity Date 55        Section 3  TAXES, YIELD PROTECTION
AND ILLEGALITY 56        3.1  Taxes 56 3.2  Illegality 60 3.3  Inability to
Determine Rates 61 3.4  Increase Costs; Reserves on Eurocurrency Rate Loans 63
3.5  Compensation for Losses 64 3.6  Mitigation Obligations; Replacement of
Lenders 65 3.7  Survival 65        Section 4  CONDITIONS 65        4.1 
Conditions of Initial Extensions of Credit 65 4.2  Any Extension of Credit 67   
    Section 5  REPRESENTATIONS AND WARRANTIES 67

 



-i-

 

 

Table of Contents (continued) Page

 

5.1  Existence and Qualification; Power; Compliance With Laws 67 5.2  Authority;
Compliance With Other Agreements and Instruments and Government Regulations 68
5.3  No Governmental Approvals or Other Consents Required 68 5.4  Binding
Obligations 68 5.5  Litigation 68 5.6  No Default 69 5.7  ERISA Compliance 69
5.8  Use of Proceeds; Margin Regulations 69 5.9  Title to Property 70 5.10 
Intangible Assets 70 5.11  Tax Liability 70 5.12  Financial Statements 70 5.13 
Environmental Compliance 70 5.14  Investment Company Act 70 5.15  Insurance 70
5.16  Disclosure 71 5.17  OFAC 71 5.18  Anti-Corruption Laws; Sanctions 71 5.19 
Affected Financial Institutions 71 5.20  Beneficial Ownership Certification 71
5.21  Covered Entity 71        Section 6  AFFIRMATIVE COVENANTS 71        6.1 
Financial Statements 71 6.2  Certificates, Notices and Other Information 72 6.3 
Preservation of Existence 74 6.4  Maintenance of Properties 74 6.5  Maintenance
of Insurance 74 6.6  Payment of Tax Obligations 74 6.7  Compliance With Laws 74
6.8  Environmental Laws 74 6.9  Inspection Rights 74 6.10  Keeping of Records
and Books of Account 75 6.11  Compliance with ERISA 75 6.12  Compliance With
Agreements 75 6.13  Use of Proceeds 75 6.14  Anti-Corruption Laws; Sanctions 75
       Section 7 NEGATIVE COVENANTS 76        7.1  Liens 76 7.2  Investments 76
7.3  Subsidiary Indebtedness 76 7.4  Sales and Leasebacks 78 7.5  Mergers 78
7.6  Acquisitions 78 7.7  ERISA 78 7.8  Interest Coverage Ratio 79       

 



-ii-

 

 



Table of Contents (continued) Page

 

7.9  Total Net Leverage Ratio 79 7.10  Change in Nature of Business 79 7.11 
[Intentionally deleted.] 79 7.12  Distributions 79 7.13  Margin Regulations;
Sanctions 79 7.14  Anti-Corruption Laws 79        Section 8  EVENTS OF DEFAULT
AND REMEDIES UPON EVENT OF DEFAULT 80        8.1  Events of Default 80 8.2 
Remedies Upon Event of Default 81 8.3  Application of Funds 82        Section 9 
ADMINISTRATIVE AGENT 82        9.1  Appointment and Authority 82 9.2  Rights as
a Lender 83 9.3  Exculpatory Provisions 83 9.4  Reliance by Administrative Agent
84 9.5  Delegation of Duties 84 9.6  Resignation of Administrative Agent 85 9.7 
Non-Reliance on Administrative Agent, the Arrangers and Other Lenders 86 9.8  No
Other Duties, Etc 86 9.9  Administrative Agent May File Proofs of Claim 86 9.10 
Certain ERISA Matters 87        Section 10  MISCELLANEOUS 88        10.1 
Amendments, Etc 88 10.2  Notices; Effectiveness; Electronic Communication 89
10.3  No Waiver; Cumulative Remedies 91 10.4  Expenses; Indemnity; Damage Waiver
92 10.5  Payments Set Aside 93 10.6  Successors and Assigns 94 10.7  Treatment
of Certain Information; Confidentiality 99 10.8  Right of Setoff 100 10.9 
Interest Rate Limitation 100 10.10  Counterparts; Integration; Effectiveness 100
10.11  Survival of Representations and Warranties 101 10.12  Severability 101
10.13  Replacement of Lenders 101 10.14  Governing Law; Jurisdiction; Etc 102
10.15  Waiver of Jury Trial 103 10.16  USA PATRIOT Act Notice 103 10.17  Time of
the Essence 103 10.18  Electronic Execution of Assignments and Certain Other
Documents 103 10.19  No Advisory or Fiduciary Responsibility 104 10.20  Judgment
Currency 104 10.21  Acknowledgement and Consent to Bail-In of Affected Financial
Institutions 105 10.22  Acknowledgement Regarding Any Supported QFCs 105 10.23 
Amendment and Restatement; No Novation 106 10.24  Electronic Signatures, Etc 106

 



-iii-

 

 

EXHIBITS       Form of:

 

Exhibit A –  Request for Extension of Credit Exhibit B –  Compliance Certificate
Exhibit C-1 –  Revolving Credit (USD) Note Exhibit C-2 –  Revolving Credit (MC)
Note Exhibit D –  Assignment and Assumption Exhibit E –  U.S. Tax Compliance
Certificates Exhibit F –  Opinion of Counsel

 

 

SCHEDULES      Schedule 2.1 –  Commitments Schedule 2.4 –  Existing Letters of
Credit Schedule 5.5 –  Certain Litigation Schedule 5.9 –  Existing Liens
Schedule 7.3 –  Existing Indebtedness Schedule 10.2 –  Administrative Agent’s
Office; Certain Addresses for Notices     

 



-iv-

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 3, 2020, is
entered into by and among Reliance Steel & Aluminum Co., a Delaware corporation
(“Borrower”), each lender whose name is set forth on the signature pages of this
Agreement and each lender which may hereafter become a party to this Agreement
(collectively, “Lenders” and individually, a “Lender”), and Bank of America,
N.A., as Administrative Agent, Issuing Lender and Swing Line Lender.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, pursuant to that certain Credit Agreement dated as of September 30,
2016 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement”) among Borrower, the
lenders party thereto (the “Existing Lenders”) and Administrative Agent, the
Existing Lenders have made available certain credit facilities to Borrower; and

 

WHEREAS, Borrower has requested that Administrative Agent and the Lenders amend
and restate the Existing Credit Agreement, and Administrative Agent and the
Lenders have agreed to so amend and restate on the terms and conditions
contained herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

Section 1
DEFINITIONS AND ACCOUNTING TERMS

 

1.1               Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Accounting Change” has the meaning specified in Section 1.3.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person (other than a Person that is a
Subsidiary) or any business or division of a Person (other than a Person that is
a Subsidiary), (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that Borrower or one of its Subsidiaries is the
surviving entity.

 

“Additional Commitment Lender” has the meaning specified in Section 2.18(d).

 

“Adjustment” has the meaning set forth in Section 3.3(c).

 

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency,
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.2 with respect to such currency, or such other address or account
with respect to such currency as Administrative Agent hereafter may designate by
written notice to Borrower and Lenders.

 





 

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Revolving Credit (MC) Commitments” means the Revolving Credit (MC)
Commitments of all the Revolving Credit (MC) Lenders.

 

“Aggregate Revolving Credit (USD) Commitments” means the Revolving Credit (USD)
Commitments of all the Revolving Credit (USD) Lenders.

 

“Agreement” means this Agreement, as it may from time to time be supplemented,
modified, amended, restated or extended.

 

“Alternative Currency” means each of Canadian Dollars, Euro, Sterling and each
other currency (other than Dollars) that is approved in accordance with
Section 1.9.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Administrative Agent or Issuing Lender, as
the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

 

“Applicable Anniversary Date” has the meaning specified in Section 2.18(a).

 

“Applicable Margin” means (a) from the Effective Date until the date that is the
first Business Day after Administrative Agent’s receipt of the Compliance
Certificate required under Section 6.2(a) for the Fiscal Quarter ending
September 30, 2020, the applicable per annum amounts set forth below (in basis
points per annum) opposite Pricing Level III and (b) thereafter, the applicable
per annum amounts set forth below (in basis points per annum) determined by
reference to the Total Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by Administrative Agent pursuant to Section
6.2(a):

 

Pricing Level

Total Net
Leverage Ratio

Letter of
Credit Fee /
Eurocurrency
Rate +

Base Rate
+

Commitment
Fee

I >0.40:1.00 175.0 75.0 25.0 II <0.40:1.00 but >0.30:1.00 150.0 50.0 22.5 III
<0.30:1.00 but >0.20:1.00 125.0 25.0 20.0 IV <0.20:1.00 100.0 0.0 17.5

 



2

 

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Total Net Leverage Ratio shall become effective on the first Business Day after
the date a Compliance Certificate is delivered pursuant to Section 6.2(a);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Requisite Lenders,
subject to the other provisions of this Agreement, the highest Pricing Level
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by Administrative Agent or Issuing
Lender, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Fund” has the meaning specified in Section 10.6(h).

 

“Arrangers” means, collectively, each of BofA Securities, Inc., J.P. Morgan
Chase Bank, N.A. and Wells Fargo Securities, LLC, in each case in its capacity
as joint lead arranger and joint bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the
Administrative Agent.

 

“Attorney Costs” means and includes all reasonable, documented and customary
fees and disbursements of any law firm or other external counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease.

 

“Auto-Extension Letter of Credit” has the meaning specified in Section 2.4(g).

 

“Availability Period” means (a) in the case of the Revolving Credit (USD)
Facility, the period commencing on the Effective Date and ending on the earliest
of (i) the day before the Maturity Date, (ii) the date of termination of the
Aggregate Revolving Credit (USD) Commitments pursuant to Section 2.6 and (iii)
the date on which the commitment of each Lender to make Revolving Credit (USD)
Loans and any obligations of the Issuing Lender to make Letter of Credit
Extensions are terminated pursuant to Section 8.2 and (b) in the case of the
Revolving Credit (MC) Facility, the period commencing on the Effective Date and
ending on the earliest of (i) the day before the Maturity Date, (ii) the date of
termination of the Aggregate Revolving Credit (MC) Commitments pursuant to
Section 2.6 and (iii) the date on which the commitment of each Lender to make
Revolving Credit (MC) Loans is terminated pursuant to Section 8.2.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

3

 

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bank of America” means Bank of America, N.A.

 

“Bank of America Fee Letter” means the letter agreement dated as of the
Effective Date between Borrower and Bank of America.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “Prime Rate” and (c) the Eurocurrency Rate plus 1%. The “Prime
Rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate. Any change in such Prime Rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.3 hereof, then
the Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.

 

“Base Rate Loan” means a Loan which bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Borrower Account” shall have the meaning specified in Section 2.12.

 

“Borrower Materials” has the meaning specified in Section 6.2.

 

“Borrowing” means a Revolving Credit (USD) Borrowing, a Revolving Credit (MC)
Borrowing or a Swing Line Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 



4

 

 

(a)       if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

 

(b)       if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)       if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

 

(d)       if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capital Lease” means any lease that has been or is required to be, in
accordance with GAAP, recorded, classified and accounted for as a capitalized
lease or finance lease.

 

“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a Capital Lease.

 

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash or cash
equivalents in accordance with GAAP, consistently applied.

 

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of the Issuing Lender and Lenders, as
collateral for the Letter of Credit Usage or obligations of the Lenders to fund
participations in respect thereof, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to Administrative Agent and the Issuing Lender (which
documents are hereby consented to by Lenders). Derivatives of such term shall
have corresponding meaning.

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide cash management services, including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 



5

 

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)       any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of 40% or more of the
equity securities of such Person entitled to vote for members of the board of
directors or equivalent governing body of such Person on a partially-diluted
basis (i.e., taking into account all such securities that such person or group
has the right to acquire pursuant to any option right); or

 

(b)       during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

 

“Commitment” means a Revolving Credit (USD) Commitment or a Revolving Credit
(MC) Commitment, as the context may require.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate in the form of Exhibit B, properly
completed and signed by a Responsible Officer of Borrower.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Net Tangible Assets” means, as of the time of determination, the
aggregate amount of the assets of Borrower and its consolidated Subsidiaries
after deducting (a) all goodwill, trade names, trademarks, service marks,
patents, unamortized debt discount and expense and other Intangible Assets and
(b) all current liabilities (other than the current portion of any long term
debt and the current maturities of operating lease liabilities), as reflected on
Borrower’s most recent consolidated balance sheet prepared by Borrower in
accordance with GAAP contained in an annual report on Form 10-K or a quarterly
report on Form 10-Q timely filed or any amendment thereto (and not subsequently
disclaimed as being unreliable by Borrower) pursuant to the Securities Exchange
Act of 1934 by Borrower prior to the time as of which Consolidated Net Tangible
Assets is being determined.

 



6

 

 

“Continuation” and “Continue” each mean, with respect to any Loan other than a
Base Rate Loan, the continuation of such Loan as the same type of Loan in the
same principal amount, but with a new Interest Period and an interest rate
determined as of the first day of such new Interest Period. Continuations must
occur, if at all, on the last day of the Interest Period for such Loan.

 

“Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

 

“Conversion” and “Convert” each mean, with respect to any Revolving Credit (USD)
Loan or Revolving Credit (MC) Loan, the conversion of one type of Loan into
another type of Loan. With respect to Eurocurrency Rate Loans, Conversions must
occur on the last day of the Interest Period for such Loan in order to avoid
potential break-funding costs pursuant to Section 3.5.

 

“Covered Entity” has the meaning specified in Section 10.22(b).

 

“Customer Finance Program” means a supply chain financing or similar program
established by a customer of the Borrower or any Subsidiary pursuant to which
the Borrower or one of its Subsidiaries may sell, assign or transfer receivables
in connection with such a financing program owing by such customer to the
Borrower or any Subsidiary.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 8.1, or both, would, unless cured or
waived, be an Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to the Base Rate plus the Applicable
Margin, if any, applicable to Base Rate Loans plus 2%; provided, however, that
with respect to a Eurocurrency Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Margin) otherwise
applicable to such Loan plus 2%, and (b) when used with respect to Letter of
Credit Fees, a rate equal to the Applicable Margin plus 2%, in each case to the
fullest extent permitted by applicable Laws.

 



7

 

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent and Borrower in writing that such failure is the result of
such Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including, in the case of any Revolving Credit (USD) Lender, in
respect of its participation in Letters of Credit or Swing Line Loans)
within three Business Days of the date when due, (b) has notified Borrower, the
Administrative Agent, the Issuing Lender or the Swing Line Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its prospective funding obligations  hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent) or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to Borrower, the Issuing
Lender, the Swing Line Lender and each Lender promptly following such
determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” means the voluntary sale, transfer, or other disposition of any
asset of Borrower or any of its Subsidiaries, including without limitation any
sale, assignment, pledge, hypothecation, transfer or other disposal with or
without recourse of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Distribution” means, with respect to any shares of capital stock or any warrant
or option to purchase an equity security or other equity security issued by a
Person, (a) the retirement, redemption, purchase, or other acquisition for Cash
or for Property by such Person of any such security, (b) the declaration or
(without duplication) payment by such Person of any dividend in Cash or in
Property on or with respect to any such security, (c) any Investment by such
Person in the holder of 5% or more of any such security if a purpose of such
Investment is to avoid characterization of the transaction as a Distribution and
(d) any other payment in Cash or Property by such Person constituting a
distribution under applicable Laws with respect to such security.

 

“Dollars” or “$” means United States Dollars.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by Administrative Agent or Issuing Lender, as the case may
be, in accordance with normal banking practice at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 



8

 

 

“EBIT” means, for any period for Borrower and its Subsidiaries on a consolidated
basis, the sum of the following without duplication and in accordance with GAAP:
(a) Net Income of Borrower and its Subsidiaries for such period, plus (b) the
sum of the following, without duplication, to the extent deducted in determining
Net Income for such period: (i) any unusual or non-recurring losses, (ii)
Interest Expense, (iii) the aggregate amount income tax expense of Borrower and
its Subsidiaries for the applicable period (whether or not payable during that
period), (iv) non-recurring expenses which do not represent a cash item in such
period or any future period or prior period (excluding depreciation and
amortization), (v) any foreign currency translation losses, (vi) all reasonable
and out-of-pocket fees and expenses incurred in connection with the closing of
any permitted Acquisitions, financings or other Investments during such period
and (vii) any non-cash stock based compensation expenses, less (c) the sum of
the following, without duplication, to the extent included in determining Net
Income for such period: (i) any unusual or non-recurring gains, and (ii) any
foreign currency translation gains.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the time and Business Day on which the conditions set
forth in Section 4.1 are satisfied or waived. Administrative Agent shall notify
Borrower and Lenders of the date that is the Effective Date.

 

“Eligible Assignee” has the meaning specified in Section 10.6(h).

 

“EMJ” means Earle M. Jorgensen Company, a Delaware corporation.

 

“EMJ COLI” means those certain life insurance policies obtained in 1984, 1985
and 1986 by Kilsby-Roberts Holding Co. (“KR”) from Phoenix Mutual Life Insurance
Company covering participants in the KR employee stock ownership plan and
certain other KR executives owned by EMJ, each of which policies has EMJ as its
sole beneficiary.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters applicable to any
of the Real Property.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 



9

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan or
Multiemployer Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon Borrower or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

(a)       With respect to any Extension of Credit:

 

(i)       denominated in a LIBOR Quoted Currency, the rate per annum equal to
the London Interbank Offered Rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for a period equal in length to such Interest Period (“LIBOR”) as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

 

(ii)       denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period; and

 

(iii)        denominated in any other Non-LIBOR Quoted Currency, the rate per
annum as designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by Administrative Agent and the Revolving
Credit (MC) Lenders pursuant to Section 1.9;

 



10

 

 

(b)       for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

 

(c)       if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement; and

 

(d)       to the extent a comparable or successor rate is approved by
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided that to the extent such market practice is not administratively
feasible for Administrative Agent, such approved rate shall be applied in a
manner as otherwise reasonably determined by Administrative Agent.

 

“Eurocurrency Rate Loan” means a Revolving Credit (USD) Loan or Revolving Credit
(MC) Loan that bears interest at a rate based on clause (a) of the definition of
Eurocurrency Rate. Revolving Credit (USD) Loans that are Eurocurrency Rate Loans
must be denominated in Dollars. Revolving Credit (MC) Loans that are
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency. All Revolving Credit (MC) Loans denominated in an Alternative Currency
must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.1.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.1(a)(ii), (a)(iii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.1(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Existing Letters of Credit” has the meaning specified in Section 2.4(o).

 

“Existing Maturity Date” has the meaning specified in Section 2.18(a).

 

“Extension of Credit” means (a) the Borrowing of any Loans, (b) the Conversion
or Continuation of any Loans or (c) the issuance, renewal, increase
continuation, amendment or other credit action with respect to any Letter of
Credit, including Lenders acquiring a participation in such Letters of Credit.

 

“Extending Lender” has the meaning specified in Section 2.18(e).

 



11

 

 

“Facility” means the Revolving Credit (USD) Facility or the Revolving Credit
(MC) Facility, as the context may require.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Fee Letters” means, collectively, the fee letters entered into between Borrower
and one or more of the Arrangers and Bank of America with respect to fees
payable under this Agreement (including, without limitation, the Bank of America
Fee Letter).

 

“Fiscal Quarter” means the fiscal quarter of Borrower consisting of a
three-month fiscal period ending on each March 31, June 30, September 30 and
December 31.

 

“Fiscal Year” means the fiscal year of Borrower consisting of a twelve-month
period ending on each December 31.

 

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Subsidiary” means, at any time, each Subsidiary of Borrower which is
created, organized or domesticated in any jurisdiction other than the United
States or any state thereof.

 

“FRB” means the Board of Governors of the Federal Reserve System or any
Governmental Authority succeeding to its functions.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit (USD) Lender, (a) with respect to the Issuing Lender, such
Defaulting Lender’s Pro Rata Share of the outstanding Letter of Credit Usage
other than Letter of Credit Usage as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Credit (USD)
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving Credit
(USD) Lenders in accordance with the terms hereof.

 

“Fund” has the meaning specified in Section 10.6(h).

 



12

 

 

“Funded Debt” means, as of the date of determination, without duplication, the
sum of (a) all principal Indebtedness of Borrower and its Subsidiaries for
borrowed money (including debt securities issued by Borrower or any of its
Subsidiaries) on that date plus (b) Guaranty Obligations in connection with
Synthetic Leases, plus (c) the aggregate amount of all Capital Lease Obligations
of Borrower and its Subsidiaries on that date, plus (d) all Letter of Credit
Usage and the face amount of, and reimbursement obligations with respect to, any
other letters of credit issued for the account of Borrower and its Subsidiaries,
but excluding (i) accounts payable incurred in the ordinary course of business
and (ii) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary,
or Indebtedness of the Company to any Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing (including any supra-national
bodies, such as the European Union or the European Central Bank and including
any group or body charged with setting financial accounting or regulatory
capital rules or standards (including the Financial Accounting Standards Board,
the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

 

“Granting Lender” has the meaning specified in Section 10.6(i).

 

“Guaranty Obligation” means, as to any Person, any obligation, contingent or
otherwise, guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Indebtedness; provided that the term Guaranty Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guaranty Obligation shall be
deemed to be the lower of (i) an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, covered by such
Guaranty Obligation, and (ii) the maximum amount for which such Person may be
liable pursuant to the instrument embodying such Guaranty Obligation, unless
such primary obligation and the maximum amount for which such Person may be
liable are not stated or determinable, in which case the amount of such Guaranty
Obligation shall be such Person’s maximum reasonably anticipated liability in
respect thereof as determined by the Person in good faith. Notwithstanding the
foregoing definition, the term “Guaranty Obligation” shall not include any
direct or indirect obligation of a Person as a general partner of a general
partnership or a joint venturer of a joint venture in respect of Indebtedness of
such general partnership or joint venture, to the extent such Indebtedness is
contractually non-recourse to the assets of such Person as a general partner or
joint venturer (other than assets comprising the capital of such general
partnership or joint venture).

 



13

 

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (which approval shall be obtained prior to such acquisition) by
resolutions of the board of directors of such Person or by similar action if
such Person is not a corporation; except that with respect to any acquisition of
a non-U.S. Person, an otherwise friendly acquisition shall not be deemed to be
unfriendly solely as a result of such approval not being obtained from to the
first public announcement of an offer relating to a friendly acquisition if it
is not customary in such jurisdiction to obtain such approval prior thereto.

 

“IFRS” has the meaning specified in Section 1.3.

 

“Impacted Loans” has the meaning specified in Section 3.3(a).

 

“Indebtedness” means, as to any Person (without duplication):

 

(a)       all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes or other similar
instruments;

 

(b)       any direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, shipside bonds, surety bonds and similar instruments;

 

(c)       all obligations of such Person as lessee under leases which have been
or should be, in accordance with GAAP, recorded as Capital Lease Obligations;

 

(d)       net obligations under any Swap Contract in an amount equal to (i) if
such Swap Contract has been closed out, the termination value thereof, or (ii)
if such Swap Contract has not been closed out, the mark-to-market value thereof
determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contracts;

 

(e)       whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)        indebtedness of such Person arising under facilities for the discount
of accounts receivable of such Person in an amount equal to the present value of
the unpaid amount of all accounts receivable sold, determined by using a
discount rate equal to the discount rate used in determining the purchase price
of such accounts receivable under such facilities;

 

(g)       indebtedness relating to Synthetic Leases; and

 

(h)       all Guaranty Obligations of such Person in respect of any of the
foregoing.

 



14

 

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person (subject only to customary exceptions
acceptable to the Requisite Lenders). The amount of any Capital Lease Obligation
or Synthetic Lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. Notwithstanding
the foregoing, Life Insurance Policy Loans shall not constitute Indebtedness so
long as (1) such obligations are nonrecourse to Borrower, EMJ and their
respective Subsidiaries, (2) each EMJ COLI policy is owned by EMJ and has EMJ as
its sole beneficiary, (3) the aggregate amount of such obligations outstanding
thereunder at any time does not exceed the cash surrender value of the EMJ COLI
policies at such time, and (4) the proceeds of such loans incurred after the
Effective Date are not used for any purpose other than to pay the premiums,
interest, taxes and expenses related to the EMJ COLI policies. In no event shall
Indebtedness include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy unperformed obligations of the seller of
such asset, or (D) earn-out obligations until such obligations become a
liability on the balance sheet of such person in accordance with GAAP.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.4(b).

 

“Intangible Assets” means assets that are considered intangible assets under
GAAP, including customer lists, goodwill, computer software (except for
purchased or licensed software), copyrights, trade names, trademarks and
patents.

 

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter
(including the last day of a Fiscal Quarter which is also the last day of a
Fiscal Year), the ratio of (a) EBIT of Borrower and its Subsidiaries on a
consolidated basis for the fiscal period consisting of that Fiscal Quarter and
the three immediately preceding Fiscal Quarters, excluding any portion of EBIT
allocable to any Person acquired by Borrower or any of its Subsidiaries for any
portion of the fiscal period that occurs prior to the date of the Acquisition of
such Person to (b) Interest Expense of Borrower and its Subsidiaries on a
consolidated basis for such fiscal period.

 

“Interest Expense” means, with respect to any Person and as of the last day of
any fiscal period, the sum of (a) all interest, fees, charges and related
expenses paid or payable (without duplication) for that fiscal period by that
Person to a lender in connection with borrowed money (including any obligations
for fees, charges and related expenses payable to the issuer of any letter of
credit) or the deferred purchase price of assets that are considered “interest
expense” under GAAP plus (b) the portion of rent paid or payable (without
duplication) for that fiscal period by that Person under Capital Lease
Obligations that should be treated as interest in accordance with FASB ASC
840-10 and 840-20.

 

“Interest Payment Date” means, (a) with respect to any Base Rate Loan, the last
Business Day of each calendar quarter and the Maturity Date, and (b) with
respect to any other type of Loan (other than a Swing Line Loan), (i) any date
that such Loan is prepaid in whole or in part, (ii) the last day of each
Interest Period applicable to, or the maturity of, such Loan; provided, however,
that if any Interest Period or the maturity of any such Loan exceeds three
months, the date that falls three months after the beginning of such Interest
Period, shall also be an Interest Payment Date, and (iii) the Maturity Date.

 

15

 

 

 

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
Borrower in the Request for Extension of Credit relating thereto; provided
 that:

 

(a)       Any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

 

(b)       Any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(c)       No Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any acquisition (other than an
“Acquisition” as defined above) or investment by such Person, whether by means
of (a) the purchase or other acquisition of capital stock or other securities of
another Person, (b) a loan, advance or capital contribution to, guaranty of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of any such Investment.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Lender and Borrower (or any Subsidiary) or in favor of the
Issuing Lender and relating to such Letter of Credit.

 

“Issuing Lender” means Bank of America, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder. The
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, executive orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

 

“Lender” has the meaning set forth in the introductory paragraph hereto, and
unless the context otherwise requires includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as such Lender may from time to time notify Borrower and
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 



16

 

 

“Letter of Credit” means any of the letters of credit issued by the Issuing
Lender hereunder, including the Existing Letters of Credit, either as originally
issued or as the same may be supplemented, amended, renewed or extended. All
Letters of Credit shall be issued in Dollars or in an Alternative Currency
approved by the Issuing Lender.

 

“Letter of Credit Advance” means, with respect to each Revolving Credit (USD)
Lender, such Lender’s funding of its participation in any Letter of Credit
Borrowing in accordance with its Pro Rata Revolving Credit (USD) Share. All
Letter of Credit Advances shall be denominated in Dollars.

 

“Letter of Credit Application” means an application for issuances of, or
amendments to, Letters of Credit as shall at any time be in use at the Issuing
Lender.

 

“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Revolving Credit (USD) Borrowing. All Letter of
Credit Borrowings shall be denominated in Dollars.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

 

“Letter of Credit Fee” has the meaning specified in Section 2.4(n).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Credit (USD) Commitments and (b) $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit (USD) Commitments.

 

“Letter of Credit Usage” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate amount of all Unreimbursed Amounts, including all drawings under the
Letters of Credit honored by the Issuing Lender and not theretofore reimbursed
or converted into Revolving Credit (USD) Loans. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.6. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Swiss Franc; and Yen; in each case as long as there is a published
LIBOR rate with respect thereto.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by
Administrative Agent from time to time).

 



17

 

 

“LIBOR Successor Rate” has the meaning specified in Section 3.3(c).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of Administrative Agent in consultation with the
Borrower, to reflect the adoption and implementation of such LIBOR Successor
Rate and to permit the administration thereof by Administrative Agent in a
manner substantially consistent with market practice (or, if Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever, including any agreement to grant any of the foregoing, any
conditional sale or other title retention agreement, any lease in the nature of
a security interest, and/or the filing of or agreement to give any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Laws of any jurisdiction with respect to any
Property, including the interest of a purchaser of accounts receivable; provided
that in no event shall (a) the interest of a lessor under an operating lease or
(b) customary restrictions in purchase and sale agreements constitute a Lien.

 

“Life Insurance Policy Loans” means obligations in respect of money borrowed by
EMJ against the available cash surrender value of any EMJ COLI policy in
accordance with the terms of such policy, which obligations shall be nonrecourse
to Borrower and its Subsidiaries.

 

“Loan” means any advance made or to be made by any Lender to Borrower as
provided in Section 2, and includes each Revolving Credit (USD) Loan, Revolving
Credit (MC) Loan and Swing Line Loan.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Fee
Letters, the Letters of Credit, the Swing Line Documents, any Request for
Extension of Credit, any Issuer Documents, any Compliance Certificate, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 of this Agreement, and any other agreements of any
type or nature hereafter executed and delivered by Borrower or any of its
Subsidiaries or Affiliates to Administrative Agent, the Issuing Lender or to any
Lender in any way relating to or in furtherance of this Agreement, in each case
either as originally executed or as the same may from time to time be
supplemented, modified, amended, restated, extended or replaced.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurocurrency market.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the FRB as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of Borrower and its Subsidiaries, taken as a
whole; (b) the ability of Borrower to perform its obligations under the Loan
Documents; or (c) the rights and remedies of the Administrative Agent or the
Lenders under the Loan Documents.

 



18

 

 

“Maturity Date” means September 3, 2025; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Minimum Amount” means, with respect to each of the following actions, the
following amounts set forth opposite such action (a reference to “Minimum
Amount” shall also be deemed a reference to the multiples in excess thereof set
forth below):

 

Type of Action Minimum Amount

Minimum
Multiples
in excess of
Minimum Amount

Borrowing of, prepayment of or Conversion into, Base Rate Loans $2,000,000
$1,000,000 Borrowing of, prepayment of, Continuation of, or Conversion into,
Eurocurrency Rate Loans $5,000,000 $1,000,000 Borrowing of Revolving Credit
(USD) Loans as Base Rate Loans to repay Swing Line Loans Amount of Swing Line
Loans being repaid N/A Reduction in Revolving Credit (USD) Commitments or
Revolving Credit (MC) Commitments $10,000,000 $10,000,000 Assignments with
respect to the Revolving Credit (USD) Facility $10,000,000 N/A Assignments with
respect to the Revolving Credit (MC) Facility $5,000,000 N/A

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA that is sponsored, maintained, contributed to by
Borrower or any ERISA Affiliate or to which Borrower or any ERISA Affiliate has
any liability (contingent or otherwise).

 

“Net Cash Proceeds” means Net Proceeds to the extent consisting of Cash less
attorneys’ fees, accountants’ fees, investment banking fees and other costs,
fees and expenses actually incurred in connection therewith and net of taxes
paid or reasonably estimated to be payable as a result thereof.

 

“Net Income” means, with respect to any fiscal period, the consolidated net
income of Borrower and its Subsidiaries, excluding any consolidated net income
not attributable to Borrower and its Subsidiaries for that period, determined in
accordance with GAAP, consistently applied.

 

“Net Proceeds” means, with respect to any Disposition, the gross sales proceeds
received by Borrower and its Subsidiaries from such Disposition (including Cash,
Property and the assumption by the purchaser of any liability of Borrower or its
Subsidiaries) net of brokerage commissions, legal expenses and other
transactional costs payable by Borrower and its Subsidiaries with respect to
such Disposition and net of an amount determined in good faith by Borrower to be
the estimated amount of income taxes payable by Borrower attributable to such
Disposition.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders or
each Lender affected by the applicable consent, waiver or amendment in
accordance with the terms of Section 10.1 and (ii) has been approved by the
Requisite Lenders.

 



19

 

 

“Non-Extending Lender” has the meaning specified in Section 2.18(b).

 

“Non-Extension Notice Date” has the meaning specified in Section 2.4(g).

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Notes” means, collectively, the Revolving Credit (USD) Notes and the Revolving
Credit (MC) Notes.

 

“Notice Date” has the meaning specified in Section 2.18(b).

 

“Obligations” means all present and future obligations of every kind or nature
of Borrower at any time and from time to time owed to Administrative Agent, any
Lender, the Issuing Lender or any Person entitled to indemnification, or any one
or more of them, under any one or more of the Loan Documents or otherwise with
respect to any Loan or Letter of Credit, in each case whether due or to become
due, matured or to become mature, liquidated or unliquidated, or contingent or
actual, including obligations of performance as well as obligations of payment,
and including interest that accrues after the commencement of any proceeding
under any Debtor Relief Law by or against Borrower or any Subsidiary or
Affiliate of Borrower.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Opinion of Counsel” means the favorable written legal opinion of in-house
counsel to the Borrower, who has acted as counsel to Borrower, substantially in
the form of Exhibit F, together with copies of all factual certificates and
legal opinions upon which such counsel has relied.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).

 

“Outstanding Amount” means (i) with respect to Revolving Credit (USD) Loans,
Revolving Credit (MC) Loans and Swing Line Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit (USD) Loans, Revolving Credit (MC) Loans and Swing Line Loans, as the
case may be, occurring on such date; and (ii) with respect to any Letter of
Credit Usage on any date, the Dollar Equivalent amount of such Letter of Credit
Usage on such date after giving effect to any Letter of Credit Extension
occurring on such date and any other changes in the aggregate amount of the
Letter of Credit Usage as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

 



20

 

 

“Outstanding Obligations” means, as of any date, and after giving effect to
making any Extensions of Credit requested on such date and all payments,
repayments and prepayments made on such date, the sum of (a) the aggregate
outstanding principal of all Loans, and (b) all Letter of Credit Usage.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the Issuing Lender or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.6(d).

 

“Participant Register” has the meaning specified in Section 10.6(c).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto
established under ERISA.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by Borrower or its ERISA
Affiliates or to which Borrower or any of its ERISA Affiliates contributes or
has an obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

 

“Permitted Investment” means:

 

(a)       Investments held by Borrower or any of its Subsidiaries in the form of
cash equivalents or short-term marketable securities;

 

(b)      advances or loans to officers, directors and employees of Borrower and
its Subsidiaries in the ordinary course of business in an aggregate amount not
to exceed $10,000,000 at any time outstanding;

 

(c)       consignments of inventory in the ordinary course of business;

 



21

 

 

(d)       contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Borrower or its Subsidiaries;

 

(e)       Investments consisting of extension of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

 

(f)        investments by the Borrower or a Subsidiary in the capital stock of
its Subsidiaries;

 

(g)       loans or advances made by the Borrower to, and Guaranty Obligations by
the Borrower of obligations of, any Subsidiary, and loans or advances made by
any Subsidiary to, and the Borrower by any Subsidiary of obligations of, the
Borrower or any other Subsidiaries;

 

(h)       Guarantees constituting Indebtedness permitted by Section 7.2;

 

(i)        Investments received in connection with the bona fide settlement of
any defaulted Indebtedness or other liability owed to the Borrower or any
Subsidiary; and

 

(j)        Swap Contracts not entered into for speculative purposes.

 

“Permitted Liens” means:

 

(a)       inchoate Liens incident to construction on or maintenance of Real
Property; or Liens incident to construction on or maintenance of Real Property
now or hereafter filed of record for which adequate reserves have been set aside
(or deposits made pursuant to applicable Laws) and which are being contested in
good faith by appropriate proceedings and have not proceeded to judgment;
provided that, by reason of nonpayment of the obligations secured by such Liens,
no such Real Property is subject to a material risk of loss or forfeiture;

 

(b)       Liens for taxes and assessments on Real Property which are not past
due; or Liens for taxes and assessments on Real Property for which adequate
reserves have been set aside and are being contested in good faith by
appropriate proceedings;

 

(c)       minor defects and irregularities in title, easements, rights-of-way,
restrictions and other similar encumbrances incurred in the ordinary course of
business which do not in any case materially detract from the value of the
Property subject thereto or interfere with the ordinary conduct of the
businesses of Borrower and its Subsidiaries;

 

(d)       rights reserved to or vested in any Governmental Authority to control
or regulate, or obligations or duties to any Governmental Authority with respect
to, the use of any Real Property;

 

(e)       rights reserved to or vested in any Governmental Authority to control
or regulate, or obligations or duties to any Governmental Authority with respect
to, any right, power, franchise, grant, license, or permit;

 

(f)       present or future zoning laws and ordinances or other laws and
ordinances restricting the occupancy, use, or enjoyment of Real Property;

 

(g)       statutory Liens, other than those described in subsections (a) or (b)
above, arising in the ordinary course of business with respect to obligations
which are not delinquent or are being contested in good faith; provided that, if
delinquent, adequate reserves have been set aside with respect thereto and, by
reason of nonpayment, no Property is subject to a material risk of loss or
forfeiture;

 



22

 

 

(h)        covenants, conditions, and restrictions affecting the use of Real
Property which in the aggregate do not materially impair the fair market value
or use of the Real Property for the purposes for which it is held;

 

(i)         rights of tenants under leases and rental agreements covering Real
Property entered into in the ordinary course of business of the Person owning
such Real Property;

 

(j)         Liens consisting of pledges or deposits to secure (i) obligations
under workers’ compensation, unemployment insurance, social security and other
laws or similar legislation, including Liens of judgments thereunder which are
not currently dischargeable and (ii) the performance of statutory obligations,
not incurred in connection with (A) the borrowing of money or (B) the deferred
purchase price of goods or inventory;

 

(k)        Liens consisting of pledges or deposits of Property to secure
performance in connection with operating leases made in the ordinary course of
business to which Borrower or any Subsidiary of Borrower is a party as lessee;

 

(l)         Liens consisting of any right of offset, or statutory bankers’ lien,
on bank deposit accounts maintained in the ordinary course of business so long
as such bank deposit accounts are not established or maintained for the purpose
of providing such right of offset or bankers’ lien;

 

(m)       Liens consisting of deposits of Property to secure statutory
obligations of Borrower or any Subsidiary of Borrower in the ordinary course of
its business;

 

(n)        Liens consisting of deposits of Property to secure (or in lieu of)
surety, appeal or customs bonds in proceedings to which Borrower or any
Subsidiary of Borrower is a party in the ordinary course of its business;

 

(o)        judgment, attachment or other similar liens in respect of judgments
that do not constitute an Event of Default;

 

(p)        other non-consensual Liens incurred in the ordinary course of
business but not in connection with an extension of credit, which do not in the
aggregate, when taken together with all other Liens, materially impair the value
or use of the Property of Borrower and its Subsidiaries, taken as a whole;

 

(q)        Liens consisting of (i) an interest (other than a legal or equitable
co-ownership interest, an option or right to acquire a legal or equitable
co-ownership interest and any interest of a ground lessor under a ground lease),
that does not materially impair the value or use of Property for the purposes
for which it is or may reasonably be expected to be held, (ii) an option or
right to acquire a Lien that would be a Permitted Lien, (iii) the subordination
of a lease or sublease in favor of a financing entity and (iv) a license, or
similar right, of or to Intangible Assets granted in the ordinary course of
business;

 

(r)         carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law;

 

(s)         pledges and deposits made (i) to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Subsidiary thereof in the ordinary course of business supporting obligations of
the type set forth in clause (i) above;

 



23

 

 

(t)        Liens representing any interest or title of a licensor, lessor or
sub-licensor or sub-lessor, or a licensee, lessee or sub-licensee or sub-lessee,
in the property subject to any lease, license or sublicense or concession
agreement not prohibited by this Agreement;

 

(u)       Liens incurred or deposits made in the ordinary course of business in
connection with operating leases;

 

(v)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the import or
export of goods;

 

(w)       Liens solely on any cash earnest money deposits made by the Borrower
or any Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;

 

(x)        the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

 

(y)       Liens arising from precautionary Uniform Commercial Code financing
statements, conditional sale, title retention, consignments or similar
arrangements entered into in connection with any transaction not prohibited by
this Agreement;

 

(z)        Liens securing insurance premiums financing arrangements, provided,
that such Liens are limited to the applicable unearned insurance premiums;

 

(aa)      Liens entered into or granted in connection with Customer Finance
Programs or the purchase and sale of inventory, or the sale of receivables
pursuant to non-recourse factoring arrangements; and

 

(cc)     encumbrances or restrictions arising under any “rabbi trust” formed in
connection with any deferred compensation arrangements.

 

“Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Authority, or other entity.

 

“Priority Indebtedness” means, as of the time of determination, the aggregate
amount of (a) unsecured Indebtedness of Borrower’s Subsidiaries (excluding
indebtedness owing to Borrower or any Subsidiary of Borrower) plus (b) all
Indebtedness of Borrower and its Subsidiaries that is secured by Liens
(excluding Liens permitted by clauses (a) through (h) of Section 7.1).

 

“Pro Rata Revolving Credit (USD) Share” means with respect to any Revolving
Credit (USD) Lender at any time, such Revolving Credit (USD) Lender’s Pro Rata
Share in respect of the Revolving Credit (USD) Facility at such time.

 



24

 

 

“Pro Rata Share” means (a) in respect of the Revolving Credit (USD) Facility,
with respect to any Revolving Credit (USD) Lender at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Credit (USD)
Commitments represented by such Revolving Credit (USD) Lender’s Revolving Credit
(USD) Commitment at such time, in each case, subject to adjustment as provided
in Section 2.16 and (b) in respect of the Revolving Credit (MC) Facility, with
respect to any Revolving Credit (MC) Lender at any time, the percentage (carried
out to the ninth decimal place) of the Aggregate Revolving Credit (MC)
Commitments represented by such Revolving Credit (MC) Lender’s Revolving Credit
(MC) Commitment at such time. If the commitment of each Revolving Credit (USD)
Lender to make Revolving Credit (USD) Loans and the obligation of the Issuing
Lender to make Extensions of Credit with respect to Letters of Credit have been
terminated pursuant to Section 8.2, or if the Aggregate Revolving Credit (USD)
Commitments have expired, then the Pro Rata Share of each Revolving Credit (USD)
Lender in respect of the Revolving Credit (USD) Facility shall be determined
based on the Pro Rata Share of such Revolving Credit (USD) Lender in respect of
the Revolving Credit (USD) Facility most recently in effect, giving effect to
any subsequent assignments. If the commitment of each Revolving Credit (MC)
Lender to make Revolving Credit (MC) Loans has been terminated pursuant to
Section 8.2, or if the Aggregate Revolving Credit (MC) Commitments have expired,
then the Pro Rata Share of each Revolving Credit (MC) Lender in respect of the
Revolving Credit (MC) Facility shall be determined based on the Pro Rata Share
of such Revolving Credit (MC) Lender in respect of the Revolving Credit (MC)
Facility most recently in effect, giving effect to any subsequent assignments.
The initial Pro Rata Share of each Lender in respect of each Facility is set
forth opposite the name of such Lender on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Property” or “Properties” means any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Quarterly Payment Date” means the last Business Day of each calendar quarter.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for Administrative Agent, such other day as otherwise
reasonably determined by Administrative Agent).

 

“Real Property” means, as of any date of determination, all real Property then
or theretofore owned, leased or occupied by Borrower or any of its Subsidiaries.

 

“Recipient” means the Administrative Agent, any Lender, the Issuing Lender or
any other recipient of any payment to be made by or on account of any obligation
of Borrower hereunder.

 

“Register” has the meaning specified in Section 10.6(c).

 

“Regulations T, U and X” means Regulations T, U and X, as at any time amended,
of the FRB, or any other regulations in substance substituted therefor.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 



25

 

 

“Reportable Event” means, any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

 

“Request for Extension of Credit” means a written request substantially in the
form of Exhibit A or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent) or telephonic request
followed by such written request, duly completed and signed by a Responsible
Officer of Borrower, in each case delivered to Administrative Agent by Requisite
Notice.

 

“Requisite Facility Lenders” means (a) for the Revolving Credit (USD) Facility,
the Requisite Revolving Credit (USD) Lenders and (b) for the Revolving Credit
(MC) Facility, the Requisite Revolving Credit (MC) Lenders.

 

“Requisite Lenders” means, at any time, Lenders having Total Credit Exposure
representing more than 50% of the Total Credit Exposure of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Requisite Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that any
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Revolving Credit (USD) Lender shall be deemed to be held by
the Lender that is the Swing Line Lender or Issuing Lender, as the case may be,
in making such determination.

 

“Requisite Notice” means, unless otherwise provided herein, (a) irrevocable
written notice to the intended recipient (which may include any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) or (b) irrevocable telephonic notice to the intended
recipient, promptly followed by a written notice to such recipient. Such notices
shall be (i) delivered or made to such recipient at the address, telephone
number or facsimile number set forth on Schedule 10.2 or in the Administrative
Questionnaire or as otherwise designated by such recipient by Requisite Notice
to Administrative Agent and (ii) if made by Borrower, given or made by a
Responsible Officer. Any written notice shall be in the form, if any, prescribed
in the applicable section herein and may be given by facsimile; provided such
facsimile is promptly confirmed by a telephone call to such recipient or, in the
case of any notices given pursuant to Section 2, any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent.

 

“Requisite Revolving Credit (MC) Lenders” means, at any time, Lenders having
more than 50% of the sum of the aggregate Outstanding Amount of Revolving Credit
(MC) Loans plus the aggregate unused Revolving Credit (MC) Commitments. The
aggregate Outstanding Amount of Revolving Credit (MC) Loans and unused Revolving
Credit (MC) Commitment of any Defaulting Lender shall be disregarded in
determining Requisite Revolving Credit (MC) Lenders at any time.

 

“Requisite Revolving Credit (USD) Lenders” means, at any time, Lenders having
more than 50% of the sum of the aggregate Revolving Credit (USD) Exposures plus
the aggregate unused Revolving Credit (USD) Commitments. The Revolving Credit
(USD) Exposure and unused Revolving Credit (USD) Commitment of any Defaulting
Lender shall be disregarded in determining Requisite Revolving Credit (USD)
Lenders at any time; provided that, the amount of any participation in any Swing
Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Revolving Credit
(USD) Lender shall be deemed to be held by the Lender that is the Swing Line
Lender or Issuing Lender, as the case may be, in making such determination.

 



26

 

 

“Requisite Time” means, with respect to any of the actions listed below, the
time set forth opposite such action (all times are California time) on or prior
to the date (the “relevant date”) of such action:

 

Action Time Date Borrowing or prepayment of Base Rate Loans 9:00 a.m. Relevant
date Borrowing of, Continuation of, prepayment of, or Conversion into
Eurocurrency Rate Loans denominated in Dollars 10:00 a.m. 3 Business Days prior
to relevant date Borrowing of, Continuation of or prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies 10:00 a.m. 4 Business Days
prior to relevant date Borrowing of, Continuation of or prepayment of
Eurocurrency Rate Loans denominated in Special Notice Currencies 10:00 a.m. 5
Business Days prior to relevant date Voluntary Reduction or Termination of
Revolving Credit (USD) Commitments or Revolving Credit (MC) Commitments 10:00
a.m. 2 Business Days prior to relevant date Letter of Credit action 10:00 a.m. 5
Business Days prior to relevant date Funds (including scheduled or required
repayments and payments of principal and interest) made available by Lenders or
Borrower to Administrative Agent 11:00 a.m. Relevant date

 

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, secretary, corporate controller or
treasurer of Borrower, or any other officer or partner having substantially the
same authority and responsibility and, solely for purposes of notices given
pursuant to Section 2, any other officer or employee of Borrower so designated
by any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of Borrower designated in or pursuant to an agreement
between Borrower and the Administrative Agent. Any document or certificate
hereunder that is signed or executed by a Responsible Officer of Borrower shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of Borrower.

 

“Revaluation Date” means, (a) with respect to any Revolving Credit (MC) Loan,
each of the following: (i) each date of a Borrowing of a Eurocurrency Rate Loan
denominated in an Alternative Currency, (ii) each date of a Continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.2, and (iii) such additional dates as Administrative Agent shall
determine or the Requisite Revolving Credit (MC) Lenders shall require; and (b)
with respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the Issuing
Lender under any Letter of Credit denominated in an Alternative Currency, (iv)
in the case of all Existing Letters of Credit denominated in Alternative
Currencies (if any), the Effective Date, and (v) such additional dates as the
Administrative Agent or the Issuing Lender shall determine or the Required
Revolving Credit (USD) Lenders shall require.

 



27

 

 

“Revolving Credit (MC) Borrowing” means a borrowing consisting of simultaneous
Revolving Credit (MC) Loans of the same type, in the same currency and, in the
case of Eurocurrency Rate Loans, having the same Interest Period made by each of
the Revolving Credit (MC) Lenders pursuant to Section 2.1(b).

 

“Revolving Credit (USD) Borrowing” means a borrowing consisting of simultaneous
Revolving Credit (USD) Loans of the same type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Revolving Credit
(USD) Lenders pursuant to Section 2.1(a).

 

“Revolving Credit (MC) Commitment” means, as to each Lender, its obligation to
make Revolving Credit (MC) Loans to Borrower pursuant to Section 2.1(b) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.1 under the caption
“Revolving Credit (MC) Commitment” or opposite such caption or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Revolving Credit (USD) Commitment” means, as to each Lender, its obligation to
(a) make Revolving Credit (USD) Loans to Borrower pursuant to Section 2.1(a),
(b) purchase participations in Letter of Credit Usage, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.1 under the caption “Revolving Credit (USD) Commitment” or
opposite such caption or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Revolving Credit (USD) Exposure” means, as to any Revolving Credit (USD) Lender
at any time, the aggregate Outstanding Amount at such time of Revolving Credit
(USD) Loans and aggregate Outstanding Amount of such Revolving Credit (USD)
Lender’s participation in Letter of Credit Usage and Swing Line Loans at such
time.

 

“Revolving Credit (MC) Facility” means, at any time, the revolving credit
facility provided in this Agreement pursuant to the Aggregate Revolving Credit
(MC) Commitments.

 

“Revolving Credit (USD) Facility” means, at any time, the revolving credit
facility provided in this Agreement pursuant to the Aggregate Revolving Credit
(USD) Commitments, including the participations in the Letter of Credit Usage
and Swing Line Loans thereunder.

 

“Revolving Credit (MC) Lender” means, at any time, any Lender that has a
Revolving Credit (MC) Commitment or outstanding Revolving Credit (MC) Loans at
such time.

 

“Revolving Credit (USD) Lender” means, at any time, any Lender that has a
Revolving Credit (USD) Commitment or Revolving Credit (USD) Exposure at such
time.

 

“Revolving Credit (MC) Loan” means a Loan of any type made to Borrower by any
Revolving Credit (MC) Lender pursuant to Section 2.1(b). All Revolving Credit
(MC) Loans may be denominated in Dollars or Alternative Currencies.

 



28

 

 

“Revolving Credit (USD) Loan” means a Loan of any type made to Borrower by any
Revolving Credit (USD) Lender pursuant to Section 2.1(a). All Revolving Credit
(USD) Loans shall be denominated in Dollars.

 

“Revolving Credit (MC) Note” means a promissory note made by Borrower in favor
of a Revolving Credit (MC) Lender evidencing Revolving Credit (MC) Loans made by
such Lender, substantially in the form of Exhibit C-2, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed, extended or replaced.

 

“Revolving Credit (USD) Note” means a promissory note made by Borrower in favor
of a Revolving Credit (USD) Lender or the Swing Line Lender evidencing Revolving
Credit (USD) Loans or Swing Line Loans, as the case may be, made by such Lender,
substantially in the form of Exhibit C-1, either as originally executed or as
the same may from time to time be supplemented, modified, amended, renewed,
extended or replaced.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Issuing Lender, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Alternative Currency.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“Scheduled Unavailability Date” has the meaning specified in Section 3.3(c).

 

“Senior Note Indebtedness” means any Indebtedness outstanding or issued under
any of the Senior Note Indentures.

 

“Senior Note Indentures” means, collectively, (a) the Indenture dated as of
November 20, 2006, made by Borrower, as Issuer, and certain Subsidiaries from
time to time parties thereto as guarantors, and Wells Fargo Bank, National
Association, as Trustee, pursuant to which Borrower issued its 6.850% Senior
Notes due 2036, (b) the Indenture dated as of April 12, 2013, made by Borrower,
as Issuer, and certain Subsidiaries from time to time parties thereto as
guarantors, and Wells Fargo Bank, National Association, as Trustee, pursuant to
which Borrower issued its 4.50% Senior Notes due April 15, 2023, (c) the
Indenture dated as of August 3, 2020, made by Borrower, as Issuer, and Wells
Fargo Bank, National Association, as Trustee, pursuant to which Borrower issued
its 1.300% Senior Notes due August 15, 2025 and its 2.150% Senior Notes due
August 15, 2030 and (d) any additional indentures pursuant to which Borrower or
its Subsidiaries from time to time issue any senior notes in accordance with the
provisions of this Agreement, in each case, as amended, supplemented,
refinanced, replaced, exchanged or otherwise modified from time to time.

 

“Significant Subsidiary” means, as of any date of determination, any Subsidiary
which (a) has Consolidated Net Tangible Assets equal to or greater than 5% of
the Consolidated Net Tangible Assets of Borrower and its Subsidiaries on a
consolidated basis, (b) has revenue equal to or greater than 5% of the total
revenue of Borrower and its Subsidiaries on a consolidated basis (calculated for
the period of four fiscal quarters ending as of the last day of the most
recently ended fiscal quarter on or before such date) or (c) owns, directly or
indirectly, any Subsidiary that is a Significant Subsidiary pursuant to clauses
(a) or (b) above.

 



29

 

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“SPC” has the meaning specified in Section 10.6(i).

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by Administrative Agent or
the Issuing Lender, as the case may be, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. (California time) on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that Administrative Agent or the Issuing Lender, as the case may be,
may obtain such spot rate from another financial institution designated by
Administrative Agent or the Issuing Lender, as the case may be, if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency; and provided further that the Issuing Lender
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Stockholders’ Equity” means, as of any date of determination for Borrower and
its Subsidiaries on a consolidated basis, stockholders’ equity as of that date
determined in accordance with GAAP.

 

“Subsidiary” means, as of any date of determination and with respect to any
Person, any corporation, limited liability company or partnership (whether or
not, in either case, characterized as such or as a “joint venture”), whether now
existing or hereafter organized or acquired: (a) in the case of a corporation or
limited liability company, of which a majority of the securities having ordinary
voting power for the election of directors or other governing body (other than
securities having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, by such Person and/or one or more Subsidiaries of such Person, or
(b) in the case of a partnership, of which a majority of the partnership or
other ownership interests are at the time beneficially owned, or the management
of which is otherwise controlled, by such Person and/or one or more of its
Subsidiaries.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 



30

 

 

“Swing Line” means the revolving line of credit established by the Swing Line
Lender in favor of Borrower pursuant to Section 2.3.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.3.

 

“Swing Line Documents” means a promissory note, if requested by the Swing Line
Lender, and any other documents executed by Borrower in favor of the Swing Line
Lender in connection with the Swing Line, each in form and substance
satisfactory to Borrower, the Swing Line Lender, and Administrative Agent.

 

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loans” means loans made by the Swing Line Lender to Borrower under
the Swing Line.

 

“Swing Line Outstandings” means, as of any date of determination, the aggregate
principal Indebtedness of Borrower on all Swing Line Loans then outstanding.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) the Aggregate
Revolving Credit (USD) Commitments and (b) $50,000,000. The Swing Line Sublimit
is part of, and not in addition to, the Aggregate Revolving Credit (USD)
Commitments.

 

“Synthetic Lease” means, with respect to any Person, (a) a so-called synthetic
lease, or (b) an agreement for the use or possession of property creating
obligations which do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
Indebtedness of such Person (without regard to accounting treatment).

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by Administrative
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by Administrative Agent from time to time in its reasonable discretion.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit (USD) Exposure and outstanding Revolving Credit
(MC) Loans of such Lender at such time.

 



31

 

 

“Total Net Leverage Ratio” means, as of the last day of any Fiscal Quarter
(including the last day of a Fiscal Quarter which is also the last day of a
Fiscal Year), the ratio, calculated on a consolidated basis for Borrower and its
Subsidiaries, of (a) the positive difference of (i) Funded Debt as of such date
minus (ii) Domestic Cash as of such date to (b) the sum of (i) the positive
difference of (A) Funded Debt as of such date minus (B) Domestic Cash as of such
date plus (ii) Stockholders’ Equity as of such date. As used herein, “Domestic
Cash” means the lesser of (a) 100% of unrestricted and unencumbered Cash of
Borrower and its Domestic Subsidiaries maintained in the United States and (b)
$200,000,000.

 

“Total Revolving Credit (USD) Outstandings” means the aggregate Outstanding
Amount of all Revolving Credit (USD) Loans, Swing Line Loans and Letter of
Credit Usage.

 

“type” of Revolving Credit (USD) Loan or Revolving Credit (MC) Loan, as the case
may be, means (a) a Base Rate Loan or (b) an Eurocurrency Rate Loan with an
Interest Period of one, two, three, or six months thereafter, as selected by
Borrower in the Request for Extension of Credit relating thereto. “type” means,
in respect of Revolving Credit (USD) Loans, Revolving Credit (MC) Loans and
Swing Line Loans, their character as such.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to the Pension Funding Rules for the
applicable plan year.

 

“Unreimbursed Amount” has the meaning specified in Section 2.4(h).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 



32

 

 

“United States” and “U.S.” mean the United States of America.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.2        Use of Defined Terms. Any defined term used in the plural shall refer
to all members of the relevant class, and any defined term used in the singular
shall refer to any one or more of the members of the relevant class.

 

1.3        Accounting Terms.

 

(a)        All accounting terms not specifically defined in this Agreement shall
be construed in conformity with, and all financial data required to be submitted
by this Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, except as otherwise specifically prescribed herein, and
including, for the avoidance of doubt, giving effect to FASB ASC 842 as adopted
by Borrower.

 

(b)       If at any time any change in GAAP or the adoption of International
Financial Reporting Standards (“IFRS”) (each an “Accounting Change”) would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either Borrower or the Requisite Lenders shall so request,
the Administrative Agent, the Lenders and Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such Accounting Change (subject to the approval of the Requisite
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such Accounting Change
therein and (ii) Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such Accounting Change.

 

(c)       Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of Borrower and its Subsidiaries shall be deemed
to be carried at 100% of the outstanding principal amount thereof, and the
effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.

 

1.4       Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a rounding up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

 

1.5       Exhibits and Schedules. All Exhibits and Schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.

 

1.6       Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 



33

 

 

1.7        Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
term “including” is by way of example and not limitation. Unless the context
requires otherwise, any definition of or reference to any agreement, instrument
or other document shall be construed as referring to such agreement, instrument
or other document as from time to time amended, supplemented, refinanced,
replaced, exchanged or otherwise modified (subject to any restrictions on such
amendments, supplements, refinancings, replacements, exchanges or modifications
set forth herein or in any other Loan Document).

 

1.8       Exchange Rates; Currency Equivalents.

 

(a)       Administrative Agent or the Issuing Lender, as the case may be, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Extensions of Credit and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Borrower
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the Issuing Lender, as the case may
be.

 

(b)       Wherever in this Agreement in connection with a Revolving Credit (MC)
Borrowing, Conversion, Continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Credit Borrowing or Eurocurrency Rate Loan or Letter of Credit is denominated in
an Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
Administrative Agent or the Issuing Lender, as the case may be.

 

1.9       Additional Alternative Currencies.

 

(a)        Borrower may from time to time request that Revolving Credit (MC)
Loans that are Eurocurrency Rate Loans be made and/or Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of Administrative Agent and the Revolving Credit (MC) Lenders; and in
the case of any such request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of Administrative Agent and the
Issuing Lender.

 

(b)       Any such request shall be made to Administrative Agent not later than
11:00 a.m. (California time), 20 Business Days prior to the date of the desired
Extension of Credit (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the Issuing Lender, in its or their sole discretion). In the case of
any such request pertaining to Eurocurrency Rate Loans, Administrative Agent
shall promptly notify each Revolving Credit (MC) Lender thereof; and in the case
of any such request pertaining to Letters of Credit, Administrative Agent shall
promptly notify the Issuing Lender thereof. Each Revolving Credit (MC) Lender
(in the case of any such request pertaining to Eurocurrency Rate Loans) or the
Issuing Lender (in the case of any such request pertaining to Letters of Credit)
shall notify Administrative Agent, not later than 11:00 a.m. (California time),
ten Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.

 



34

 

 

(c)         Any failure by a Revolving Credit (MC) Lender or the Issuing Lender,
as the case may be, to respond to such request within the time period specified
in subsection (b) above shall be deemed to be a refusal by such Lender or the
Issuing Lender, as the case may be, to permit Eurocurrency Rate Loans to be made
or Letters of Credit to be issued in such requested currency. If Administrative
Agent and all the Revolving Credit (MC) Lenders consent to making Eurocurrency
Rate Loans in such requested currency, Administrative Agent shall so notify
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Revolving Credit (MC)
Borrowings of Eurocurrency Rate Loans; and if Administrative and the Issuing
Lender consent to the issuance of Letters of Credit in such requested currency,
Administrative Agent shall so notify Borrower and such currency shall thereupon
be deemed for all purposes to be an Alternative Currency hereunder for purposes
of any Letter of Credit issuances. If Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.9,
Administrative Agent shall promptly so notify Borrower.

 

1.10     Change of Currency.

 

(a)        Each obligation of Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Revolving Credit (MC) Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Revolving Credit (MC)
Borrowing, at the end of the then current Interest Period.

 

(b)        Each provision of this Agreement pertaining to Alternative Currencies
shall be subject to such reasonable changes of construction as Administrative
Agent may from time to time specify to be appropriate to reflect the adoption of
the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)        Each provision of this Agreement pertaining to Alternative Currencies
also shall be subject to such reasonable changes of construction as
Administrative Agent may from time to time specify to be appropriate to reflect
a change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.

 

1.11      Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any rate that
is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

 

1.12      Division. Any reference herein to a merger, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 



35

 

 

 

Section 2
COMMITMENTS; INTEREST, FEES AND PAYMENT PROCEDURES

 

2.1           Loans.

 

(a)           Revolving Credit (USD) Loans. Subject to the terms and conditions
set forth in this Agreement, each Revolving Credit (USD) Lender severally
agrees, to make, Convert and Continue Revolving Credit (USD) Loans to Borrower
in Dollars during the Availability Period as Borrower may request; provided,
however, that after giving effect to any Revolving Credit (USD) Borrowing, (i)
the aggregate Total Revolving Credit (USD) Outstandings shall not exceed the
Aggregate Revolving Credit (USD) Commitments and (ii) the Revolving Credit (USD)
Exposure of any Revolving Credit (USD) Lender shall not exceed such Lender’s
Revolving Credit (USD) Commitment; provided, further, that the Revolving Credit
(USD) Commitments of Lenders shall be adjusted to give effect to any assignments
of the Revolving Credit (USD) Commitments pursuant to Section 10.6. Subject to
the foregoing and other terms and conditions hereof, Borrower may borrow,
Convert, Continue, prepay and re-borrow Revolving Credit (USD) Loans as set
forth herein without premium or penalty.

 

(b)           Revolving Credit (MC) Loans. Subject to the terms and conditions
set forth in this Agreement, each Revolving Credit (MC) Lender severally agrees,
to make, Convert and Continue Revolving Credit (MC) Loans to Borrower in Dollars
or in one or more Alternative Currencies during the Availability Period with
respect to the Revolving Credit (MC) Facility as Borrower may request; provided,
however, that after giving effect to any Revolving Credit (MC) Borrowing, (i)
the aggregate Outstanding Amount of all Revolving Credit (MC) Loans of all
Revolving Credit (MC) Lenders shall not exceed the Aggregate Revolving Credit
(MC) Commitments and (ii) the aggregate Outstanding Amount of all Revolving
Credit (MC) Loans of any Revolving Credit (MC) Lender shall not exceed such
Lender’s Revolving Credit (MC) Commitment; provided, further, that the Revolving
Credit (MC) Commitments of Lenders shall be adjusted to give effect to any
assignments of the Revolving Credit (MC) Commitments pursuant to Section 10.6.
Subject to the foregoing and other terms and conditions hereof, Borrower may
borrow, Convert, Continue, prepay and reborrow Revolving Credit (MC) Loans as
set forth herein without premium or penalty.

 

(c)           Evidence of Debt. Loans made by each Lender shall be evidenced by
one or more loan accounts or records maintained by such Lender in the ordinary
course of business. Upon the request of any Lender made through Administrative
Agent, such Lender’s Loans may be evidenced by one or more Notes, instead of or
in addition to loan accounts. Each such Lender may endorse on the schedules
annexed to its Note(s) the date, amount, currency and maturity of its Loans and
payments with respect thereto. Such loan accounts, records or Notes shall be
conclusive absent manifest error of the amount of such Loans and payments
thereon. Any failure so to record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrower to pay any amount owing
with respect to the Loans.

 

2.2           Borrowings, Conversions and Continuations of Loans.

 

(a)            Borrower may irrevocably request a Borrowing, Conversion or
Continuation of Revolving Credit (USD) Loans or Revolving Credit (MC) Loans, as
the case may be, in a Minimum Amount therefor by delivering a duly completed
Request for Extension of Credit therefor by Requisite Notice to Administrative
Agent not later than the Requisite Time therefor. Unless properly and timely
otherwise designated as set forth in the preceding sentence, (i) all requested
Borrowings of Revolving Credit (USD) Loans or Revolving Credit (MC) Loans shall
be made as Base Rate Loans and (ii) on the last day of the Interest Period with
respect to any Eurocurrency Rate Loan, such Loan shall be automatically
Converted into a Base Rate Loan; provided, however, that in the case of a
failure to timely request a Continuation of Revolving Credit (MC) Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. If Borrower fails to specify a currency in a Request for Extension of
Credit requesting a Revolving Credit (MC) Borrowing, then the Revolving Credit
(MC) Loans so requested shall be made in Dollars. No Revolving Credit (MC) Loan
may be Converted into or Continued as a Revolving Credit (MC) Loan denominated
in a different currency, but instead must be prepaid in the original currency of
such Revolving Credit (MC) Loan and reborrowed in the other currency.

 



36

 

 

(b)           Promptly following receipt of a Request for Extension of Credit,
Administrative Agent shall notify each Lender of the currency of such Extension
of Credit and its Pro Rata Share thereof by Requisite Notice. In the case of a
Borrowing of Loans, each Lender shall make its Loan available to Administrative
Agent in Same Day Funds at Administrative Agent’s Office for the applicable
currency not later than the Requisite Time therefor (or, in the case of a
Revolving Credit (MC) Loan in an Alternative Currency, not later than the
Applicable Time therefor) on the Business Day specified in such Request for
Extension of Credit. Upon satisfaction or waiver of the applicable conditions
set forth in Section 4, all funds so received shall be made available to
Borrower in like funds received.

 

(c)           Administrative Agent shall promptly notify Borrower and Lenders of
the Eurocurrency Rate applicable to any Eurocurrency Rate Loan upon
determination thereof.

 

(d)           Unless Administrative Agent and the Requisite Revolving Credit
(USD) Lenders otherwise consent, there shall not be more than ten different
Interest Periods in effect in respect of the Revolving Credit (USD) Facility at
any one time. Unless Administrative Agent and the Requisite Revolving Credit
(MC) Lenders otherwise consent, there shall not be more than ten different
Interest Periods in effect in respect of the Revolving Credit (MC) Facility at
any one time.

 

(e)           Without limiting the requirements of Section 4.2, no Loans other
than Base Rate Loans may be requested or continued during the existence of an
Event of Default. During the existence of an Event of Default, the Requisite
Lenders may determine that any or all of the then outstanding Eurocurrency Rate
Loans shall be Converted to Base Rate Loans. Such Conversion shall be effective
upon notice to Borrower from Administrative Agent and shall continue so long as
such Event of Default continues to exist. During the existence of an Event of
Default, the Requisite Revolving Credit (MC) Lenders may demand that any or all
of the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

 

(f)            Subject to reallocation pursuant to Section 2.14 and 2.16, if a
Loan is to be made on the same date that another Loan of the same type and in
the same currency is due and payable, Borrower or Lenders, as the case may be,
shall make available to Administrative Agent the net amount of funds giving
effect to both such Loans and the effect for purposes of this Agreement shall be
the same as if separate transfers of funds had been made with respect to each
such Loan.

 

(g)           The failure of any Lender to make any Loan on any date shall not
relieve any other Lender of any obligation to make a Loan on such date, but no
Lender shall be responsible for the failure of any other Lender to so make its
Loan.

 

(h)           Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by Borrower, the Administrative Agent, and such
Lender.

 



37

 

 

2.3           Swing Line.

 

(a)           Subject to the terms and conditions set forth herein, the Swing
Line Lender may, in its sole discretion and in reliance upon the agreements of
the other Revolving Credit (USD) Lenders set forth in this Section 2.3, from
time to time during the Availability Period with respect to the Revolving Credit
(USD) Facility, make Swing Line Loans to Borrower in Dollars in such amounts as
Borrower may request, provided that (i) after giving effect to any Swing Line
Loan, the Swing Line Outstandings do not exceed the Swing Line Sublimit and (ii)
without the consent of all of Revolving Credit (USD) Lenders, no Swing Line Loan
may be made during the continuation of an Event of Default; provided, further,
that after giving effect to any Swing Line Loan, (x) the Total Revolving Credit
(USD) Outstandings shall not exceed the Aggregate Revolving Credit (USD)
Commitments, and (y) the Revolving Credit (USD) Exposure of any Revolving Credit
(USD) Lender shall not exceed such Lender’s Revolving Credit (USD) Commitment;
and provided, further, that the Swing Line Lender shall not make any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, Borrower may borrow, repay
and reborrow under this Section. Unless notified to the contrary by the Swing
Line Lender, Borrowings under the Swing Line may be made in amounts which are
integral multiples of $500,000 (“integral amount”) upon Requisite Notice made to
the Swing Line Lender not later than 1:00 p.m. California time. Promptly after
receipt of such a request for Borrowing, the Swing Line Lender shall obtain
telephonic verification from Administrative Agent that, giving effect to such
request, availability for Loans will exist under Section 2.1(a) (and such
verification shall be promptly confirmed in writing by facsimile or other
electronic means approved by the Swing Line Lender). Unless notified to the
contrary by the Swing Line Lender, each repayment of a Swing Line Loan shall be
in an amount which is an integral multiple of the integral amount. The Swing
Line Lender shall promptly notify Administrative Agent of the Swing Line
Outstandings each time there is a change therein.

 

(b)           Subject to Section 2.7(c), Swing Line Loans shall bear interest at
a fluctuating rate per annum equal to the Base Rate plus the Applicable Margin
or, if Borrower so requests, a fixed rate of interest quoted by Swing Line
Lender and agreed to by Borrower, for an interest period quoted by Swing Line
Lender and agreed to by Borrower, but for a period not longer than ten Business
Days, payable on such dates, as may be specified by the Swing Line Lender and in
any event on the Maturity Date. Interest on Swing Line Loans shall be payable
upon demand of the Swing Line Lender, and the Swing Line Lender shall be
responsible for invoicing Borrower for such interest. The interest payable on
Swing Line Loans is solely for the account of the Swing Line Lender, until each
Revolving Credit (USD) Lender funds its Base Rate Loan or risk participation
pursuant to subsection (d) or (e) below.

 

(c)           Each Swing Line Loan shall be payable (and Borrower agrees to
repay) on the earlier of demand made by the Swing Line Lender or the tenth
Business Day after the funding of the Swing Line Loan.

 

(d)           Upon the making of a Swing Line Loan, each Revolving Credit (USD)
Lender shall be deemed to have purchased from the Swing Line Lender a
participation therein in an amount equal to that Revolving Credit (USD) Lender’s
Pro Rata Revolving Credit (USD) Share times the amount of the Swing Line Loan.
Upon demand made by the Swing Line Lender, each Revolving Credit (USD) Lender
shall, according to its Pro Rata Revolving Credit (USD) Share, promptly provide
to the Swing Line Lender its purchase price therefor in an amount equal to its
participation therein. The obligation of each Revolving Credit (USD) Lender to
so provide its purchase price to the Swing Line Lender shall be absolute and
unconditional and shall not be affected by the occurrence of a Default, an Event
of Default or any other occurrence or event.

 



38

 

 

(e)           In the event that any Swing Line Loan is outstanding for more than
ten Business Days, then on the next Business Day (unless Borrower has made other
arrangements acceptable to the Swing Line Lender to repay the Swing Line Loan),
Borrower shall request a Revolving Credit (USD) Loan in a Minimum Amount
necessary to repay the Swing Line Loan in full. In the event that Borrower fails
to request a Revolving Credit (USD) Loan within the Requisite Time therefor,
Administrative Agent may, but is not required to, without notice to or the
consent of Borrower, cause Revolving Credit (USD) Loans that are Base Rate Loans
to be made by Revolving Credit (USD) Lenders in the Minimum Amount necessary to
repay the Swing Line Loan in full and, for this purpose, the conditions
precedent set forth in Section 4 shall not apply. The proceeds of such Revolving
Credit (USD) Loans shall be paid to the Swing Line Lender for application to the
applicable Swing Line Loan. Upon demand made by the Swing Line Lender, each
Revolving Credit (USD) Lender shall promptly fund its respective Pro Rata
Revolving Credit (USD) Share of Revolving Credit (USD) Loans as required to
repay Swing Line Loans outstanding to the Swing Line Lender. The obligation of
each Revolving Credit (USD) Lender to make such Revolving Credit (USD) Loans
shall be absolute and unconditional and shall not be affected by the occurrence
of a Default, an Event of Default or any other occurrence or event.

 

2.4           Letters of Credit.

 

(a)           Subject to the terms and conditions set forth herein, (i) the
Issuing Lender agrees, in reliance upon the agreements of Revolving Credit (USD)
Lenders set forth in this Section 2.4, to (x) from time to time on any Business
Day during the period from the Effective Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or an
Alternative Currency for the account of Borrower or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
this Section, and (y) to honor drawings under the Letters of Credit; and (ii)
the Revolving Credit (USD) Lenders severally agree to participate in Letters of
Credit issued for the account of Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any Letter of Credit Extension
with respect to any Letter of Credit (x) the Total Revolving Credit (USD)
Outstandings shall not exceed the Aggregate Revolving Credit (USD) Commitments,
(y) the Revolving Credit (USD) Exposure of any Revolving Credit (USD) Lender
shall not exceed such Lender’s Revolving Credit (USD) Commitment, and (z) the
Outstanding Amount of the Letter of Credit Usage shall not exceed the Letter of
Credit Sublimit. Each Letter of Credit shall be in a form acceptable to the
Issuing Lender. The term of a Letter of Credit shall not exceed the Letter of
Credit Expiration Date unless (A) the Revolving Credit (USD) Lenders and the
Issuing Lender have approved the expiry date of such Letter of Credit, which
expiry date shall be no later than 180 days after the Letter of Credit
Expiration Date, and (B) the Issuing Lender has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the Issuing Lender
(in its sole discretion) with Borrower with respect to such Letter of Credit (it
being understood that the obligation of a Revolving Credit (USD) Lender to
participate in any Letter of Credit Usage with respect to any Letter of Credit
so issued shall not extend beyond the Letter of Credit Expiration Date absent
the express written consent of such Lender to the contrary). Each commercial
Letter of Credit will require drafts drawn at sight.

 

(b)           Borrower may irrevocably request the issuance, supplement,
modification, amendment, renewal, or extension of a Letter of Credit by
delivering a duly completed Letter of Credit Application therefor to the Issuing
Lender, with a copy to Administrative Agent, by Requisite Notice not later than
the Requisite Time therefor; provided, however, that for such requests the
Requisite Notice must be in writing. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the Issuing Lender: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
Issuing Lender may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the Issuing Lender: (A) the Letter of Credit to
be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Issuing Lender may require. Additionally, Borrower shall furnish
to the Issuing Lender and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the Issuing Lender or the Administrative
Agent may require. This Agreement shall control in the event of any conflict
with any Issuer Document.

 



39

 

 

(c)           Promptly after receipt of any Letter of Credit Application, the
Issuing Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from Borrower and, if not, the Issuing Lender will provide
the Administrative Agent with a copy thereof. Unless the Issuing Lender has
received written notice from any Revolving Credit (USD) Lender, the
Administrative Agent or Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 4.2 shall not then be
satisfied, then, subject to the terms and conditions hereof, the Issuing Lender
shall, on the requested date, issue a Letter of Credit for the account of
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the Issuing Lender’s usual
and customary business practices. Immediately upon the issuance of each Letter
of Credit, each Revolving Credit (USD) Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Lender a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Pro Rata Revolving Credit (USD) Share times the amount of such
Letter of Credit.

 

(d)           The Issuing Lender shall not be under any obligation to issue any
Letter of Credit if: (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Lender from issuing the Letter of Credit, or any Law applicable to the
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Lender
shall prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Lender in good faith
deems material to it; (ii) the issuance of the Letter of Credit would violate
one or more policies of the Issuing Lender applicable to letters of credit
generally; (iii) the Letter of Credit is to be denominated in a currency other
than Dollars or an Alternative Currency approved by the Issuing Lender; (iv) any
Revolving Credit (USD) Lender is at that time a Defaulting Lender, unless the
Issuing Lender has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Issuing Lender (in its sole discretion) with
Borrower or such Lender to eliminate the Issuing Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other Letter of Credit Usage as to
which the Issuing Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion; (v) the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;
or (vi) the Issuing Lender does not as of the issuance date of the requested
Letter of Credit issue Letters of Credit in the requested currency.

 

(e)           The Issuing Lender shall be under no obligation to amend any
Letter of Credit if (x) the Issuing Lender would have no obligation at such time
to issue the Letter of Credit in its amended form under the terms hereof, or (y)
the beneficiary of the Letter of Credit does not accept the proposed amendment
to the Letter of Credit.

 



40

 

 

(f)            The Issuing Lender shall act on behalf of the Revolving Credit
(USD) Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the Issuing Lender shall have all of the
benefits and immunities (i) provided to the Administrative Agent in Section 9
with respect to any acts taken or omissions suffered by the Issuing Lender in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Section 9 included the Issuing Lender
with respect to such acts or omissions, and (ii) as additionally provided herein
with respect to the Issuing Lender. Without limitation of the foregoing, each
Lender and Borrower agree that, in paying any drawing under a Letter of Credit,
the Issuing Lender shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the Issuing Lender, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the Issuing Lender shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Revolving Credit (USD) Lenders or the Requisite Revolving Credit (USD) Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.

 

(g)           If Borrower so requests in any applicable Letter of Credit
Application, the Issuing Lender may, in its sole discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Lender to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Lender, Borrower shall not be required to make a
specific request to the Issuing Lender for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit (USD)
Lenders shall be deemed to have authorized (but may not require) the Issuing
Lender to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the Issuing Lender shall not permit any such extension if (A) the Issuing
Lender has determined that it would not be permitted at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof, or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Requisite Revolving Credit (USD)
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Credit (USD) Lender or Borrower that one or more of the
applicable conditions specified in Section 4.2 is not then satisfied, and in
each such case directing the Issuing Lender not to permit such extension.

 



41

 

 

(h)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Issuing Lender shall notify
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, Borrower shall reimburse the Issuing
Lender in such Alternative Currency, unless (i) the Issuing Lender (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (ii) in the absence of any such requirement for reimbursement in
Dollars, Borrower shall have notified the Issuing Lender promptly following
receipt of the notice of drawing that Borrower will reimburse the Issuing Lender
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the Issuing Lender
shall notify Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m.
California time on the date of any payment by the Issuing Lender under a Letter
of Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the Issuing Lender under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), Borrower shall reimburse
the Issuing Lender through the Administrative Agent in an amount equal to the
amount of such drawing and in the applicable currency. In the event that (A) a
drawing or payment denominated in an Alternative Currency is to be reimbursed in
Dollars pursuant to the second sentence in this Section 2.4(h) and (B) the
Dollar amount paid by Borrower, whether on or after the Honor Date, shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in an Alternative Currency equal to the
drawing or payment, Borrower agrees, as a separate and independent obligation,
to indemnify the Issuing Lender for the loss resulting from its inability on
that date to purchase such Alternative Currency in the full amount of the
drawing or payment. If Borrower fails to so reimburse the Issuing Lender by such
time, the Administrative Agent shall promptly notify each Revolving Credit (USD)
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Equivalent thereof in the case of a Letter of
Credit denominated in an Alternative Currency) the “Unreimbursed Amount”), and
the amount of such Lender’s Pro Rata Revolving Credit (USD) Share thereof. In
such event, Borrower shall be deemed to have requested a Revolving Credit (USD)
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.2 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Revolving
Credit (USD) Commitments and the conditions set forth in Section 4.2 (other than
the delivery of a Request for Extension of Credit). Any notice given by the
Issuing Lender or the Administrative Agent pursuant to this Section 2.4(h) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice. Each Revolving Credit (USD) Lender shall upon any
notice pursuant to this Section 2.4(h) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the Issuing Lender at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Pro Rata Revolving Credit
(USD) Share of the Unreimbursed Amount not later than 1:00 p.m. California time
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.4(i), each Revolving Credit
(USD) Lender that so makes funds available shall be deemed to have made a
Revolving Credit (USD) Loan that is a Base Rate Loan to Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Issuing
Lender. Until each Revolving Credit (USD) Lender funds its Revolving Credit
(USD) Loan or Letter of Credit Advance pursuant to this Section 2.4(h) to
reimburse the Issuing Lender for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Pro Rata Revolving Credit (USD) Share of
such amount shall be solely for the account of the Issuing Lender.

 

(i)            With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit (USD) Borrowing of Base Rate Loans because the
conditions set forth in Section 4.2 cannot be satisfied or for any other reason,
Borrower shall be deemed to have incurred from the Issuing Lender a Letter of
Credit Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate. In such
event, each Revolving Credit (USD) Lender’s payment to the Administrative Agent
for the account of the Issuing Lender pursuant to Section 2.4(h) shall be deemed
payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a Letter of Credit Advance from such Lender in satisfaction of
its participation obligation under this Section 2.4.

 



42

 

 

(j)            Each Revolving Credit (USD) Lender’s obligation to make Revolving
Credit (USD) Loans or Letter of Credit Advances to reimburse the Issuing Lender
for amounts drawn under Letters of Credit, as contemplated by this Section 2.4,
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Issuing Lender, Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default or an Event of Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit (USD) Lender’s obligation to make Revolving Credit
(USD) Loans pursuant to this Section 2.4 is subject to the conditions set forth
in Section 4.2 (other than delivery by Borrower of a Request for Extension of
Credit). No such making of a Letter of Credit Advance shall relieve or otherwise
impair the obligation of Borrower to reimburse the Issuing Lender for the amount
of any payment made by the Issuing Lender under any Letter of Credit, together
with interest as provided herein.

 

(k)           If any Revolving Credit (USD) Lender fails to make available to
the Administrative Agent for the account of the Issuing Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.4 by the time specified in Section 2.4(h), then, without limiting the
other provisions of this Agreement, the Issuing Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Issuing Lender in connection with the foregoing. If
such Revolving Credit (USD) Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
(USD) Loan included in the relevant Revolving Credit (USD) Borrowing or Letter
of Credit Advance in respect of the relevant Letter of Credit Borrowing, as the
case may be. A certificate of the Issuing Lender submitted to any Revolving
Credit (USD) Lender (through the Administrative Agent) with respect to any
amounts owing under this Section shall be conclusive absent manifest error.

 

(l)            The obligation of Borrower to pay to the Issuing Lender the
amount of any payment made by the Issuing Lender under any Letter of Credit
shall be absolute, unconditional, and irrevocable. Without limiting the
foregoing, Borrower’s obligations shall not be affected by any of the following
circumstances:

 

(i)            any lack of validity or enforceability of the Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

(ii)           any amendment or waiver of or any consent to departure from the
Letter of Credit, this Agreement, or any other agreement or instrument relating
thereto, with the consent of Borrower;

 

(iii)          the existence of any claim, set-off, defense, or other rights
which Borrower may have at any time against the Issuing Lender, Administrative
Agent or any Lender, any beneficiary of the Letter of Credit (or any persons or
entities for whom any such beneficiary may be acting) or any other Person,
whether in connection with the Letter of Credit, this Agreement, or any other
agreement or instrument relating thereto, or any unrelated transactions;

 

(iv)          any demand, statement, or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever so long as any such document appeared to comply with the terms of the
Letter of Credit;

 

(v)           payment by the Issuing Lender in good faith under the Letter of
Credit against presentation of a draft or any accompanying document which does
not strictly comply with the terms of the Letter of Credit;

 

(vi)         the existence, character, quality, quantity, condition, packing,
value or delivery of any Property purported to be represented by documents
presented in connection with any Letter of Credit or for any difference between
any such Property and the character, quality, quantity, condition, or value of
such Property as described in such documents;

 



43

 

 

(vii)         the time, place, manner, order or contents of shipments or
deliveries of Property as described in documents presented in connection with
any Letter of Credit or the existence, nature and extent of any insurance
relative thereto;

 

(viii)        the solvency or financial responsibility of any party issuing any
documents in connection with a Letter of Credit;

 

(ix)           any failure or delay in notice of shipments or arrival of any
Property;

 

(x)            any error in the transmission of any message relating to a Letter
of Credit not caused by the Issuing Lender, or any delay or interruption in any
such message;

 

(xi)           any error, neglect or default of any correspondent of the Issuing
Lender in connection with a Letter of Credit;

 

(xii)          any consequence arising from acts of God, wars, insurrections,
civil unrest, disturbances, labor disputes, emergency conditions or other causes
beyond the control of the Issuing Lender;

 

(xiii)         so long as the Issuing Lender in good faith determines that the
document appears to comply with the terms of the Letter of Credit, the form,
accuracy, genuineness or legal effect of any contract or document referred to in
any document submitted to the Issuing Lender in connection with a Letter of
Credit;

 

(xiv)        any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to Borrower or any Subsidiary
or in the relevant currency markets generally; and

 

(xv)         where the Issuing Lender has acted in good faith and observed
general banking usage, any other circumstances whatsoever.

 

(m)         Unless otherwise expressly agreed by the Issuing Lender and Borrower
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit. Notwithstanding the foregoing, the Issuing Lender shall not be
responsible to Borrower for, and the Issuing Lender’s rights and remedies
against Borrower shall not be impaired by, any action or inaction of the Issuing
Lender required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the Issuing Lender or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 



44

 

 

(n)           Borrower shall pay directly to the Issuing Lender for its own
account a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate specified in the Bank of America Fee Letter, computed on the Dollar
Equivalent of the amount of such Letter of Credit, and payable upon the issuance
thereof, (ii) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between Borrower and the Issuing Lender, computed on the Dollar Equivalent of
the amount of such increase, and payable upon the effectiveness of such
amendment, and (iii) with respect to each standby Letter of Credit, at the rate
per annum specified in the Bank of America Fee Letter, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. The fronting fee with respect to any standby
Letter of Credit shall be due and payable on the tenth Business Day after the
end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. Borrower shall also pay to Administrative Agent, for the ratable account
of the Revolving Credit (USD) Lenders in accordance with their Pro Rata
Revolving Credit (USD) Shares, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit in an amount equal to the Applicable Margin
times the Dollar Equivalent of the daily maximum amount available to be drawn on
such outstanding Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit shall be subject to adjustment as set forth in Section
2.16(a)(iii). Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. Borrower shall also pay to the
Issuing Lender for its own account, from time to time on demand, the Issuing
Lender’s standard processing fees, costs and charges with respect to Letters of
Credit. The Letter of Credit fronting fees and the Letter of Credit Fees are
nonrefundable. Notwithstanding anything to the contrary contained herein, upon
the request of the Requisite Revolving Credit (USD) Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

(o)           As of the Effective Date, Bank of America has issued for the
account of Borrower certain existing letters of credit listed on Schedule 2.4
hereto (collectively, the “Existing Letters of Credit”). On the Effective Date,
all Existing Letters of Credit shall be deemed to have been issued pursuant
hereto and each Revolving Credit (USD) Lender shall be deemed to have purchased
a participation in the Existing Letters of Credit in the same manner as if the
Existing Letters of Credit had been a Letter of Credit issued hereunder.

 

(p)           Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, Borrower shall be obligated to reimburse the Issuing Lender
hereunder for any and all drawings under such Letter of Credit. Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of Borrower, and that Borrower’s business
derives substantial benefits from the businesses of such Subsidiaries.

 

2.5           Prepayments.

 

(a)           Upon Requisite Notice to Administrative Agent not later than the
Requisite Time therefor, Borrower may at any time and from time to time
voluntarily prepay Revolving Credit (USD) Loans or Revolving Credit (MC) Loans
in whole or in part, without premium or penalty (other than under Section 3.5),
in the Minimum Amount therefor. Administrative Agent will promptly notify each
Revolving Credit (USD) Lender or Revolving Credit (MC) Lender, as the case may
be, thereof and of such Lender’s Pro Rata Share of such prepayment.

 

(b)           If for any reason the Total Revolving Credit (USD) Outstandings
exceed the Aggregate Revolving Credit (USD) Commitments as in effect or as
reduced or because of any limitation set forth in this Agreement or otherwise,
Borrower shall immediately prepay Revolving Credit (USD) Loans or Swing Line
Loans and/or deposit Cash Collateral to be held by Administrative Agent in an
interest-bearing cash collateral account as collateral for Letter of Credit
Usage hereunder in an aggregate amount equal to such excess.

 



45

 

 

(c)           If for any reason the Outstanding Amount of all Revolving Credit
(MC) Loans exceeds an amount equal to the Aggregate Revolving Credit (MC)
Commitments as in effect or as reduced or because of any limitation set forth in
this Agreement or otherwise, Borrower shall immediately prepay Revolving Credit
(MC) Loans in an aggregate amount equal to such excess.

 

(d)           Any prepayment of a Eurocurrency Rate Loan shall be accompanied by
all accrued interest thereon, together with the costs set forth in Section 3.5.

 

2.6           Voluntary Reduction or Termination of Revolving Credit (USD
Commitments / Revolving Credit (MC) Commitments. Upon Requisite Notice to
Administrative Agent not later than the Requisite Time therefor, Borrower shall
have the right, at any time and from time to time, without penalty or charge, to
permanently and irrevocably reduce the Aggregate Revolving Credit (USD)
Commitments or Aggregate Revolving Credit (MC) Commitments in a Minimum Amount
therefor, or terminate the Aggregate Revolving Credit (USD) Commitments or
Aggregate Revolving Credit (MC) Commitments, provided, that Borrower shall not
terminate or reduce (a) the Aggregate Revolving Credit (USD) Commitments if,
after giving effect thereto and any concurrent prepayment hereunder and
completion of arrangements made with respect to Letters of Credit approved by
the Issuing Lender and the Administrative Agent, (i) the Total Revolving Credit
(USD) Outstandings would exceed the Aggregate Revolving Credit (USD)
Commitments, (ii) the Outstanding Amount of Letter of Credit Usage would exceed
the Letter of Credit Sublimit or (iii) the Outstanding Amount of Swing Line
Loans would exceed the Swing Line Sublimit or (b) the Aggregate Revolving Credit
(MC) Commitments if, after giving effect thereto and any concurrent prepayment
hereunder, the aggregate Outstanding Amount of Revolving Credit (MC) Loans of
all Revolving Credit (MC) Lenders would exceed the Aggregate Revolving Credit
(MC) Commitments. Administrative Agent shall promptly notify Lenders of any
request for reduction or termination of the Aggregate Revolving Credit (USD)
Commitments or Aggregate Revolving Credit (MC) Commitments under this Section.
Each Revolving Credit (USD) Lender’s Revolving Credit (USD) Commitment or each
Revolving Credit (MC) Lender’s Revolving Credit (MC) Commitment, as the case may
be, shall be reduced by an amount equal to such Lender’s Pro Rata Share with
respect to the applicable Facility times the amount of such reduction. All fees
accrued until the effective date of any termination of the Aggregate Revolving
Credit (USD) Commitments or Aggregate Revolving Credit (MC) Commitments, as the
case may be, shall be paid on the effective date of such termination.

 

2.7           Principal and Interest.

 

(a)            Revolving Credit (USD) Loans / Revolving Credit (MC) Loans. If
not sooner paid, Borrower shall pay to (i) the Revolving Credit (USD) Lenders
the aggregate outstanding principal amount of all Revolving Credit (USD) Loans
on the Maturity Date and (ii) the Revolving Credit (MC) Lenders the aggregate
outstanding principal amount of all Revolving Credit (MC) Loans on the Maturity
Date.

 

(b)           Interest. Subject to subsection (c) below, Borrower agrees to pay
interest on the unpaid principal amount of the Loans (before and after default,
before and after maturity, before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law) from the date
borrowed until paid in full (whether by acceleration or otherwise) (i) in the
case of Base Rate Loans (other than Swing Line Loans), on each Interest Payment
Date therefor at a rate per annum equal to the Base Rate plus the Applicable
Margin, (ii) in the case of Eurocurrency Rate Loans, on each Interest Payment
Date therefor at the Eurocurrency Rate for the applicable Interest Period plus
the Applicable Margin and (iii) in the case of Swing Line Loans, at such times
and at such rates as set forth in Section 2.3.

 



46

 

 

(c)           Default Rate. If (i) any amount payable by Borrower under any Loan
Document is not paid when due (without regard to any applicable grace periods)
or (ii) upon the occurrence and during the continuance of any Event of Default
occurring under clauses (a), (b) or (i) of Section 8.1, the outstanding amount
payable (in the case of clause (i) above) or all outstanding Obligations (in the
case of clause (ii) above) shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that this subsection (c) shall not
apply to any Event of Default after the date that such Event of Default has been
remedied or has been waived by the Lenders pursuant to Section 10.4.

 

(d)           Canadian Provisions. For the purposes of the Interest Act
(Canada), (i) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.

 

2.8           Fees.

 

(a)           Commitment Fee.

 

(i)            Revolving Credit (USD) Facility. Borrower agrees to pay to
Administrative Agent for the account of each Revolving Credit (USD) Lender pro
rata according to its Pro Rata Revolving Credit (USD) Share, a commitment fee in
Dollars equal to the Applicable Margin times the actual daily amount by which
the Aggregate Revolving Credit (USD) Commitments exceed the Total Revolving
Credit (USD) Outstandings (excluding Swing Line Loans), subject to adjustment as
provided in Section 2.16. The commitment fee shall accrue at all times from the
Effective Date until the Maturity Date and shall be payable quarterly in arrears
on each Quarterly Payment Date. The commitment fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Margin during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. The commitment fee shall accrue at all times,
including at any time during which one or more conditions in Section 4 are not
met.

 

(ii)           Revolving Credit (MC) Facility. Borrower agrees to pay to
Administrative Agent for the account of each Revolving Credit (MC) Lender pro
rata according to its Pro Rata Share with respect to the Revolving Credit (MC)
Facility, a commitment fee in Dollars equal to the Applicable Margin times the
actual daily amount by which the Aggregate Revolving Credit (MC) Commitments
exceed the aggregate Outstanding Amount of Revolving Credit (MC) Loans of all
Revolving Credit (MC) Lenders, subject to adjustment as provided in Section
2.16. The commitment fee shall accrue at all times from the Effective Date until
the Maturity Date and shall be payable quarterly in arrears on each Quarterly
Payment Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Margin during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect. The commitment fee shall accrue at all times, including at any time
during which one or more conditions in Section 4 are not met.

 



47

 

 

(b)           Other Fees. Borrower shall pay to the Arrangers, Administrative
Agent and the Issuing Lender for their own respective accounts (or, to the
extent specified in the Bank of America Fee Letter, for the account of Lenders)
fees in the amounts and at the times specified in the Fee Letters. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

2.9           Computation of Interest and Fees; Retroactive Adjustments of
Applicable Margin.

 

(a)           Computation of Interest and Fees. Computation of interest on Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be calculated on the basis of a year of 365 or 366
days, as the case may be, and the actual number of days elapsed; computation of
interest on all other types of Loans and Obligations and all fees under this
Agreement shall be calculated on the basis of a year of 360 days and the actual
number of days elapsed, which results in a higher yield to Lenders than a method
based on a year of 365 or 366 days or, in the case of interest in respect of
Revolving Credit (MC) Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made; interest shall not accrue on a Loan, or any portion thereof, for the day
on which the Loan or such portion is paid. Any Loan that is repaid on the same
day on which it is made shall bear interest for one day. Notwithstanding
anything in this Agreement to the contrary, interest in excess of the maximum
amount permitted by applicable Laws shall not accrue or be payable hereunder,
and any amount paid as interest hereunder which would otherwise be in excess of
such maximum permitted amount shall instead be treated as a payment of
principal. With respect to all Non-LIBOR Quoted Currencies, the calculation of
the applicable interest rate shall be determined in accordance with market
practice.

 

(b)           Retroactive Adjustments of Applicable Margin. If, as a result of
any restatement of or other adjustment to the financial statements of Borrower
or for any other reason, Borrower or the Lenders determine that (i) the Total
Net Leverage Ratio as calculated by Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Total Net Leverage Ratio would
have resulted in higher pricing for such period, Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the Issuing Lender, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.4(i), 2.4(n)
or 2.7(c) or under Section 8. Borrower’s obligations under this paragraph shall
survive the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder.

 

2.10         Payments Generally; Administrative Agent’s Clawback.

 

(a)           All payments to be made by Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Alternative Currency,
all payments by Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than the Requisite Time on the date specified herein. Except as otherwise
expressly provided herein, all payments by Borrower hereunder with respect to
principal and interest on Revolving Credit (MC) Loans denominated in an
Alternative Currency shall be made to Administrative Agent, for the account of
the respective Revolving Credit (MC) Lenders to which such payment is owed, at
the applicable Administrative Agent’s Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by Administrative
Agent on the dates specified herein. Without limiting the generality of the
foregoing, Administrative Agent may require that any payments due under this
Agreement be made in the United States. If, for any reason, Borrower is
prohibited by any Law from making any required payment hereunder in an
Alternative Currency, Borrower shall make such payment in Dollars in the Dollar
Equivalent of the Alternative Currency payment amount. The Administrative Agent
will promptly distribute to each Lender any such payment made by Borrower for
the account of Lenders such Lender’s Pro Rata Share in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received (i) after such Requisite Time, in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent, in the
case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

 



48

 

 

(b)           Upon satisfaction of any applicable terms and conditions set forth
herein, Administrative Agent shall promptly make any amounts received in
accordance with the prior subsection available in like funds received, if
payable to Borrower, by crediting a deposit account maintained by Borrower with
Bank of America, as from time to time designated by Borrower by written
notification to Administrative Agent. Administrative Agent’s determination, or
any Lender’s determination not contradictory thereto, of any amount payable
hereunder shall be conclusive in the absence of manifest error.

 

(c)           Subject to the definition of “Interest Period,” if any payment to
be made by Borrower shall come due on a day other than a Business Day, payment
shall instead be considered due on the next succeeding Business Day and the
extension of time shall be reflected in computing interest and fees.

 

(d)           Unless Borrower or any Lender have notified Administrative Agent
prior to the time any payment to be made by them is due, that they do not intend
to remit such payment, Administrative Agent may, in its discretion, assume that
Borrower or Lender, as the case may be, have timely remitted such payment and
may, in its discretion and in reliance thereon, make available such payment to
the Person entitled thereto. If such payment was not in fact remitted to
Administrative Agent, then:

 

(i)            if Borrower failed to make such payment, each Lender shall
forthwith on demand repay to Administrative Agent the amount of such assumed
payment made available to such Lender, together with interest thereon in respect
of each day from and including the date such amount was made available by
Administrative Agent to such Lender to the date such amount is repaid to
Administrative Agent at the Overnight Rate; and

 

(ii)           if any Lender failed to make such payment, Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender. If such Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent promptly shall
notify Borrower, and Borrower shall pay such corresponding amount to
Administrative Agent. Administrative Agent also shall be entitled to recover
from such Lender interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by Administrative
Agent or Borrower to the date such corresponding amount is recovered by
Administrative Agent, (A) from such Lender at a rate per annum equal to the
Overnight Rate, and (B) from Borrower, at a rate per annum equal to the interest
rate applicable to such Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitments or to prejudice any rights
which Administrative Agent or Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

2.11         Funding Sources. Nothing in this Agreement shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

 



49

 

 

2.12         Automatic Deduction. On each date when the payment of any
principal, interest or fees are due hereunder or under any Note, Borrower agrees
to maintain on deposit in an ordinary checking account maintained by Borrower
with Administrative Agent (as such account shall be designated by Borrower in a
written notice to Administrative Agent from time to time, the “Borrower
Account”) an amount sufficient to pay such principal, interest or fees in full.
Borrower hereby authorizes Administrative Agent (i) to deduct automatically all
interest or fees when due hereunder or under the Notes from Borrower Account,
and (ii) if and to the extent any payment under this Agreement or any other Loan
Document is not made when due, to deduct automatically any such amount from any
or all of the accounts of Borrower maintained with Administrative Agent.
Administrative Agent agrees to provide timely notice to Borrower of any
automatic deduction made pursuant to this Section 2.12.

 

2.13         Obligations of Lenders Several. The obligations of Lenders
hereunder to make Revolving Credit (USD) Loans and Revolving Credit (MC) Loans,
to fund participations in Letters of Credit and Swing Line Loans and to make
payments pursuant to Section 10.4(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.4(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.4(c).

 

2.14         Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify Administrative Agent of such fact, and (B) purchase (for cash at face
value) participations in the Loans and sub-participations in Letter of Credit
Usage and Swing Line Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be; provided that:

 

(i)            if any such participations or sub-participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or sub-participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment by Borrower pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender), (y) the application of Cash Collateral provided for in
Section 2.17, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
sub-participations in Letter of Credit Usage or Swing Line Loans to any assignee
or participant other than to Borrower or any of its Subsidiaries (as to which
the provisions of this Section apply).

 



50

 

 

2.15         Increase in Commitments.

 

(a)           Request for Increase. Provided there exists no Default or Event of
Default, upon notice to Administrative Agent, Borrower may from time to time
(and at any time) request an increase in the Aggregate Revolving Credit (USD)
Commitments by an amount for all such requests not exceeding $1,000,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $50,000,000, (ii) Borrower may make a maximum of ten such requests, (iii) any
such increased or additional Aggregate Revolving Credit (USD) Commitment shall
be obtained from one or more existing Lenders (it being understood that no
existing Lender shall be required to increase its Commitment) and/or other
Persons that qualify as Eligible Assignees and (iv) no increase in the Aggregate
Revolving Credit (USD) Commitments shall increase the Swing Line Sublimit or the
Letter of Credit Sublimit.

 

(b)           Additional Lenders. Any Person that is to become a Lender pursuant
to this Section 2.15 shall execute and deliver a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent, the Borrower and
their respective counsel.

 

(c)           Effective Date and Allocations. If the Aggregate Revolving Credit
(USD) Commitments are increased in accordance with this Section, Administrative
Agent and Borrower shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase. Administrative Agent shall
promptly notify Borrower and the Lenders of the final allocation of such
increase and the Increase Effective Date.

 

(d)           Conditions to Effectiveness of Increase. As a condition precedent
to such increase, Borrower shall deliver to Administrative Agent a certificate
of Borrower dated as of the Increase Effective Date (with sufficient copies for
each Revolving Credit (USD) Lender) signed by a Responsible Officer of Borrower
(i) certifying and attaching the resolutions adopted by Borrower approving or
consenting to such increase and (ii) certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Section 5 and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in clauses (a) and
(b) of Section 5.12 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.1, and (B)
no Default or Event of Default exists. Borrower shall prepay any Revolving
Credit (USD) Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.5) to the extent necessary to
keep the outstanding Revolving Credit (USD) Loans ratable with any revised Pro
Rata Revolving Credit (USD) Shares arising from any non-ratable increase in the
Revolving Credit (USD) Commitments under this Section.

 

(e)           Conflicting Provisions. This Section shall supersede any
provisions in Section 2.14 or 10.1 to the contrary.

 

2.16         Defaulting Lenders.

 

(a)           Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definitions of “Requisite Lenders”,
“Requisite Revolving Credit (USD) Lenders” and “Requisite Credit (MC) Lenders”
and in Section 10.1.

 



51

 

 

(ii)           Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 3 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.8), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Lender
or Swing Line Lender hereunder; third, to Cash Collateralize the Issuing
Lender’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.17; fourth, as Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Lender’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.17; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lender or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender under such Facility or, in the case of the Revolving Credit (USD)
Facility, the Issuing Lender or the Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to Borrower as a result of any judgment of a
court of competent jurisdiction obtained by Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or in respect of any Letter of
Credit Usage in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans were made or such Letter of Credit Usage
incurred at a time when the conditions set forth in Section 4.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and amounts
in respect of Letter of Credit Usage owed to, all non-Defaulting Lenders under
the applicable Facility on a pro rata basis (and ratably among all applicable
Facilities computed in accordance with the Defaulting Lenders’ respective
funding deficiencies) prior to being applied to the payment of any Loans of, or
amounts in respect of Letter of Credit Usage owed to, that Defaulting Lender
under the applicable Facility until such time as all Loans and funded and
unfunded participations in Letter of Credit Usage and Swing Line Loans are held
by the Lenders pro rata in accordance with the Commitments hereunder without
giving effect to Section 2.16(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

 



52

 

 

(iii)          Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.8(a) for any period during
which that Lender is a Defaulting Lender (and Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Revolving Credit (USD) Share of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.17. With respect to any Letter of Credit Fee not required to be
paid to any Defaulting Lender pursuant to this paragraph, Borrower shall (x) pay
to each non-Defaulting Lender in the Revolving Credit (USD) Facility that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Usage that has
been reallocated to such non-Defaulting Lender pursuant to clause (iv) below,
and (y) pay to the Issuing Lender the amount of any such fee otherwise payable
to such Defaulting Lender to the extent allocable to the Issuing Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iv)          Reallocation of Pro Rata Shares to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender that is a
Revolving Credit (USD) Lender to acquire, refinance or fund participations in
Swing Line Loans or Letters of Credit pursuant to Sections 2.3 and 2.4, the “Pro
Rata Share” of each non-Defaulting Lender that is a Revolving Credit (USD)
Lender shall be computed without giving effect to the Revolving Credit (USD)
Commitment of that Defaulting Lender but only to the extent that such
reallocation does not cause the aggregate Revolving Credit (USD) Exposure of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving Credit
(USD) Commitment. No reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation. Subject to Section 10.21, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.

 

(b)          Defaulting Lender Cure. If Borrower, the Administrative Agent, and,
in the case that a Defaulting Lender is a Revolving Credit (USD) Lender, the
Swing Line Lender and the Issuing Lender agree in writing in their sole
discretion that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders in the respective Facilities or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their respective Pro Rata
Shares (without giving effect to Section 2.16(a)(iv)) in the respective
Facilities, whereupon that Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from a Defaulting Lender to
a Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

(c)           New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the Issuing Lender shall
not be required to issue, extend, renew or increase any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure after giving effect
thereto.

 



53

 

 

(d)           Rights and Remedies against a Defaulting Lender. The Borrower may
replace any Defaulting Lender in accordance with the terms of this Agreement.
The rights and remedies against, and with respect to a Defaulting Lender under
this Section 2.16 are in addition to, and cumulative and not in limitation of,
all other rights and remedies that each of the Administrative Agent, the Lenders
and the Borrower may, at any time, have against, or with respect to, such
Defaulting Lender.

 

2.17         Cash Collateral.

 

(a)           Certain Credit Support Events. (i) Upon the request of Issuing
Lender, if Issuing Lender has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in Letter of Credit Usage in
respect of such Letter of Credit, Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all Letter of Credit Usage; (ii)
if, as of the Letter of Credit Expiration Date, any Letter of Credit Usage for
any reason remains outstanding; or (iii) Borrower is required to provide Cash
Collateral pursuant to Section 8.2(c), Borrower shall, in each case, immediately
Cash Collateralize all Letter of Credit Usage. At any time that there shall
exist a Defaulting Lender, immediately upon the request of the Administrative
Agent or the Issuing Lender, Borrower shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure of the
Issuing Lender (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)           Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. Borrower, and
to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Issuing Lender and the Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.17(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure of the Issuing Lender (after giving
effect to Section 2.16(a)(iv)) and other obligations secured thereby (as
identified at the time such Cash Collateral is provided), Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

 

(c)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.4, or 8.2 or any other provision of this Agreement in respect of
Letters of Credit shall be held and applied to the satisfaction of the specific
Letter of Credit Usage, obligations to fund participations therein (including,
as to Cash Collateral provided by a Defaulting Lender, any interest accrued on
such obligation) and other obligations (as identified at the time of the
provision thereof) for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

 

(d)           Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Sections 10.6 and 10.13)) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of Borrower shall not be released during the continuance of a Default or
Event of Default (and following application as provided in this Section 2.17 may
be otherwise applied in accordance with Section 8.3), and (y) the Person
providing Cash Collateral and the Issuing Lender may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

 



54

 

 

2.18         Extension of Maturity Date.

 

(a)           Requests for Extension. Borrower may, by notice to Administrative
Agent (who shall promptly notify the Lenders) not earlier than 60 days and not
later than 30 days prior to any anniversary date of the Effective Date (each
such anniversary date, an “Applicable Anniversary Date”), request that each
Lender extend such Lender’s Maturity Date for an additional year from the
Maturity Date then in effect hereunder (the “Existing Maturity Date”); provided
that (i) no such request shall be made hereunder until after the second
anniversary of the Effective Date and (ii) Borrower shall not be permitted to
make more than two such requests hereunder during the term of this Agreement.

 

(b)           Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to Administrative Agent given not later
than the date (the “Notice Date”) that is 20 days prior to the Applicable
Anniversary Date, advise Administrative Agent whether or not such Lender agrees
to such extension (and each Lender that determines not to so extend its Maturity
Date (a “Non-Extending Lender”) shall notify Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Lender that does not so advise Administrative Agent on or before
the Notice Date shall be deemed to be a Non-Extending Lender. The election of
any Lender to agree to such extension shall not obligate any other Lender to so
agree.

 

(c)           Notification by Administrative Agent. Administrative Agent shall
notify Borrower of each Lender’s determination under this Section no later than
the date 15 days prior to the Applicable Anniversary Date (or, if such date is
not a Business Day, on the next preceding Business Day).

 

(d)           Additional Commitment Lenders. Borrower shall have the right (but
not the obligation) to replace each Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more Eligible Assignees
(each, an “Additional Commitment Lender”) as provided in Section 10.13; provided
that each of such Additional Commitment Lenders shall enter into an Assignment
and Assumption pursuant to which such Additional Commitment Lender shall,
effective as of the Applicable Anniversary Date, undertake a Revolving Credit
(USD) Commitment and/or a Revolving Credit (MC) Commitment (and, if any such
Additional Commitment Lender is already a Lender, its Commitment shall be in
addition to such Lender’s Commitment hereunder on such date).

 

(e)           Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date
(each, an “Extending Lender”) and the additional Commitments of the Additional
Commitment Lenders shall be more than 50% of the aggregate amount of the
Commitments in effect immediately prior to the Applicable Anniversary Date,
then, effective as of the Applicable Anniversary Date, the Maturity Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the date falling one year after the Existing Maturity Date (except that, if such
date is not a Business Day, such Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement.

 



55

 

 

 

(f)          Conditions to Effectiveness of Extensions. As a condition precedent
to such extension, Borrower shall deliver to Administrative Agent a certificate
of Borrower dated as of the Applicable Anniversary Date signed by a Responsible
Officer of Borrower (i) certifying and attaching the resolutions, if any are
otherwise required, adopted by Borrower approving or consenting to such
extension and (ii) certifying that, before and after giving effect to such
extension, (A) the representations and warranties contained in Section 5 and the
other Loan Documents are true and correct in all material respects (or in all
respects if such representation is qualified by materiality or Material Adverse
Effect) on and as of the Applicable Anniversary Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.18, the representations and warranties contained
in Section 5.12(a) shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.1(a) and (b), and (B) no Default or Event of
Defaults exists or would result therefrom. In addition, on the Applicable
Anniversary Date, the Borrower shall prepay any Loans outstanding on such date
(and pay any additional amounts required pursuant to Section 3.5) to the extent
necessary to keep outstanding Loans ratable with any revised Pro Rata Shares of
the respective Lenders effective as of such date.

 

(g)          Amendment; Sharing of Payments. In connection with any extension of
the Maturity Date, Borrower and Administrative Agent may make such amendments to
this Agreement as Administrative Agent determines to be reasonably necessary to
evidence the extension with the consent of the Borrower but without the consent
of any other Lenders. This Section shall supersede any provisions in Section
2.14 or 10.1 to the contrary.

 

Section 3
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.1         Taxes.

 

(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

(i)            Any and all payments by or on account of any obligation of
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or Borrower, then the Administrative Agent or Borrower shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

 

(ii)           If Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.1) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

(iii)          If Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) Borrower or the Administrative Agent, to the extent
required by such Laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.1) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 



56

 

 

(b)          Payment of Other Taxes by Borrower. Without limiting the provisions
of subsection (a) above, Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)          Tax Indemnifications.

 

(i)            Borrower shall, and does hereby, indemnify each Recipient, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.1) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender or the Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Lender, shall be conclusive absent manifest error.
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender or the Issuing Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section
3.1(c)(ii) below.

 

(ii)           Each Lender and the Issuing Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or the Issuing Lender (but only to the extent
that Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so), (y)
the Administrative Agent and Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.6(c) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and Borrower, as applicable, against any Excluded Taxes
attributable to such Lender or the Issuing Lender, in each case, that are
payable or paid by the Administrative Agent or Borrower in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the Issuing Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Issuing Lender, as the case may be, under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)          Evidence of Payments. As soon as practicable after any payment of
Taxes by Borrower to a Governmental Authority as provided in this Section 3.1,
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

 



57

 

 

(e)          Status of Lenders; Tax Documentation.

 

(i)             Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and the Administrative Agent, at the time or times
reasonably requested by Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or the Administrative Agent as will enable Borrower or the Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.1(e)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)            Without limiting the generality of the foregoing, in the event
that Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed copies of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
whichever of the following is applicable:

 

I.        in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

II.      executed copies of IRS Form W-8ECI;

 

III.     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BENE (or W-8BEN, as applicable); or

 



58

 

 

IV.     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

 

(C)               any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

 

(D)               if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.1 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and the Administrative Agent in writing of its legal
inability to do so.

 

(f)          Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the Issuing Lender, or have any
obligation to pay to any Lender or the Issuing Lender, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender or the
Issuing Lender, as the case may be. If any Recipient determines that it has
received a refund of any Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section 3.1, it shall pay to Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by
Borrower under this Section 3.1 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that Borrower,
upon the request of the Recipient, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to Borrower pursuant to this subsection the payment
of which would place the Recipient in a less favorable net after-Tax position
than such Recipient would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to Borrower or any other Person.

 



59

 

 

(g)          Survival. Each party’s obligations under this Section 3.1 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the Issuing Lender,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other Obligations.

 

3.2          Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to perform any of its obligations hereunder
or make, maintain or fund or charge interest with respect to any Extension of
Credit or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to Borrower through the Administrative Agent, (i) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Extension of Credit or continue Eurocurrency Rate Loans in
the affected currency or currencies or, in the case of Eurocurrency Rate Loans
in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x)
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, Borrower shall also
pay accrued interest on the amount so prepaid or converted.

 



60

 

 

3.3         Inability to Determine Rates.

 

(a)          If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(B) (x) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan and (y)
the circumstances described in Section 3.3(c)(i) do not apply (in each case with
respect to this clause (i), “Impacted Loans”), or (ii) the Administrative Agent
or the Requisite Lenders determine that for any reason the Eurocurrency Rate for
any requested Interest Period with respect to a proposed Eurocurrency Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (or, in the case
of a determination by the Requisite Lenders described in clause (ii) of this
Section 3.3(a), until the Administrative Agent upon the instruction of the
Requisite Lenders) revokes such notice. Upon receipt of such notice, Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans in the affected currency or currencies (to the extent
of the affected Eurocurrency Rate Loans or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.

 

(b)          Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in clause (i) of Section 3.3(a), the Administrative
Agent, in consultation with Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (i) of the first sentence of Section 3.3(a), (2)
the Requisite Lenders notify the Administrative Agent and Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and Borrower written notice thereof.

 

(c)          Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Requisite Lenders notify the Administrative Agent (with, in the case of the
Requisite Lenders, a copy to the Borrower) that the Borrower or Requisite
Lenders (as applicable) have determined that:

 

(i)             adequate and reasonable means do not exist for ascertaining
LIBOR for any requested Interest Period, including, without limitation, because
the LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;

 

(ii)            the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

 



61

 

 

(iii)           syndicated loans currently being executed, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR;

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.3 with (x) for
Loans denominated in Dollars, one or more SOFR-Based Rates or (y) another
alternate benchmark rate giving due consideration to any evolving or then
existing convention for similar syndicated credit facilities (whether in Dollars
or an Alternative Currency) for such alternative benchmarks and, in each case,
including any mathematical or other adjustments to such benchmark giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities (whether in Dollars or an Alternative Currency) for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. (California time) on the
fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Requisite Lenders have delivered to the Administrative
Agent written notice that such Requisite Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (x), object to the Adjustment;
or (B) in the case of an amendment to replace LIBOR with a rate described in
clause (y), object to such amendment; provided that for the avoidance of doubt,
in the case of clause (A), the Requisite Lenders shall not be entitled to object
to any SOFR-Based Rate contained in any such amendment. Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.

 



62

 

 

3.4          Increase Costs; Reserves on Eurocurrency Rate Loans.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the Issuing Lender;

 

(ii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)           impose on any Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Issuing
Lender, Borrower will pay to such Lender or the Issuing Lender, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered; provided that (x) such Lender shall be generally seeking
comparable compensation from similarly situated borrowers under similar credit
facilities (to the extent such Lender has the right under such similar credit
facilities to do so) with respect to such Change in Law regarding such increased
cost or reduction and (y) that such additional amounts shall not be duplicative
of any amounts to the extent otherwise paid by the Borrower under any other
provisions of this Agreement (including any reserve requirements included in
determining the Eurocurrency Rate).

 

(b)          Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any Lending Office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to capital adequacy or liquidity), then
from time to time Borrower will pay to such Lender or the Issuing Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Lender or such Lender’s or the Issuing Lender’s holding company for
any such reduction suffered; provided that (x) such Lender shall be generally
seeking comparable compensation from similarly situated borrowers under similar
credit facilities (to the extent such Lender has the right under such similar
credit facilities to do so) with respect to such Change in Law regarding such
increased cost or reduction and (y) such additional amounts shall not be
duplicative of any amounts to the extent otherwise paid by the Borrower under
any other provision of this Agreement (including any reserve requirements
included in determining the Eurocurrency Rate).

 



63

 

 

(c)           Certificates for Reimbursement. A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to Borrower
shall be conclusive absent manifest error. Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to the foregoing provisions
of this Section 3.4 shall not constitute a waiver of such Lender’s or the
Issuing Lender’s right to demand such compensation; provided that Borrower shall
not be required to compensate a Lender or the Issuing Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the Issuing Lender, as the case may be, notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)          Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

 

3.5          Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)            any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)            any failure by Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by Borrower;

 

(c)            any failure by Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

(d)            any assignment of a Eurocurrency Rate Loan on a day other than
the last day of the Interest Period therefor as a result of a request by
Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.

 



64

 

 

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Base Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.6          Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. Each Lender may make any
Extension of Credit to Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of Borrower to repay the
Extension of Credit in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.4, or requires Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, the Issuing Lender, or
any Governmental Authority for the account of any Lender or the Issuing Lender
pursuant to Section 3.1, or if any Lender gives a notice pursuant to Section
3.2, then at the request of Borrower such Lender or the Issuing Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the Issuing Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.1 or 3.4, as the case
may be, in the future, or eliminate the need for the notice pursuant to Section
3.2, as applicable, and (ii) in each case, would not subject such Lender or the
Issuing Lender, as the case may be, to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or the Issuing Lender, as
the case may be. Borrower hereby agrees to pay all reasonable and documented
costs and expenses incurred by any Lender or the Issuing Lender in connection
with any such designation or assignment.

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 3.4, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.1 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.6(a), Borrower may replace such Lender in accordance with Section
10.13.

 

3.7          Survival. All of Borrower’s obligations under this Section 3 shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

Section 4
CONDITIONS

 

4.1          Conditions of Initial Extensions of Credit. The effectiveness of
this Agreement is subject to the following conditions precedent, each of which
shall be satisfied prior to or concurrently with the Effective Date (unless all
of Lenders, in their sole and absolute discretion, shall agree otherwise):

 

(a)          Administrative Agent shall have received all of the following, each
properly executed by a Responsible Officer of Borrower, each dated as of the
Effective Date or, in the case of the documents required under subsection (iii)
below, as of a recent date, and each in form and substance satisfactory to
Administrative Agent, each of the Lenders, and their respective legal counsel
(unless otherwise specified or, in the case of the date of any of the following,
unless Administrative Agent otherwise agrees or directs):

 

(i)             at least one executed counterpart of this Agreement, together
with arrangements satisfactory to Administrative Agent for additional executed
counterparts of this Agreement, sufficient in number for distribution to each
Lender and Borrower;

 



65

 

 

(ii)            Notes executed by Borrower in favor of each Lender requesting a
Note;

 

(iii)           A copy of a certificate of the Secretary of State of the State
of Delaware, dated reasonably near the date of the signing of this Agreement,
certifying (A) as to a true and correct copy of the certificate of incorporation
of the Borrower and (B) that the Borrower is duly incorporated and in good
standing;

 

(iv)          the Opinion of Counsel;

 

(v)           a certificate signed by a Responsible Officer of Borrower
certifying that (i) the conditions specified in Sections 4.1(d) and 4.1(e) have
been satisfied, and (ii) since December 31, 2019, no event or condition shall
have occurred that has had or could reasonably be expected to have a Material
Adverse Effect;

 

(vi)          a certificate of the Secretary of the Borrower, dated as of the
Effective Date, certifying as to (A) copies of the resolutions of the board of
directors of the Borrower approving the transactions contemplated by this
Agreement and each Loan Document to which it is a party, (B) the names and true
signatures of the officers of the Borrower authorized to sign each Loan Document
and the other documents to be delivered hereunder and thereunder, (C) a true and
correct copy of the bylaws of the Borrower as in effect on the Effective Date,
and (D) a true and correct copy of the certificate of incorporation of the
Borrower in effect on the Effective Date; and

 

(vii)         the Bank of America Fee Letter executed by each party thereto.

 

(b)          Any fees required to be paid on or before the Effective Date under
any Loan Document shall have been paid.

 

(c)          Costs and expenses (including Attorney Costs) of Bank of America to
the extent invoiced prior to or on the Effective Date (plus the duly accrued and
invoiced fees and expenses of counsel to Bank of America) shall have been paid.

 

(d)          The representations and warranties of Borrower contained in Section
5 shall be true and correct in all material respects (without duplication of any
materiality standards set forth therein).

 

(e)          Borrower shall be in compliance with all the terms and provisions
of the Loan Documents, and giving effect to all Extensions of Credit made on the
Effective Date, no Default or Event of Default shall result therefrom on the
Effective Date.

 

(f)           The Administrative Agent shall have received evidence reasonably
satisfactory to it that, concurrently with the Effective Date, (i) all amounts
owing under the Existing Credit Agreement to lenders thereunder who elect not to
become Lenders hereunder, if any, have been paid in full and (ii) all accrued
and unpaid interest and fees owing to the Lenders under the Existing Credit
Agreement have been paid in full.

 

(g)          The Lenders shall have received, prior to the Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the US Patriot Act, and, if Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, Borrower
shall have delivered to each Lender that so requests a Beneficial Ownership
Certification at least three (3) Business Days prior to the Effective Date.

 



66

 

 

Without limiting the generality of the provisions of Section 9.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Effective Date specifying its objection
thereto.

 

4.2          Any Extension of Credit. In addition to the occurrence of the
Effective Date, the obligation of each Lender and the Issuing Lender to make any
Extension of Credit, including on the Effective Date, is subject to the
following conditions precedent:

 

(a)           the representations and warranties of Borrower contained in
Section 5 are true and correct in all material respects (without duplication of
any materiality standards set forth therein) as though made on and as of such
date (after giving effect to the proposed Extension of Credit occurring on such
date), except to the extent such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and complete on and as of such earlier date);

 

(b)           no Default or Event of Default has occurred and is continuing, or
would result from such proposed Extension of Credit;

 

(c)           Administrative Agent shall have timely received a duly completed
Request for Extension of Credit or Letter of Credit Application, as applicable,
by Requisite Notice by the Requisite Time therefor; and

 

(d)           in the case of an Extension of Credit to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of Administrative
Agent or Requisite Revolving Credit (MC) Lenders (in the case of any Loan to be
denominated in an Alternative Currency) or the Issuing Lender (in the case of
any Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Extension of Credit to be denominated in the relevant
Alternative Currency.

 

Section 5
REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Administrative Agent and Lenders that:

 

5.1          Existence and Qualification; Power; Compliance With Laws. Borrower
and each of its Significant Subsidiaries is duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization except where the failure to be in good standing
could not reasonably be expected to have a Material Adverse Effect. Borrower and
each of its Significant Subsidiaries is duly qualified or registered to transact
business and is in good standing in each other jurisdiction in which the conduct
of its business or the ownership or leasing of its Properties makes such
qualification or registration necessary, except where the failure so to qualify
or register and to be in good standing would not constitute a Material Adverse
Effect. Borrower and each of its Significant Subsidiaries has all requisite
power and authority to (a) conduct its business and to own and lease its
Properties, except where the failure to do so would not result in a Material
Adverse Effect and (b) to execute and deliver each Loan Document to which it is
a party and to perform its Obligations hereunder and thereunder in all material
respects. Borrower and each of its Significant Subsidiaries is in compliance
with all Laws and other legal requirements applicable to its business, has
obtained all authorizations, consents, approvals, orders, licenses and permits
from, and has accomplished all filings, registrations and qualifications with,
or obtained exemptions from any of the foregoing from, any Governmental
Authority that are necessary for the transaction of its business, except where
the failure so to comply, file, register, qualify or obtain exemptions does not
constitute a Material Adverse Effect.

 



67

 

 

5.2          Authority; Compliance With Other Agreements and Instruments and
Government Regulations. The execution, delivery and performance by Borrower of
the Loan Documents to which it is a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not:

 

(a)          Require any consent or approval not heretofore obtained of any
partner, director, manager, stockholder, security holder or creditor of such
party;

 

(b)          Violate or conflict with any provision of such party’s charter,
articles of incorporation, bylaws or other organizational documents, as
applicable;

 

(c)          Result in or require the creation or imposition of any Lien (other
than Permitted Liens) upon or with respect to any Property now owned or leased
or hereafter acquired by such party;

 

(d)          Violate any Laws applicable to such party; or

 

(e)          Result in a breach of or constitute a default under, or cause or
permit the acceleration of any obligation owed under, any indenture or loan or
credit agreement or any other Contractual Obligation to which such party is a
party or by which such party or any of its Property is bound or affected.

 

5.3          No Governmental Approvals or Other Consents Required. No
authorization, consent, approval, order, license or permit from, or filing,
registration or qualification with, any Governmental Authority or any other
Person is or will be necessary or required to authorize or permit under
applicable Laws the execution, delivery and performance by, or enforcement
against, Borrower of the Loan Documents to which it is a party.

 

5.4          Binding Obligations. Each of the Loan Documents to which Borrower
is a party will, when executed and delivered by it, constitute the legal, valid
and binding obligation of Borrower, enforceable against it in accordance with
its terms, except as enforcement may be limited by Debtor Relief Laws or
equitable principles relating to the granting of specific performance and other
remedies as a matter of judicial discretion, regardless of whether considered in
a proceeding in law or equity.

 

5.5          Litigation. Except for (a) any matter fully covered as to subject
matter and amount (subject to applicable deductibles and retentions) by
insurance for which the insurance carrier has not asserted lack of subject
matter coverage or reserved its right to do so, (b) any matter, or series of
related matters, involving a claim against Borrower or any Significant
Subsidiary thereof of less than $100,000,000, (c) matters of an administrative
nature not involving a claim or charge against Borrower or any of its
Subsidiaries and (d) matters set forth in Schedule 5.5, there are no actions,
suits, proceedings or investigations pending as to which Borrower or any of its
Subsidiaries have been served or have received notice or, to the knowledge of
Borrower, threatened against or affecting Borrower or any of its Subsidiaries or
any Property of any of them before any Governmental Authority, which if
adversely determined would have a Material Adverse Effect.

 



68

 

 

5.6         No Default. No event has occurred and is continuing that is a
Default or Event of Default.

 

5.7         ERISA Compliance.

 

(a)          Each “employee benefit plan” (as defined by Section 3(3) of ERISA)
sponsored or maintained by Borrower or any Subsidiary is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state law. Each Pension Plan or other “employee benefit plan” which
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the United States Internal Revenue Service or an
application for such a letter is currently being processed by the United States
Internal Revenue Service with respect thereto and, to the knowledge of Borrower,
nothing has occurred which would prevent, or cause the loss of, such
qualification.

 

(b)          Borrower and each ERISA Affiliate have met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan and
Multiemployer Plan, and no application for a funding waiver or an extension of
any amortization period under the Pension Funding Rules has been made with
respect to any Pension Plan or Multiemployer Plan.

 

(c)          There are no pending or, to the knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan which has resulted or could reasonably be expected
to result in a Material Adverse Effect. There has been no prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Pension
Plan which has resulted or could reasonably be expected to result in a Material
Adverse Effect.

 

(d)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability, other than
Unfunded Pension Liability which, when aggregated with all Unfunded Pension
Liability of all other Pension Plans, does not exceed $100,000,000 in the
aggregate at any time; (iii) neither Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Sections 4069 or 4212(c) of ERISA,
except in the cases of clauses (i), (iii), (iv) and (v) above would not
reasonably be expected to result in a Material Adverse Effect.

 

(e)          Borrower represents and warrants as of the Effective Date that
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

 

5.8          Use of Proceeds; Margin Regulations. The Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 7.1
or subject to any restriction contained in any agreement or instrument between
the Borrower and any Lender or any Affiliate of any Lender relating to
Indebtedness and within the scope of Section 8.1(f) will be margin stock.

 



69

 

 

5.9          Title to Property. Borrower and its Significant Subsidiaries have
valid title to the Property reflected in the balance sheet described in Section
5.12(a), other than (i) items of Property which are immaterial to Borrower and
its Significant Subsidiaries, taken as a whole, and Property subsequently sold
or disposed of in the ordinary course of business, free and clear of all Liens,
other than Liens described in Schedule 5.9 or permitted by Section 7.1 or (ii)
where the failure to have such valid title would not reasonably be expected to
result in a Material Adverse Effect.

 

5.10        Intangible Assets. Borrower and its Significant Subsidiaries own, or
possess the right to use to the extent necessary in their respective businesses,
all material trademarks, trade names, copyrights, patents, patent rights,
computer software, licenses and other Intangible Assets that are used in the
conduct of their businesses as now operated, and no such Intangible Asset, to
the best knowledge of Borrower, conflicts with the valid trademark, trade name,
copyright, patent, patent right or Intangible Asset of any other Person to the
extent that such conflict constitutes a Material Adverse Effect.

 

5.11        Tax Liability. Borrower and its Subsidiaries have filed all tax
returns which are required to be filed, and have paid, or made provision for the
payment of, all taxes with respect to the periods, Property or transactions
covered by said returns, or pursuant to any assessment received by Borrower or
any of its Subsidiaries, except (a) such taxes, if any, as are being contested
in good faith by appropriate proceedings and as to which adequate reserves have
been established and maintained and (b) where the failure to file or pay such
Taxes would not reasonably be expected to result in a Material Adverse Effect.

 

5.12        Financial Statements.

 

(a)          The audited consolidated balance sheet dated December 31, 2019, the
most recent audited consolidated balance sheet delivered pursuant to Section
6.1(a), and the most recent quarterly consolidated balance sheet delivered
pursuant to Section 6.1(b), of Borrower and its Subsidiaries, and the related
consolidated statements of income or operations, Stockholders’ Equity and cash
flows for the Fiscal Year or Fiscal Quarter, as applicable, ended on those dates
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, (ii) fairly
present the financial condition, in all material respects, of Borrower and its
Subsidiaries as of the date thereof and results of operations for the period
covered thereby; and (iii) show all material Indebtedness and other liabilities,
direct or contingent, of Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes or other material commitments.

 

(b)          Since December 31, 2019, there has been no event, circumstance or
condition that has had or could reasonably be expected to have a Material
Adverse Effect.

 

5.13        Environmental Compliance. Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrower has reasonably concluded that compliance with
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.14        Investment Company Act. Neither Borrower nor any of its Subsidiaries
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

5.15        Insurance. The properties of Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Borrower, in such amounts and covering such risks as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where Borrower or such Subsidiary operates.

 



70

 

 

5.16        Disclosure. No written statement made by a Responsible Officer to
Administrative Agent or any Lender in connection with this Agreement, or in
connection with any Loan, as of the date thereof contained any untrue statement
of a material fact or omitted a material fact necessary to make the statement
made not misleading in light of all the circumstances existing at the date the
statement was made.

 

5.17        OFAC. Neither Borrower, nor any of its Subsidiaries, nor, to the
knowledge of Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

 

5.18        Anti-Corruption Laws; Sanctions. Borrower and its Subsidiaries have
conducted their businesses in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions and all
applicable Sanctions, and have instituted and maintained policies and procedures
reasonably designed to promote and achieve compliance with such laws and such
Sanctions in all material respects.

 

5.19        Affected Financial Institutions. Borrower is not an Affected
Financial Institution.

 

5.20        Beneficial Ownership Certification. As of the Effective Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all material respects.

 

5.21        Covered Entity. Borrower is not a Covered Entity.

 

Section 6
AFFIRMATIVE COVENANTS

 

So long as any Loan remains unpaid, or any other Obligation remains unpaid or
unperformed under any Loan Document, any Letter of Credit remains outstanding,
or any portion of the Commitments remains in force, Borrower shall, and shall
cause each of its Subsidiaries to:

 

6.1          Financial Statements. Deliver to Administrative Agent in form and
detail reasonably satisfactory to Administrative Agent and the Requisite
Lenders, with sufficient copies for each Lender:

 

(a)           As soon as practicable, and in any event within 95 days after the
end of each Fiscal Year, the consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such Fiscal Year and the consolidated statements
of operations, Stockholders’ Equity and cash flows, in each case of Borrower and
its Subsidiaries for such Fiscal Year, all in reasonable detail. Such financial
statements shall be prepared in accordance with U.S. GAAP, consistently applied,
and such consolidated balance sheet and consolidated statements shall be
accompanied by a report of independent registered public accounting firm of
recognized standing selected by Borrower, which report shall be prepared in
accordance with the standards of the Public Company Accounting Oversight Board
and applicable securities laws as at such date, and shall not be subject to any
qualifications or exceptions as to the scope of the audit nor to any “going
concern” or like qualification or exception nor to any other qualification or
exception that are reasonably determined by the Requisite Lenders in their good
faith business judgment to be materially adverse to the interests of Lenders.

 

(b)           As soon as practicable, and in any event within 50 days after the
end of each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal
Year), the consolidated balance sheet of Borrower and its Subsidiaries as at the
end of such Fiscal Quarter and the consolidated statement of operations for such
Fiscal Quarter, and its statement of cash flows for the portion of the Fiscal
Year ended with such Fiscal Quarter, all in reasonable detail.

 



71

 

 

6.2          Certificates, Notices and Other Information. Deliver to
Administrative Agent in form and detail satisfactory to Administrative Agent and
the Requisite Lenders, with sufficient copies for each Lender:

 

(a)           Concurrently with the financial statements required pursuant to
Sections 6.1(a) and 6.1(b), a Compliance Certificate signed by a Responsible
Officer of Borrower;

 

(b)           Promptly after any reasonable request by Administrative Agent or
any Lender through the Administrative Agent, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of Borrower by
independent accountants in connection with the accounts or books of Borrower or
any of its Subsidiaries, or any audit of any of them;

 

(c)           Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended, and not otherwise
required to be delivered to Lenders pursuant to other provisions of this
Section;

 

(d)           Promptly after request by Administrative Agent or any Lender
through the Administrative Agent, copies of any other report or other document
that was filed by Borrower or any of its Significant Subsidiaries with any
Governmental Authority, other than routine reports or documents filed in
connection with Taxes;

 

(e)           As soon as practicable, notice of the occurrence of any (i) ERISA
Event, other than with respect to the standard termination of a Pension Plan as
to which neither Borrower nor any of its ERISA Affiliates has any liability
(contingent or otherwise) and to which Borrower has contributed less than
$100,000,000 in the aggregate with respect to all such Pension Plans, (ii)
“prohibited transaction” (as such term is defined in Section 406 of ERISA or
Section 4975 of the Code) in connection with any Pension Plan or any trust
created thereunder, (iii) the adoption of, or the commencement of contributions
to, any Pension Plan or Multiemployer Plan subject to the Pension Funding Rules
by Borrower or any ERISA Affiliate, or (iv) the adoption of any amendment to a
Pension Plan subject to the Pension Funding Rules, if such amendment results in
a material increase in contributions or Unfunded Pension Liability, telephonic
notice specifying the nature thereof, and, no more than five Business Days after
such telephonic notice, written notice again specifying the nature thereof and
specifying what action Borrower or any of its Subsidiaries are taking or propose
to take with respect thereto, and, when known, any action taken by the Internal
Revenue Service with respect thereto;

 

(f)            With reasonable promptness copies of (i) all notices received by
Borrower or any of its ERISA Affiliates of the PBGC’s intent to terminate any
Pension Plan or to have a trustee appointed to administer any Pension Plan; (ii)
each Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
filed by Borrower or any of its ERISA Affiliates with the Internal Revenue
Service with respect to each Pension Plan, other than a Pension Plan to which
Borrower does not contribute or as to which Borrower has no liability
(contingent or otherwise); and (iii) all notices received by Borrower or any of
its ERISA Affiliates from a Multiemployer Plan sponsor concerning the imposition
or amount of withdrawal liability pursuant to Section 4202 of ERISA;

 



72

 

 

(g)           As soon as practicable, notice of the occurrence of any Default or
Event of Default, and of the occurrence or existence of any event or
circumstance that foreseeably will become a Default or Event of Default,
specifying the nature and period of existence thereof and specifying what action
Borrower is taking or propose to take with respect thereto;

 

(h)           As soon as practicable, notice of (i) the commencement of a legal
proceeding or investigation (which investigation is known to Borrower) with
respect to a claim against Borrower or any of its Subsidiaries that is
$100,000,000 or more in excess of the amount thereof that is fully covered by
insurance, including pursuant to any applicable Environmental Laws or (ii)
commencement of a legal proceeding with respect to a claim against Borrower or
any of its Subsidiaries in excess of $100,000,000 or which otherwise may
reasonably be expected to result in a Material Adverse Effect;

 

(i)            Notice of any material change in accounting policies or financial
reporting practices by Borrower or any of its Significant Subsidiaries (other
than changes required by GAAP or by regulations promulgated by the Securities
and Exchange Commission);

 

(j)            Promptly, such information and documentation as may be requested
by Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Act and the Beneficial Ownership Regulation; and

 

(k)           Promptly, such other data and information (other than materials
protected by the attorney-client privilege and materials which the Company or
such Subsidiary, as applicable, may not disclose without violation of a
confidentiality obligation binding upon it) and as from time to time may be
reasonably requested by Administrative Agent, any Lender (through Administrative
Agent) or the Requisite Lenders.

 

Documents required to be delivered pursuant to Section 6.1 or Section 6.2(c) may
be delivered electronically, and if so delivered shall be deemed to have been
delivered on the date (i) on which Borrower posts such documents, or provides a
link thereto on Borrower’s website on the Internet at the website address listed
on Schedule 10.2 or such documents shall be available on the Website of the
Securities and Exchange Commission at http://www.sec.gov; or (ii) on which such
documents are posted on Borrower’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (i) Borrower shall deliver paper copies of such documents
to the Administrative Agent or any Lender upon its request to Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) Borrower
shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e. soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by Borrower
with any such request for delivery by a Lender and each Lender shall be solely
responsible for requesting delivery to it or maintaining it copies of such
documents.

 

Borrower hereby acknowledges that (a) Administrative Agent and/or the Arrangers
may, but shall not be obligated to, make available to Lenders and the Issuing
Lender materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
Debt Domain, IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and (b) certain of Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to Borrower or its securities) (each, a “Public Lender”). Borrower hereby agrees
that so long as Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized
Administrative Agent, the Arrangers, the Issuing Lender and Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.7); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) Administrative Agent and the Arrangers shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 



73

 

 

6.3          Preservation of Existence. Preserve and maintain its existences in
the jurisdiction of their formation and all material authorizations, rights,
franchises, privileges, consents, approvals, orders, licenses, permits, or
registrations from any Governmental Authority that are necessary for the
transaction of its business, except where the failure to so preserve and
maintain the existence of any of Borrower’s Significant Subsidiaries and such
authorizations would not constitute a Material Adverse Effect and except that a
merger permitted hereunder shall not constitute a violation of this covenant;
and qualify and remain qualified to transact business in each jurisdiction in
which such qualification is necessary in view of their respective business or
the ownership or leasing of their respective Properties except where the failure
to so qualify or remain qualified would not constitute a Material Adverse
Effect.

 

6.4          Maintenance of Properties. Maintain, preserve and protect all of
its depreciable Properties in good order and condition, subject to normal wear
and tear in the ordinary course of business, and not permit any waste of its
Properties, except that the failure to maintain, preserve and protect such
Property would not reasonably be expected to result in a Material Adverse
Effect.

 

6.5          Maintenance of Insurance. Maintain liability, casualty and other
insurance (subject to customary deductibles, self-insurance, and retentions)
with reputable insurance companies in such amounts and against such risks as is
carried by companies engaged in similar businesses and owning similar assets in
the general areas in which Borrower and its Subsidiaries operate.

 

6.6          Payment of Tax Obligations. Pay and discharge all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets as the same shall become due and payable, unless the same are being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained by Borrower or such Significant
Subsidiary.

 

6.7          Compliance With Laws. Comply, within the time period, if any, given
for such compliance by the relevant Governmental Authority, with all Laws
noncompliance with which constitutes a Material Adverse Effect, except that
Borrower and its Subsidiaries need not comply with Laws then being contested by
any of them in good faith by appropriate proceedings.

 

6.8          Environmental Laws. Conduct its operations and keep and maintain
its property in compliance in all respects with all Environmental Laws, except
where the failure to comply would not reasonably be expected to result in a
Material Adverse Effect.

 



74

 

 

6.9          Inspection Rights. Subject to the confidentiality provisions of
Section 10.7, upon reasonable notice, at any time during regular business hours
and as often as requested (but not so as to materially interfere with the
business of Borrower or any of its Significant Subsidiaries or the performance
by any officer of his or her responsibilities), permit Administrative Agent,
accompanied by any Lender which so elects, or any authorized employee, agent or
representative thereof, to examine, audit and make copies and abstracts from the
records and books of account of, and to visit and inspect the Properties of,
Borrower and its Significant Subsidiaries and to discuss the affairs, finances
and accounts of Borrower and its Significant Subsidiaries with any of their
officers, key employees or accountants and, upon request, furnish promptly to
Administrative Agent or any Lender true copies of all financial information made
available to the board of directors or audit committee of the board of directors
of Borrower; provided that, at any time other than during the existence of any
Default or Event of Default, such visits, examinations and inspections shall (i)
be at the expense of the requesting party and (ii) be limited to two instances
in any calendar year.

 

6.10        Keeping of Records and Books of Account. Keep adequate records and
books of account reflecting all financial transactions in conformity with GAAP,
consistently applied, and in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
Borrower or any of its Significant Subsidiaries.

 

6.11        Compliance with ERISA. Cause, and cause each of its ERISA Affiliates
to: (a) maintain each Pension Plan in compliance with the applicable provisions
of ERISA, the Code and other federal or state law; (b) cause each Pension Plan
which is qualified under Section 401(a) of the Code to maintain such
qualification; and (c) make all required contributions to any Pension Plan
subject to Section 412 of the Code, except where the failure to do so, whether
individually or taken in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

6.12        Compliance With Agreements. Promptly and fully comply with all
Contractual Obligations under all material agreements, indentures, leases and/or
instruments to which Borrower or any of its Significant Subsidiaries is a party,
whether such material agreements, indentures, leases or instruments are with a
Lender or another Person, except for any such Contractual Obligations (a) the
performance of which would cause a Default or an Event of Default or (b) then
being contested by any of them in good faith by appropriate proceedings or if
the failure to comply with such Contractual Obligations, agreements, indentures,
leases or instruments does not constitute a Material Adverse Effect.

 

6.13        Use of Proceeds. Use the proceeds of all Extensions of Credit for
working capital, capital expenditures, Acquisitions, Investments, stock
repurchases, dividends, and general corporate purposes of Borrower and its
Subsidiaries.

 

6.14        Anti-Corruption Laws; Sanctions. Conduct its businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and with all applicable Sanctions, and maintain policies and
procedures designed to promote and achieve compliance with such laws and
Sanctions in all material respects.

 



75

 

 

 

Section 7 

NEGATIVE COVENANTS

 

So long as any Loan remains unpaid, or any other Obligation remains unpaid or
unperformed under any Loan Document, any Letter of Credit remains outstanding,
or any portion of the Commitments remains in force, Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

 

7.1            Liens. Create, incur, assume or suffer to exist any Lien of any
nature upon or with respect to any of their respective Properties, whether now
owned or hereafter acquired, except:

 

(a)             Permitted Liens;

 

(b)             Liens under the Loan Documents;

 

(c)             Liens existing on the Effective Date and disclosed in Schedule
5.9 and any renewals, extensions, refinancings, exchanges or amendments thereof;
provided that the obligations secured or benefited thereby are not increased
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing;

 

(d)             Liens on Property acquired by Borrower or any of its
Subsidiaries that were in existence at the time of the acquisition of such
Property and were not created in contemplation of such acquisition and any
renewals, extensions, refinancings, exchanges or amendments thereof; provided
that the obligations secured or benefited thereby are not increased except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing;

 

(e)             any Lien created by an agreement or instrument entered into by
Borrower or any of its Subsidiaries in the ordinary course of its business which
consists of a restriction on the assignability, transfer or hypothecation of
such agreement or instrument;

 

(f)              Liens solely on the assets of Foreign Subsidiaries of Borrower
securing Indebtedness of such Foreign Subsidiaries of Borrower not exceeding
$150,000,000 in the aggregate at any time;

 

(g)             operating leases entered into from time to time, in the ordinary
course of business, by Borrower or any Subsidiary for equipment or vehicles,
which may have Liens on the leased personal property;

 

(h)             Liens on the EMJ COLI policies (but on no other assets of
Borrower, EMJ or any of their respective Subsidiaries) to the extent granted for
the benefit of the holders of the Life Insurance Policy Loans that comply with
the requirements of clauses (1) through (4) of the last sentence of the
definition of the term “Indebtedness” to secure EMJ’s obligations under such
Life Insurance Policy Loans; and

 

(i)              other Liens (in addition to those permitted by clauses (a)
through (h) above) securing Indebtedness and other obligations, so long as the
aggregate outstanding amount of Priority Indebtedness at any time does not
exceed 15% of Consolidated Net Tangible Assets.

 

7.2             Investments. Make any Investment (other than Permitted
Investments) as of any date if, after giving effect thereto, Borrower would not
be in compliance with the terms and conditions of this Agreement on a pro forma
basis.

 

7.3             Subsidiary Indebtedness. Permit any Subsidiary of Borrower to
create, incur, assume, suffer to exist, or otherwise be liable with respect to,
any Indebtedness except:

 



76

 

 

(a)             Indebtedness existing on the Effective Date and disclosed in
Schedule 7.3, and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing;

 

(b)             Indebtedness under the Loan Documents;

 

(c)             Indebtedness of any Subsidiary to the Borrower or any other
Subsidiary of the Borrower;

 

(d)             Indebtedness owed under Cash Management Agreements entered into
by such Person in the ordinary course of business;

 

(e)             obligations (contingent or otherwise) existing or arising under
any Swap Contract; provided that (i) such obligations are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates, commodity
prices or foreign exchange rates and (ii) such Swap Contract does not contain
any provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

 

(f)              Indemnification or similar provisions in leases entered into
from time to time, in the ordinary course of business, by any Subsidiary for
equipment or vehicles;

 

(g)             Indebtedness in respect of any Customer Finance Program;

 

(h)             Indebtedness of any Person acquired by Borrower or any of its
Subsidiaries that becomes a Subsidiary after the date hereof that is outstanding
at the time such Person becomes a Subsidiary and was not incurred in
contemplation of such Person becoming a Subsidiary and any refinancings,
refundings, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing;

 

(i)              obligations in respect of Swap Contracts entered into for the
purpose of hedging or to mitigate risks to which the Borrower or any Subsidiary
is exposed in the conduct of its business or the management of its liabilities
(including currency, interest rate and commodity pricing risks);

 

(j)              Indebtedness incurred under sale and leaseback transactions
permitted under Section 7.4;

 

(k)             Indebtedness owed to (including obligations in respect of
letters of credit or bank Guaranties or similar instruments for the benefit of)
any person providing workers’ compensation, health, disability or other employee
benefits or property, casualty or liability insurance to the Borrower or any
Subsidiary pursuant to reimbursement or indemnification obligations to such
person;

 

(l)              Indebtedness consisting of (i) the financing of insurance
premiums or (ii) take-or-pay obligation contained in supply agreements, in each
case, in the ordinary course of business;

 

(m)            Indebtedness in respect of performance, bid, appeal and surety
bonds, completion Guaranties and similar obligations provided by the Borrower or
any Subsidiary, including those to secure workers’ compensation, disability,
health, safety and environmental obligations in the ordinary course of business;

 



77

 

 

(n)             Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds or other cash management services in the ordinary course of
business; provided, that such Indebtedness is extinguished within five
(5) Business Days of its incurrence;

 

(o)             to the extent the guarantee contemplated by the final sentence
of this Section 7.3 has been executed, delivered and is effective, Guaranty
Obligations with respect to the Senior Note Indentures; and

 

(p)             other Indebtedness in addition to that described in Sections
7.3(a) through 7.3(o) above so long as the aggregate outstanding amount of
Priority Indebtedness at any time does not exceed 15% of Consolidated Net
Tangible Assets.

 

Notwithstanding the foregoing, in no event shall any Subsidiary permit to exist
any Guaranty Obligation with respect to (i) any Senior Note Indebtedness or (ii)
any other Indebtedness of the Borrower in excess of $50,000,000, in each case
without such Subsidiary also guaranteeing the Indebtedness under the Loan
Documents pursuant to a guarantee in form and substance reasonably satisfactory
to the Administrative Agent.

 

7.4             Sales and Leasebacks. Become or remain liable as lessee or as
guarantor or other surety with respect to any lease with any Person, whether an
operating lease or a Capital Lease, of any property (whether real or personal or
mixed) whether now owned or hereafter acquired, (a) which Borrower or any of its
Subsidiaries has sold or transferred or are to sell or transfer to such Person
or such Person’s Affiliate, or (b) which Borrower or any such Subsidiary thereof
intend to use for substantially the same purpose as any other property which has
been or is to be sold or transferred by Borrower or any such Subsidiary thereof
to such Person or such Person’s Affiliate in connection with such lease;
provided that Borrower may enter into any sale and leaseback of real property,
improvements thereon and equipment of Borrower entered into to finance or
refinance the purchase price or construction of such real property, improvements
and equipment; provided that the Net Cash Proceeds of each such transaction
during any Fiscal Year together with aggregate Net Cash Proceeds from other
sales and leasebacks consummated during such Fiscal Year do not exceed 15% of
Consolidated Net Tangible Assets as of the end of the Fiscal Quarter immediately
preceding such transaction.

 

7.5             Mergers. Merge or consolidate with or into any Person or sell,
lease or convey all or substantially all of its Properties or assets to any
other Person, unless (a) with respect to any such merger or consolidation
including Borrower, the surviving entity is Borrower, and (b) after giving
effect to such transaction on a pro forma basis, no Default or Event of Default
exists or would result therefrom.

 

7.6             Acquisitions.

 

(a)             Make or agree to make any Acquisition as of any date if, after
giving effect thereto, Borrower would not be in compliance with the terms and
conditions of this Agreement on a pro forma basis; or

 

(b)             Directly or indirectly use the proceeds of any Loan in
connection with any Hostile Acquisition.

 

7.7             ERISA. (a) At any time, permit any Pension Plan to: (i) engage
in any non-exempt “prohibited transaction” (as defined in Section 4975 of the
Code); (ii) fail to comply with ERISA or any other applicable Laws; (iii) fail
to satisfy the minimum funding standard under the Pension Funding Rules; or (iv)
terminate in any manner, which, in each case individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or (b)
withdraw, completely or partially, from any Multiemployer Plan if to do so could
reasonably be expected to result in a Material Adverse Effect.

 



78

 

 

7.8             Interest Coverage Ratio. Permit the Interest Coverage Ratio, as
of the last day of any Fiscal Quarter, to be less than 3.00 to 1.00.

 

7.9             Total Net Leverage Ratio. Permit the Total Net Leverage Ratio,
as of the last day of any Fiscal Quarter, to be greater than 0.60 to 1.00.

 

7.10           Change in Nature of Business. Make any material change in the
nature of business that Borrower and its Subsidiaries, taken as a whole, are
engaged in on the Effective Date and any business activities that are
substantially similar thereto, related, or incidental thereto or a reasonable
extension, development or expansion thereto.

 

7.11           [Intentionally deleted.]

 

7.12           Distributions. Make, directly or indirectly, any Distribution,
except (a) Borrower may declare and pay dividends with respect to its equity
interests payable solely in additional shares of its common stock,
(b) Subsidiaries may declare and pay dividends ratably with respect to their
equity interests, (c) Borrower may make Distributions pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of Borrower and its Subsidiaries and (d) Borrower and its Subsidiaries
may make any other Distribution at any time, whether from capital, income or
otherwise, and whether in Cash or other Property if, after giving effect
thereto, Borrower would be in compliance with the terms and conditions of this
Agreement on a pro forma basis.

 

7.13           Margin Regulations; Sanctions.

 

(a)             Margin Regulations. Use the proceeds of any Extension of Credit,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry Margin Stock or to extend credit to others for
the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose.

 

(b)             Sanctions. Directly or indirectly, use the proceeds of any
Extension of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, Issuing Lender,
Swing Line Lender, or otherwise) of Sanctions or any applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act or
any regulations issued pursuant to it.

 

7.14          Anti-Corruption Laws. Directly or indirectly use the proceeds of
any Extension of Credit for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
anti-corruption legislation in other jurisdictions.

 



79

 

 

Section 8 

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

 

8.1             Events of Default. The existence or occurrence of any one or
more of the following events, whatever the reason therefor and under any
circumstances whatsoever, shall constitute an Event of Default:

 

(a)             Borrower fails to pay any principal on any of the Loans, or any
portion thereof, or any reimbursement obligations with respect to any Letter of
Credit, on the date when due and in the currency required hereunder; or

 

(b)             Borrower fails to pay any interest on any of the Loans, or any
reimbursement obligations with respect to any Letter of Credit, or any fees due
hereunder, or any portion thereof, within five Business Days after the date when
due and in the currency required hereunder; or

 

(c)             Borrower fails to comply with any of the covenants contained in
Section 7; or

 

(d)             Borrower fails to perform or observe any other covenant or
agreement (not specified above) contained in any Loan Document on its part to be
performed or observed and such failure continues for a period of 30 days after
the earlier of (i) notice thereof from Administrative Agent to Borrower (which
notice will be given at the request of any Lender) or (ii) Borrower having
actual knowledge of such failure; or

 

(e)             Any representation or warranty of Borrower made in any Loan
Document, or in any certificate or other writing delivered by Borrower pursuant
to any Loan Document, proves to have been incorrect when made or reaffirmed in
any respect that is materially adverse to the interests of Lenders; or

 

(f)              Borrower or any of its Subsidiaries (i) fails to make any
payment in respect of any Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount of more
than $100,000,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the relevant document on
the date of such failure; or (ii) fails to perform or observe any other
condition or covenant, or any other event shall occur or condition exist, under
any agreement or instrument relating to any such Indebtedness, and such failure
continues after the applicable grace or notice period, if any, specified in the
relevant document on the date of such failure, if the effect of such failure,
event or condition is to cause or to permit (A) the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
declare such Indebtedness to be due and payable prior to its stated maturity, or
(B) any Guaranty Obligation to become payable or cash collateral in respect
thereof to be demanded; or (iii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which Borrower or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which Borrower
or any Subsidiary thereof is an Affected Party (as so defined) and, in either
event, the termination value owed by Borrower or such Subsidiary as a result
thereof is greater than $100,000,000; or

 

(g)             Any material provision of any Loan Document, at any time after
its execution and delivery and for any reason other than the agreement or action
(or omission to act) of Lenders or satisfaction in full of all the Obligations
hereunder and thereunder, ceases to be in full force and effect or is declared
by a court of competent jurisdiction to be null and void, invalid or
unenforceable in any respect which, in any such event in the reasonable opinion
of the Requisite Lenders, is materially adverse to the interests of Lenders; or

 



80

 

 

(h)             A final judgment against Borrower or any of its Subsidiaries is
entered for the payment of money in excess of $100,000,000 (to the extent not
covered by insurance) and, absent procurement of a stay of execution, such
judgment remains unsatisfied for 60 calendar days after the date of entry of
judgment, or in any event later than five days prior to the date of any proposed
sale thereunder; or any writ or warrant of attachment or execution or similar
process is legally issued or levied against all or any material part of the
Property of any such Person to enforce such judgment and is not released,
vacated or fully bonded within 30 calendar days after its issue or levy; or

 

(i)              Borrower or any of its Significant Subsidiaries institutes or
consents to the institution of any proceeding under a Debtor Relief Law relating
to it or to all or any material part of its Property, or is unable or admits in
writing its inability to pay its debts as they mature, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its Property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of that Person and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under a Debtor Relief Law relating to any such Person or to all or
any part of its Property is instituted without the consent of that Person and
continues undismissed or unstayed for 60 calendar days; or

 

(j)              Any ERISA Event occurs (either individually or when taken
together with all other ERISA Events that have occurred) with respect to a
Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in a Material Adverse Effect; or

 

(k)             There occurs any Change of Control of Borrower.

 

8.2             Remedies Upon Event of Default. If any Event of Default occurs,
Administrative Agent shall, at the request of, or may, with the consent of, the
Requisite Lenders,

 

(a)             declare the commitment of each Lender to make Loans and any
obligation of the Issuing Lender to make Letter of Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)             declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;

 

(c)             require that Borrower Cash Collateralize the Letter of Credit
Usage (in an amount equal to the then Outstanding Amount thereof); and

 

(d)             exercise on behalf of itself, Lenders and Issuing Lender all
rights and remedies available to itself, Lenders and Issuing Lender under the
Loan Documents or applicable law;

 

provided, however, that upon the occurrence of any event specified in subsection
(i) of Section 8.1, the obligation of each Lender to make Loans and any
obligation of the Issuing Lender to make Letter of Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of Borrower to Cash Collateralize the Letter of
Credit Usage as aforesaid shall automatically become effective, in each case
without further act of Administrative Agent, any Lender or Issuing Lender.

 



81

 

 

8.3            Application of Funds. After the exercise of remedies provided for
in Section 8.2 (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Usage has automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.2), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Section 3) payable to Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Lender and amounts payable under Section 3), ratably among them in proportion to
the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on (i) the Loans, (ii) the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Lender and
not theretofore reimbursed or converted into Revolving Credit (USD) Loans and
(iii) other Obligations arising under the Loan Documents, ratably among the
Lenders and the Issuing Lender in proportion to the respective amounts described
in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and the aggregate amount of all drawings under Letters of
Credit honored by the Issuing Lender and not theretofore reimbursed or converted
into Revolving Credit (USD) Loans, ratably among the Lenders and the Issuing
Lender in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of Letter of Credit Usage comprised of the
aggregate undrawn amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

 

Subject to Sections 2.17 and 2.4(h), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

Section 9
ADMINISTRATIVE AGENT

 

9.1             Appointment and Authority.

 

(a)             Each of the Lenders and the Issuing Lender hereby irrevocably
appoints Bank of America to act on its behalf as Administrative Agent hereunder
and under the other Loan Documents and authorizes Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
9 (other than the consent rights in Section 9.6) are solely for the benefit of
Administrative Agent, Lenders and the Issuing Lender, and Borrower shall not
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 



82

 

 

(b)             The Issuing Lender shall act on behalf of Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as Administrative Agent may agree at the
request of the Requisite Lenders to act for such Issuing Lender with respect
thereto; provided, however, that the Issuing Lender shall have all of the
benefits and immunities (i) provided to Administrative Agent in this Section 9
with respect to any acts taken or omissions suffered by the Issuing Lender in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent”, as used in
this Section 9, included the Issuing Lender with respect to such acts or
omissions, and (ii) as additionally provided in this Agreement with respect to
the Issuing Lender.

 

9.2             Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with Borrower or any of its Subsidiaries or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to Lenders.

 

9.3             Exculpatory Provisions. Administrative Agent or the Arrangers,
as applicable, shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents, and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
Administrative Agent or the Arrangers, as applicable:

 

(a)             shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or an Event of Default has occurred and is
continuing;

 

(b)             shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Administrative
Agent is required to exercise as directed in writing by the Requisite Lenders
(or such other number or percentage of Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c)             shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or an Arranger or any of their respective Affiliates in any
capacity.

 

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Requisite Lenders (or such other
number or percentage of Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.1 and 8.2) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default is given in writing to
Administrative Agent by Borrower, a Lender or the Issuing Lender.

 



83

 

 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 4 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

 

9.4             Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit. Administrative Agent may consult with legal counsel (who may be counsel
for Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

9.5             Delegation of Duties. Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Section 9 shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

 



84

 

 

9.6             Resignation of Administrative Agent. Administrative Agent may at
any time give notice of its resignation to Lenders, the Issuing Lender and
Borrower. Upon receipt of any such notice of resignation, the Requisite Lenders
shall have the right to appoint a successor among the Lenders which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. Unless an Event of Default shall have occurred
and be continuing, such successor administrative agent shall be subject to the
consent of the Borrower (which shall not be unreasonably withheld). If no such
successor shall have been so appointed by the Requisite Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of Lenders and the Issuing Lender, appoint a successor Administrative
Agent meeting the qualifications set forth above (excluding any required consent
of the Borrower); provided that if Administrative Agent shall notify Borrower
and Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) except for
any indemnity payments or other amounts then owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through Administrative Agent shall instead be made by or to each Lender
and the Issuing Lender directly, until such time as the Requisite Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent (other than any rights to indemnity payments or other
amounts owed to the retiring Administrative Agent as of the effective date of
its resignation), and the retiring Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section). The
fees payable by Borrower to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between Borrower and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Section 9 and Section
10.4 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swing Line
Lender. If Bank of America resigns as Issuing Lender, it shall retain all the
rights, powers, privileges and duties of Issuing Lender hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as Issuing Lender and all Letter of Credit Usage with respect thereto, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.4(h) or (i). If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.3(d) or
(e). Upon the appointment by Borrower of a successor Issuing Lender or Swing
Line Lender hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Issuing Lender
and Swing Line Lender, (b) the retiring Issuing Lender and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 



85

 

 

9.7             Non-Reliance on Administrative Agent, the Arrangers and Other
Lenders. Each Lender and the Issuing Lender acknowledges that none of
Administrative Agent nor any Arranger has made any representation or warranty to
it, and that no act by Administrative Agent or any Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs or Borrower or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by Administrative Agent or any Arranger to any Lender
or the Issuing Lender as to any matter, including whether Administrative Agent
or any Arranger have disclosed material information in their (or their Related
Parties’) possession. Each Lender and the Issuing Lender represents to
Administrative Agent and the Arrangers that it has, independently and without
reliance upon Administrative Agent, the Arrangers or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis of, appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrower and its Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrower hereunder. Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent, any Arranger or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own credit analysis, appraisals and
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of Borrower. Each Lender and the Issuing Lender
represents and warrants that (i) the Loan Documents set forth the terms of a
commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Lender or Issuing Lender for the purpose of making, acquiring or
holding commercial loans and providing other facilities set forth herein as may
be applicable to such Lender or Issuing Lender, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender and the Issuing Lender agrees not to assert a claim in contravention
of the foregoing. Each Lender and the Issuing Lender represents and warrants
that it is sophisticated with respect to decisions to make, acquire and/or hold
commercial loans and to provide other facilities set forth herein, as may be
applicable to such Lender or the Issuing Lender, and either it, or the Person
exercising discretion in making its decision to make, acquire and/or hold such
commercial loans or to provide such other facilities, is experienced in making,
acquiring or holding such commercial loans or providing such other facilities.

 

9.8            No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or other agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as
Administrative Agent, a Lender or the Issuing Lender hereunder.

 

9.9            Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to Borrower, Administrative Agent (irrespective of whether
the principal of any Loan or Letter of Credit Usage shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)             to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit Usage
and all other Obligations that are owing and unpaid under the Loan Documents and
to file such other documents as may be necessary or advisable in order to have
the claims of Lenders, the Issuing Lender and Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of Lenders, the Issuing Lender and Administrative Agent and their respective
agents and counsel and all other amounts due Lenders, the Issuing Lender and
Administrative Agent under Sections 2.4(n), 2.8 and 10.4) allowed in such
judicial proceeding; and

 

(b)             to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and the Issuing Lender to make such payments to Administrative Agent and,
in the event that Administrative Agent shall consent to the making of such
payments directly to Lenders and the Issuing Lender, to pay to Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Sections 2.8 and 10.4.

 



86

 

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Issuing
Lender or to authorize Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Lender in any such proceeding. No Lender shall have
any right individually to enforce any guarantee of the Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Lenders in accordance with the terms thereof. Each Lender will be deemed, by its
acceptance of the benefits of the guarantees of the Obligations provided under
the Loan Documents, to have agreed to the foregoing provisions.

 

9.10          Certain ERISA Matters.

 

(a)            Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any of its
Affiliates, that at least one of the following is and will be true:

 

(i)              such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)             the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 



87

 

 

(b)             In addition, unless either (1) clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any of its Affiliates, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 

Section 10
MISCELLANEOUS

 

10.1           Amendments, Etc. Subject to Sections 2.15, 2.18 and 3.3(c) and
the last paragraph of this Section 10.1, no amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
Borrower therefrom, shall be effective unless in writing signed by the Requisite
Lenders and Borrower and acknowledged by Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)             waive any condition set forth in Section 4.1(a) without the
written consent of each Lender;

 

(b)             without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.2 as to any Extension of Credit under a
particular Facility without the written consent of the Requisite Facility
Lenders under such Facility;

 

(c)             extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.2), without the written consent
of such Lender;

 

(d)             postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly adversely affected thereby;

 

(e)             reduce the principal of, or the rate of interest specified
herein on, any Loan or Letter of Credit Usage, or (subject to clause (v) of the
second proviso to this Section 10.1) any fees or other amounts payable hereunder
or under any other Loan Document without the written consent of each Lender
directly adversely affected thereby; provided, however, that only the consent of
the Requisite Lenders shall be necessary to (i) amend or change the manner of
computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Margin even if that amendment
or change would result in a reduction of any interest rate on any Loan or any
fee payable hereunder after the effective date thereof or (ii) amend or change
the definition of “Default Rate” or to waive any obligation of Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

 

(f)              change the order in which funds are applied pursuant to Section
8.3 without the written consent of each Lender directly adversely affected
thereby;

 



88

 

 

(g)             change (i) any provision of this Section or the definition of
“Requisite Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.1(g)), without the
written consent of each Lender or (ii) the definition of “Requisite Facility
Lenders” as it relates to a Facility (or the constituent definition therein
relating to such Facility) without the written consent of each Lender under such
Facility;

 

(h)             amend Section 1.9 or the definition of “Alternative Currency”
without the written consent of each Revolving Credit (MC) Lender; or

 

(i)              impose any greater restriction on the ability of any Lender
under a Facility to assign any of its rights or obligations hereunder without
the written consent of the Requisite Facility Lenders under such Facility;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to Lenders required above,
affect the rights or duties of the Issuing Lender under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by Administrative Agent in
addition to Lenders required above, affect the rights or duties of
Administrative Agent under this Agreement or any other Loan Document; (iv)
Section 10.6(i) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and (v)
the Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender or all Lenders or each
affected Lender under a Facility that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, if Administrative Agent
and Borrower acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document (including the schedules and exhibits thereto), then
Administrative Agent and Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

 

10.2           Notices; Effectiveness; Electronic Communication.

 

(a)             Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)              if to Borrower, Administrative Agent, the Issuing Lender or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.2; and

 



89

 

 

(ii)             if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)             Electronic Communications. Notices and other communications to
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Lender pursuant to Section 2 if such Lender or the Issuing Lender, as
applicable, has notified Administrative Agent that it is incapable of receiving
notices under such Section by electronic communication. Administrative Agent,
Swing Line Lender, Issuing Lender or Borrower may each, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the web site address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)             The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall Administrative Agent or any of its Related Parties (collectively,
the “Agent Parties”) have any liability to Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of Borrower’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic platform or electronic messaging
service, or through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Borrower, any
Lender, the Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 



90

 

 

(d)             Change of Address, Etc. Each of Borrower, Administrative Agent,
the Issuing Lender and the Swing Line Lender may change its address, facsimile
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent, the Issuing Lender and the Swing Line Lender. In
addition, each Lender agrees to notify Administrative Agent from time to time to
ensure that Administrative Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its securities for purposes of United
States Federal or state securities laws.

 

(e)             Reliance by Administrative Agent, Issuing Lender and Lenders.
Administrative Agent, the Issuing Lender and Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of Borrower which are
reasonably believed to be genuine and correct even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify Administrative Agent, the Issuing Lender, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower. All telephonic notices to and
other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.3           No Waiver; Cumulative Remedies. No failure by any Lender, the
Issuing Lender or Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against Borrower shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.2 for the benefit of all the Lenders and the Issuing Lender;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the Issuing Lender or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Lender or Swing Line Lender, as the case may be) hereunder
and under the other Loan Documents, (c) any Lender from exercising setoff rights
in accordance with Section 10.8 (subject to the terms of Section 2.14), or (d)
any Lender from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to Borrower under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.2 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.14, any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.

 



91

 

 

10.4           Expenses; Indemnity; Damage Waiver.

 

(a)             Costs and Expenses. Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of one primary counsel for Administrative Agent and one local
counsel for Administrative Agent in each applicable jurisdiction), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of one primary counsel and of any special and local
counsel for the Administrative Agent and the Issuing Lender and one additional
counsel for all Lenders and additional counsel in light of actual or potential
conflicts of interest or the availability of different claims or defenses), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)            Indemnification by Borrower. Borrower shall indemnify
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, liabilities and related expenses
(other than the allocated costs of in-house counsel but including the reasonable
and documented out-of-pocket fees, charges and disbursements of (x) one counsel
for all Indemnitees, (y) if deemed necessary by the Administrative Agent, one
firm of local counsel in each appropriate jurisdiction for all Indemnitees and
(z) in the case of an actual or perceived conflict of interest with respect to
any Indemnitee, of another firm of counsel for such affected Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by Borrower or any of its Subsidiaries, or
any Environmental Liability related in any way to Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by Borrower, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee, (y) result
from a claim brought by Borrower against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
Borrower has obtained a final and non-appealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) result from or
related to any dispute that does not arise out of any act or omission on the
part of the Borrower or its Subsidiaries or Affiliates brought by one Indemnitee
against any other Indemnitee (other than any dispute against the Administrative
Agent or any arranger in its capacity as such). Without limiting the provisions
of Section 3.1, this Section 10.4(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

 



92

 

 

(c)             Reimbursement by Lenders. To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to Administrative Agent (or any sub-agent
thereof), the Issuing Lender, the Swing Line Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to Administrative Agent
(or any such sub-agent), the Issuing Lender, the Swing Line Lender or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent), the Swing Line Lender or the Issuing Lender in
its capacity as such, or against any Related Party of any of the foregoing
acting for Administrative Agent (or any such sub-agent), the Swing Line Lender
or Issuing Lender in connection with such capacity. The obligations of Lenders
under this subsection (c) are subject to the provisions of Section 2.14.

 

(d)             Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, Borrower shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)             Payments. All amounts due under this Section shall be payable
not later than 30 days after demand therefor.

 

(f)              Survival. The agreements in this Section shall survive the
resignation of Administrative Agent, the Issuing Lender and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.5           Payments Set Aside. To the extent that any payment by or on
behalf of Borrower is made to Administrative Agent, the Issuing Lender or any
Lender, or Administrative Agent, the Issuing Lender or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Administrative Agent, the Issuing Lender or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the Issuing Lender severally agrees to pay to Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by Administrative Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of Lenders and the Issuing
Lender under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 



93

 

 

10.6           Successors and Assigns.

 

(a)             Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (i) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of Administrative Agent, the Issuing Lender and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)             Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in Letter of
Credit Usage and in Swing Line Loans) at the time owing to it); provided that:

 

(i)              except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment under any Facility and the Loans at
the time owing to it (in each case with respect to any Facility) or in the case
of an assignment to a Lender or an Affiliate of a Lender or an Approved Fund
with respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than the Minimum Amount with
respect to such Facility unless each of Administrative Agent and, so long as no
Event of Default has occurred and is continuing, Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

 

(ii)             each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swing Line Loans;

 



94

 

 

(iii)            any assignment of a Revolving Credit (USD) Commitment or
Revolving Credit (MC) Commitment must be approved by Administrative Agent (which
approval will not be unreasonably withheld or delayed) and, in the case of the
Revolving Credit (USD) Commitment, the Issuing Lender and the Swing Line Lender
(each such approval not to be unreasonably withheld or delayed) unless the
Person that is the proposed assignee is itself a Lender with respect to the
applicable Facility (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee); and

 

(iv)            the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.1 through 3.4, 3.5 and 10.4 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, Borrower (at its expense) shall
execute and deliver new or replacement Notes to the assigning Lender and the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

(c)             Register. Administrative Agent, acting solely for this purpose
as an agent of Borrower (and such agency being solely for tax purposes), shall
maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and
Letter of Credit Usage owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). Upon its receipt of a duly completed Assignment
and Assumption executed by an assigning Lender and an Eligible Assignee, the
Eligible Assignee’s completed administrative questionnaire (unless such Eligible
Assignee shall already be a Lender hereunder), any processing and recordation
fee and any written consent to such assignment required hereunder, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this clause (c). The entries in the Register shall be conclusive,
and Borrower, Administrative Agent and Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower and the
Issuing Lender at any reasonable time and from time to time upon reasonable
prior notice. In addition, at any time that a request for a consent or a
material or substantive change to the Loan Documents is pending, any Lender may
request and receive from Administrative Agent a copy of the Register. Each
Lender that grants a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Lender’s rights and/or obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or other
obligations under this Agreement) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 



95

 

 

 

(d)            Participations. Any Lender may at any time, without the consent
of, or notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural person, or a holding company investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person, a
Defaulting Lender, or Borrower or any of Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”); in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in Letter of Credit
Usage and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, Administrative Agent, Lenders and the
Issuing Lender shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.4(c) without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1 that affects such Participant. Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.1, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.8 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.14 as though it were a Lender.

 

(e)            Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.1 or 3.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.1 unless Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.1 as though it were a Lender.

 

(f)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

96

 

 

(g)           Electronic Execution of Assignments and Certain Other Documents.
The words “execute”, “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments or other modifications,
Required Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

(h)            As used herein, the following terms have the following meaning:

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural Person or a
holding company investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person) approved by (i) Administrative Agent and,
in the case of an assignment in respect of the Revolving Credit (USD) Facility,
the Issuing Lender and the Swing Line Lender, and (ii) unless (A) such Person is
taking delivery of an assignment in connection with physical settlement of a
credit derivative transaction or (B) an Event of Default has occurred and is
continuing, Borrower (each such approval not to be unreasonably withheld or
delayed), which approval of any such assignment shall be deemed given by
Borrower unless it shall object thereto by written notice to the Administrative
Agent within five (5) Business Days after having received notice thereof;
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include (x) Borrower or any of its Affiliates or Subsidiaries or (y) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (y); provided further that, unless an Event of Default has occurred
and is continuing, an Eligible Assignee under clause (d) of this definition
shall have a minimum of $500,000,000 of combined capital and surplus.

 

“Fund” means any Person (other than a natural person or a holding company
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person) that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its activities.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

97

 

 

(i)             Special Purpose Funding Vehicles. Notwithstanding anything to
the contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to Administrative Agent and Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to Administrative Agent as is required under Section 2.10(d). Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of Borrower under this Agreement (including its
obligations under Section 3.4), (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the applicable Commitment of the Granting Lender to
the same extent, and as if, such Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of Borrower or Administrative Agent and with the payment of a processing
fee in the amount of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or guarantee or credit or liquidity enhancement to such SPC.

 

(j)             Resignation as Issuing Lender or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Revolving Credit (USD) Commitment and
Revolving Credit (USD) Loans pursuant to subsection (b) above, Bank of America
may, (i) upon 30 days’ notice to Borrower and Lenders, resign as Issuing Lender
and/or (ii) upon 30 days’ notice to Borrower, resign as Swing Line Lender. In
the event of any such resignation as Issuing Lender or Swing Line Lender,
Borrower shall be entitled to appoint from among Lenders a successor Issuing
Lender or Swing Line Lender hereunder; provided, however, that no failure by
Borrower to appoint any such successor shall affect the resignation of Bank of
America as Issuing Lender or Swing Line Lender, as the case may be. If Bank of
America resigns as Issuing Lender, it shall retain all the rights, powers,
privileges and duties of the Issuing Lender hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as
Issuing Lender and all Letter of Credit Usage with respect thereto (including
the right to require Lenders to make Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.4). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.3. Upon the appointment of a
successor Issuing Lender and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Lender or Swing Line Lender, as the case may be,
and (b) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

(k)           Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or sub-participations, or other compensating
actions, including funding, with the consent of Borrower and the Administrative
Agent, the applicable Pro Rata Share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lender or any Lender hereunder (and interest accrued thereon) and (y)
acquire (and fund as appropriate) its full Pro Rata Share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Pro Rata Share. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable Law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

 

98

 

 

10.7          Treatment of Certain Information; Confidentiality. Each of
Administrative Agent, Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15 or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to Borrower and its obligations, (g) on a confidential basis to (i) any
rating agency in connection with rating Borrower or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to Administrative Agent, any Lender, the
Issuing Lender or any of their respective Affiliates on a non-confidential basis
from a source other than Borrower. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments.

 

For purposes of this Section, “Information” means all information received from
Borrower or any of its Subsidiaries relating to Borrower or any Subsidiary or
any of their respective businesses, other than any such information that is
available to Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by Borrower or any Subsidiary
thereof, provided that, in the case of information received from Borrower or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of Administrative Agent, Lenders and the Issuing Lender acknowledges that
(a) the Information may include material non-public information concerning
Borrower or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

99

 

 

10.8         Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender or any such Affiliate to or for
the credit or the account of Borrower against any and all of the obligations of
Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the Issuing Lender or their respective Affiliates,
irrespective of whether or not such Lender, the Issuing Lender or such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of Borrower may be contingent or unmatured or are owed
to a branch or office of such Lender, the Issuing Lender or Affiliate different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Lender or their respective Affiliates may have. Each
Lender and the Issuing Lender agrees to notify Borrower and Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

10.9          Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.10       Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, the arrangers or the Issuing Lender, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.1, this
Agreement shall become effective when it shall have been executed by
Administrative Agent and when Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

100

 

 

10.11       Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default or Event of Default at the time of any Extension of Credit, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

 

10.12       Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by Administrative Agent, the Issuing Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

10.13        Replacement of Lenders. If any Lender requests compensation under
Section 3.4, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.1, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives Borrower the right to
replace a Lender as a party hereto, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.6), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.1 and 3.4) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)            Borrower shall have paid to Administrative Agent the assignment
fee specified in Section 10.6(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and its Pro Rata Revolving Credit (USD) Share
of Letter of Credit Advances, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.5) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);

 

(c)            in the case of any such assignment resulting from a claim for
compensation under Section 3.4 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)            such assignment does not conflict with applicable Laws; and

 

(e)            in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply. Each party hereto agrees that (i) an assignment required pursuant to
this Section 10.13 may be effected pursuant to an Assignment and Assumption
executed by the Borrower, the Administrative Agent and the assignee and (ii) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to an be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender; provided, further that any such documents
shall be without recourse to or warranty by the parties thereto. Notwithstanding
anything in this Section to the contrary, (i) the Lender that acts as the
Issuing Lender may not be replaced hereunder at any time it has any Letter of
Credit outstanding hereunder unless arrangements satisfactory to such Lender
(including the furnishing of a backstop standby letter of credit in form and
substance, and issued by an issuer, reasonably satisfactory to such Lender or
the depositing of cash collateral into a cash collateral account in amounts and
pursuant to arrangements reasonably satisfactory to such Lender) have been made
with respect to such outstanding Letter of Credit and (ii) the Lender that acts
as the Administrative Agent may not be replaced hereunder except in accordance
with the terms of Section 9.6.

 

101

 

 

10.14        Governing Law; Jurisdiction; Etc.

 

(a)            GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)            SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)            WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.2. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

102

 

 

10.15      Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (1) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16        USA PATRIOT Act Notice. Each Lender that is subject to the US
Patriot Act (as hereinafter defined) and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “US Patriot Act”), it is required to obtain, verify
and record information that identifies Borrower, which information includes the
name and address of Borrower and other information that will allow such Lender
or Administrative Agent, as applicable, to identify Borrower in accordance with
the US Patriot Act. Borrower shall, promptly following a request by
Administrative Agent or any Lender, provide all documentation and other
information that Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the US
Patriot Act.

 

10.17        Time of the Essence. Time is of the essence of the Loan Documents.

 

10.18        Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, any Request for
Extension of Credit and any waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

103

 

 

10.19        No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, and Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent, the
Arrangers and the Lenders each is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii)
neither the Administrative Agent, the Arrangers nor the Lenders has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of Borrower
or any of its Affiliates with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent, the Arrangers or the Lenders has advised or
is currently advising Borrower or any of its Affiliates on other matters) and
neither the Administrative Agent, the Arrangers nor the Lenders has any
obligation to Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent, the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower and its
Affiliates, and neither the Administrative Agent, the Arrangers nor the Lenders
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) neither the Administrative Agent, the
Arrangers nor the Lenders has provided nor will any of them provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent, the Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary
duty.

 

10.20        Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of Borrower
in respect of any such sum due from it to Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by Administrative Agent or such Lender, as the case may be, of
any sum adjudged to be so due in the Judgment Currency, Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to Administrative Agent or any Lender from Borrower in the Agreement
Currency, Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Administrative Agent or such Lender, as the case may be,
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to Administrative Agent or any Lender in
such currency, Administrative Agent or such Lender, as the case may be, agrees
to return the amount of any excess to Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

104

 

 

10.21       Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Lender or Issuing Lender that is an
Affected Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or Issuing Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender or Issuing Lender that is an Affected
Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                a reduction in full or in part or cancellation of any such
liability;

 

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such Affected Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 

10.22       Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

(a)            In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)            As used in this Section 10.22, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

105

 

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

10.23       Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the Existing Credit Agreement, effective from
and after the Effective Date. The execution and delivery of this Agreement shall
not constitute a novation of any indebtedness or other obligations owing to the
Lenders or Administrative Agent under the Existing Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Agreement. On the Effective Date, the credit facilities described in the
Existing Credit Agreement, shall be amended, supplemented, modified and restated
in their entirety by the facilities described herein, and all loans and other
obligations of Borrower outstanding as of such date under the Existing Credit
Agreement, shall be deemed to be loans and obligations outstanding under the
facility described herein, without any further action by any Person, except that
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such loans and obligations reflect the
respective Loans and Commitments of the Lenders hereunder in accordance with
Schedule 2.1 (it being understood that to effect the Loans, Commitments and
Applicable Percentages, as applicable, in accordance with Schedule 2.1, (x) all
requisite assignments of commitments and/or loans shall be deemed to be made in
such amounts among the Lenders and from each Lender to each other Lender, with
the same force and effect as if such assignments were evidenced by applicable
Assignments and Assumptions (as defined in the Existing Credit Agreement) under
the Existing Credit Agreement (but without the payment of any related assignment
fee) and (y) the parties hereby consent to all reallocations and assignments of
commitments and loans effected on the Effective Date pursuant to this Section
10.23 and waive any requirement for any other document or instrument, including
any Assignment and Assumption (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement or any Assignment and Assumption hereunder,
necessary to give effect to any reallocation or assignment).

 

10.24       Electronic Signatures, Etc. This Agreement and any document,
amendment, approval, consent, information, notice, certificate, request,
statement, disclosure or authorization related to this Agreement (each a
“Communication”), including Communications required to be in writing, may be in
the form of an Electronic Record and may be executed using Electronic
Signatures. Borrower agrees that any Electronic Signature on or associated with
any Communication shall be valid and binding on Borrower to the same extent as a
manual, original signature, and that any Communication entered into by
Electronic Signature, will constitute the legal, valid and binding obligation of
Borrower enforceable against such in accordance with the terms thereof to the
same extent as if a manually executed original signature was delivered.   Any
Communication may be executed in as many counterparts as necessary or
convenient, including both paper and electronic counterparts, but all such
counterparts are one and the same Communication.  For the avoidance of doubt,
the authorization under this paragraph may include, without limitation, use or
acceptance by Administrative Agent and each of the Lenders of a manually signed
paper Communication which has been converted into electronic form (such as
scanned into PDF format), or an electronically signed Communication converted
into another format, for transmission, delivery and/or retention. Administrative
Agent and each of the Lenders may, at its option, create one or more copies of
any Communication in the form of an imaged Electronic Record (“Electronic
Copy”), which shall be deemed created in the ordinary course of the such
Person’s business, and destroy the original paper document.  All Communications
in the form of an Electronic Record, including an Electronic Copy, shall be
considered an original for all purposes, and shall have the same legal effect,
validity and enforceability as a paper record. Notwithstanding anything
contained herein to the contrary, Administrative Agent is under no obligation to
accept an Electronic Signature in any form or in any format unless expressly
agreed to by Administrative Agent pursuant to procedures approved by it;
provided that, without limiting the foregoing, (a) to the extent Administrative
Agent has agreed to accept such Electronic Signature, Administrative Agent and
each of the Lenders shall be entitled to rely on any such Electronic Signature
purportedly given by or on behalf of Borrower without further verification and
(b) upon the request of Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by such manually executed counterpart.  For
purposes hereof, “Electronic Record” and “Electronic Signature” shall have the
meanings assigned to them, respectively, by 15 USC §7006, as it may be amended
from time to time.

 

[Remainder of page left intentionally blank]

 

106

 







 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed as of the date first above written.

 

  BORROWER:       RELIANCE STEEL & ALUMINUM CO., a Delaware corporation        
By: /s/ Karla R.Lewis     Name: Karla R.Lewis   Title: Senior Executive Vice
President, Chief Financial Officer

 

Reliance Steel & Aluminum Co.

Amended and Restated Credit Agreement

Signature Page

 





 

 



  BANK OF AMERICA, N.A.,   as Administrative Agent           By: /s/ Maurice
Washington     Name: Maurice Washington   Title: Vice President

 

Reliance Steel & Aluminum Co.

Amended and Restated Credit Agreement

Signature Page

 



 

 



  BANK OF AMERICA, N.A.,   as Issuing Lender, Swing Line Lender and a Lender    
        By: /s/ Sophia Chen     Name: Sophia Chen   Title: Senior Vice President

 

Reliance Steel & Aluminum Co.

Amended and Restated Credit Agreement

Signature Page

 





 

 



  JPMORGAN CHASE BANK, N.A., as a Lender             By: /s/ Peter S. Predun    
Name: Peter S. Predun   Title: Executive Director

 

Reliance Steel & Aluminum Co.

Amended and Restated Credit Agreement

Signature Page

 





 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender             By:
/s/ Kendall Simmonds     Name: Kendall Simmonds   Title: Senior Vice President

 

Reliance Steel & Aluminum Co.

Amended and Restated Credit Agreement

Signature Page

 





 

 



  PNC BANK, NATIONAL ASSOCIATION, as a Lender           By: /s/ Joseph McElhinny
    Name: Joseph McElhinny   Title: Vice President

 

Reliance Steel & Aluminum Co.

Amended and Restated Credit Agreement

Signature Page

 





 

 



  TD BANK, N.A., as a Lender             By: /s/ Uk-Sun Kim     Name: Uk-Sun Kim
  Title: Senior Vice President

 

Reliance Steel & Aluminum Co.

Amended and Restated Credit Agreement

Signature Page

 





 

 



  U.S. BANK NATIONAL ASSOCIATION, as a Lender           By: /s/ Kurban H.
Merchant     Name: Kurban H. Merchant   Title: Vice President

 

Reliance Steel & Aluminum Co.

Amended and Restated Credit Agreement

Signature Page

 





 

 



  BANK OF THE WEST, as a Lender             By: /s/ Shikha Rehman     Name:
Shikha Rehman   Title: Director

 

Reliance Steel & Aluminum Co.

Amended and Restated Credit Agreement

Signature Page

 





 

 



  HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender             By: /s/ Andrew W.
Hietala     Name: Andrew W. Hietala   Title: Senior Vice President

 

Reliance Steel & Aluminum Co.

Amended and Restated Credit Agreement

Signature Page

 





 

 



  KEYBANK NATIONAL ASSOCIATION, as a Lender           By: /s/ Marc Evans    
Name: Marc Evans   Title: Senior Vice President

 

Reliance Steel & Aluminum Co.

Amended and Restated Credit Agreement

Signature Page

 





 

 



  TRUIST BANK (formely known as Branch Banking and Trust Company), as a Lender  
          By: /s/ Alfonso Brigham     Name: Alfonso Brigham   Title:

Vice President

 

Reliance Steel & Aluminum Co.

Amended and Restated Credit Agreement

Signature Page

 





 

 



  COMERICA BANK, as a Lender             By: /s/ Liz V Hulley     Name: Liz V
Hulley   Title: Vice President

 

Reliance Steel & Aluminum Co.

Amended and Restated Credit Agreement

Signature Page

 





 

 

 

SCHEDULE 2.1 COMMITMENTS AND PRO RATA SHARES

 

Lender 

Revolving

Credit (USD)

Commitment

  

Pro Rata Share Revolving

Credit (USD) Facility

 

Revolving

Credit (MC)

Commitment

  

Pro Rata Share

Revolving Credit

(MC) Facility

  Bank of America, N.A.  $220,500,000.00                      16.333333333% 
$24,500,000.00    16.333333333%                       JPMorgan Chase Bank, N.A. 
$220,500,000.00    16.333333333%  $24,500,000.00    16.333333333%             
         Wells Fargo Bank, National Association  $220,500,000.00  
 16.333333333%  $24,500,000.00    16.333333333%                       PNC Bank,
National Association  $135,000,000.00    10.000000000%  $15,000,000.00  
 10.000000000%                       TD Bank, N.A.  $135,000,000.00  
 10.000000000%  $15,000,000.00    10.000000000%                       U.S. Bank
National Association  $99,000,000.00    7.333333333%  $11,000,000.00  
 7.333333333%                       Bank of the West  $90,000,000.00  
 6.666666667%  $10,000,000.00    6.666666667%                       HSBC Bank
USA, National Association  $67,500,000.00    5.000000000%  $7,500,000.00  
 5.000000000%                       KeyBank National Association 
$54,000,000.00    4.000000000%  $6,000,000.00    4.000000000%                  
    Truist Bank  $54,000,000.00    4.000000000%  $6,000,000.00    4.000000000%
                      Comerica Bank  $54,000,000.00    4.000000000% 
$6,000,000.00    4.000000000%                       Total  $1,350,000,000.00  
 100.000000000%  $150,000,000.00    100.000000000%

  



 

 

 

SCHEDULE 2.4

 

EXISTING LETTERS OF CREDIT

 



L/C Number   Issuance Date  Expiry Date  Beneficiary Name  Currency  USD Amount 
217917   4/2/1996  4/1/2021  INSURANCE COMPANY OF  USD  $895,804.00  3013140  
4/30/2006  9/30/2020  LUMBERMENS MUTUAL CA  USD  $83,673.23  3014920  
4/30/2006  9/23/2020  XL SPECIALTY INSURAN  USD  $329,000.00  3054787  
3/18/2003  11/30/2021  THE BANK OF NEW YORK  USD  $5,770,274.00  3066349  
10/27/2004  9/30/2020  ACE AMERICAN INSURAN  USD  $1,450,904.00  3069276  
8/25/2016  9/2/2020  HARTFORD FIRE INSURA  USD  $9,815,000.00  3069278  
2/2/2012  2/1/2021  DUCK RIVER ELECTRIC  USD  $23,200.00  3082336   6/6/2006 
6/1/2021  AMERICAN ELECTRIC PO  USD  $62,250.00  3084756   11/3/2006 
10/31/2020  ZURICH AMERICAN INSU  USD  $8,100,000.00  3086487   1/26/2007 
1/31/2021  FIREMAN'S FUND INSUR  USD  $200,000.00  3120492   6/25/2013 
6/17/2021  U.S. ENVIRONMENTAL  USD  $7,100,000.00  7420494   4/30/2006 
6/30/2021  THE TRAVELERS INDEMN  USD  $184,000.00  68017460   2/28/2007 
1/1/2021  XL SPECIALTY INSURAN  USD  $150,000.00  68061849   9/30/2011 
10/15/2021  THE BANK OF NEW YORK  USD  $369,500.00  68061850   12/15/2011 
12/14/2020  THE BANK OF NEW YORK  USD  $2,571,315.07                 
$37,104,920.30 

 





 

 

SCHEDULE 5.5

 

LITIGATION

 

None.

 



3

 





 

SCHEDULE 5.9

 

EXISTING LIENS

 

Liens in connection with the following Indebtedness:

 

1.$54,400,000 RMB in respect of a short term credit facility entered into by
Valex Semiconductor Materials (Zhejiang) Co., Ltd.

 

2.1,000,000 MYR in respect of a line of credit entered into by Earle M.
Jorgensen (Asia) Sdn. Bhd.

 

3.$8,605,000 in respect of industrial revenue bond obligations issued by the
municipalities of Muskogee, Oklahoma and Jeffersonville, Indiana.

 



4

 

 

SCHEDULE 7.3

EXISTING INDEBTEDNESS

 

1.$54,400,000 RMB in respect of a short term credit facility entered into by
Valex Semiconductor Materials (Zhejiang) Co., Ltd.

 

2.1,000,000 MYR in respect of a line of credit entered into by Earle M.
Jorgensen (Asia) Sdn. Bhd.

 

3.$8,605,000 in respect of industrial revenue bond obligations issued by the
municipalities of Muskogee, Oklahoma and Jeffersonville, Indiana.

 

4.Letters of Credit set forth on Schedule 2.4.

 



5

 

 



Exhibit A

 

FORM OF REQUEST FOR EXTENSION OF CREDIT

 

Date: ___________, _____

To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of [________], 2020 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Reliance Steel &
Aluminum Co., a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, Issuing
Lender and Swing Line Lender.

 

The undersigned hereby requests (select one):

 

¨ A Borrowing of [Revolving Credit (USD) Loans] [Revolving Credit (MC) Loans]

 

¨ A Conversion or Continuation of [Revolving Credit (USD) Loans]

[Revolving Credit (MC) Loans]

 

1. On
                                                                                                                     
(a Business Day).       2. In the amount of
$                                                                                            
.       3. Comprised of:
                                                                                                  
.   [Type of Loan requested (e.g., Base Rate Loans or Eurocurrency Rate Loans)]
      4. In the following
currency1:                                                                           
.       5. For Eurocurrency Rate Loans: with an Interest Period of
                                 months.





 



The [Revolving Credit (USD) Borrowing][Revolving Credit (MC) Borrowing]
requested herein complies with the proviso to the first sentence of Section
[2.1(b)][2.1(c)] of the Agreement. The undersigned hereby certifies that the
following statements are true on the date hereof, and will be true on the above
date, before and after giving effect and to the application of the proceeds of
the Borrowing requested hereby:

 

(a)       the representations and warranties of the Borrower contained in
Section 5 of the Agreement are true and correct in all material respects as
though made on and as of the above date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct as of such earlier date); and

 

(b)       no Default or Event of Default has occurred and is continuing, or
would result from such proposed Extension of Credit.

 

[Signature page to follow.]

  



 

1 For Revolving Credit (MC) Borrowings only.

 

Exhibit A

Form of Request for Extension of Credit

 





 

 

IN WITNESS WHEREOF, the undersigned has executed this Request for Extension of
Credit as of the date first set forth above.

 

  RELIANCE STEEL & ALUMINUM CO.         By:     Name:     Title:  



 

Exhibit A

Form of Request for Extension of Credit

 





 

 

Exhibit B

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: ___________, _____

 

To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of [_________], 2020 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Reliance Steel &
Aluminum Co., a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, Issuing
Lender and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies (solely in his/her capacity
as a Responsible Officer and not in his/her individual capacity) as of the date
hereof that he/she is the ____________________________________ of the Borrower,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.       The Borrower has delivered the year-end audited financial statements
required by Section 6.1(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.       The Borrower has delivered the unaudited financial statements required
by Section 6.1(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.       The undersigned has reviewed the terms of the Agreement and has made,
or has caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements, and:

 

[select one:]

 

[to the knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default or Event of Default has occurred and is
continuing.]

 

--or—

 



Exhibit B

Form of Compliance Certificate

 





 

 

[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default or Event of Default, as the case may be, and its
nature and status:]

 

4.       The representations and warranties of the Borrower contained in Section
5 of the Agreement, and any representations and warranties of the Borrower that
are contained in any document furnished at any time under or in connection with
the Loan Documents, are true and correct in all material respects (without
duplication of any materiality standards set forth therein) on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.12 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.1 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.

 

5.       The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of
                                   ,                             .

 



  RELIANCE STEEL & ALUMINUM CO.   By:     Name:     Title:  

 



Exhibit B

Form of Compliance Certificate

 





 

 

For the Quarter/Year ended ___________________ (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000,000’s)

 

I.Section 7.8 – Interest Coverage Ratio.

 

A. EBIT of the Borrower and its Subsidiaries on a consolidated basis for four
consecutive fiscal quarters ending on above date (“Subject Period”):     1. Net
Income for Subject Period: $   2. unusual or non-recurring losses for Subject
Period: $   3. Interest Expense for Subject Period: $   4. aggregate amount of
income tax expense for Subject Period: $   5. non-recurring expenses which are
not a cash item in the Subject Period or any future period or prior period
(excluding depreciation and amortization) for Subject Period: $   6. foreign
currency translation losses for Subject Period: $   7. reasonable and
out-of-pocket fees and expenses incurred in connection with the closing of any
permitted Acquisition, financings, or other Investments during the Subject
Period: $   8. non-cash stock-based compensation expenses for Subject Period: $
  9. unusual or non-recurring gains for Subject Period: $   10. foreign currency
translation gains for Subject Period: $   11. EBIT (Line I.A.1 + 2 + 3 + 4 + 5 +
6 + 7 + 8 – 9 - 10): $ B. Interest Expense of the Borrower and its Subsidiaries
on a consolidated basis for Subject Period: $ C. Interest Coverage Ratio (Line
I.A.11 ÷ I.B): ____ to 1.00           Minimum permitted: 3.00 to 1.00

 

II.Section 7.9 – Total Net Leverage Ratio.

 

A. Funded Debt as of the Statement Date:     1. all principal Indebtedness of
the Borrower and its Subsidiaries for borrowed money (including debt securities
issued by the Borrower or any of its Subsidiaries): $   2. Guaranty Obligations
in connection with Synthetic Leases: $   3. aggregate amount of all Capital
Lease Obligations of the Borrower and its Subsidiaries: $   4. all Letter of
Credit Usage: $   5. the face amount of, and reimbursement obligations with
respect to, any other letters of credit issued for the account of the Borrower
and its Subsidiaries: $   6. Funded Debt (Line II.A.1 + 2 + 3 + 4 + 5): $

 

Exhibit B

Form of Compliance Certificate

 



 

 

B. Domestic Cash as of the Statement Date:2 $ C. Funded Debt minus Domestic
Cash:     1. Funded Debt (Line II.A.6): $   2. Domestic Cash (Line II.B): $   3.
Total (Line II.C.1 - 2): $ D. Funded Debt minus Domestic Cash plus Shareholders’
Equity (for Borrower and its Subsidiaries on a consolidated basis) as of the
Statement Date:     1. Funded Debt minus Domestic Cash (Line II.C.3): $   2.
Shareholders’ Equity: $   3. Total (Line II.D.1 + 2): $ E. Total Net Leverage
Ratio (Line II.C.3 ÷ Line II.D.3): ____ to 1.00           Maximum permitted:
0.60 to 1.00

 



 

2 Domestic Cash means the lesser of (a) 100% of unrestricted and unencumbered
Cash of Borrower and its Domestic Subsidiaries maintained in the United States
and (b) $200,000,000.

 

Exhibit B

Form of Compliance Certificate

 









 

 

Exhibit C-1

 

FORM OF REVOLVING CREDIT (USD) NOTE

 

____________, 20__

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit (USD) Loan and/or Swing Line Loan, as applicable (each
referred to herein as a “Loan”), from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
[_______], 2020 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Issuing Lender and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise directed by the Swing Line Lender in the case of Swing Line Loans, all
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars and in Same Day Funds at the Administrative
Agent’s Office for Dollars. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Revolving Credit (USD) Note is one of the Revolving Credit (USD) Notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Revolving Credit (USD) Note shall become, or may be declared to be, immediately
due and payable all as provided in the Agreement. Loans made by the Lender shall
be evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Revolving Credit (USD) Note and endorse thereon the date, amount, currency and
maturity of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit (USD) Note. Except as permitted under
Section 10.6 of the Agreement, this Revolving Credit (USD) Note may not be
assigned by the Lender to any other Person.

 

Exhibit C-1

Form of Revolving Credit (USD) Note

 





 

 

THIS REVOLVING CREDIT (USD) NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 



  RELIANCE STEEL & ALUMINUM CO.       By:     Name:     Title:  

 

Exhibit C-1

Form of Revolving Credit (USD) Note

 





 

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date  Type of
Loan Made  Currency
and Amount
of Loan
Made  End of
Interest
Period  Amount of
Principal or
Interest
Paid This Date  Outstanding
Principal
Balance This
Date  Notation
Made By                                                            

 

 

Exhibit C-1

Form of Revolving Credit (USD) Note

 





 

 

Exhibit C-2

 

FORM OF REVOLVING CREDIT (MC) NOTE

 

____________, 20__

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit (MC) Loan, from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
[_______], 2020 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Issuing Lender and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit (MC) Loan from the date of such Revolving Credit (MC) Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in the
currency in which such Revolving Credit (MC) Loan was denominated and in Same
Day Funds at the Administrative Agent’s Office for such currency. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Revolving Credit (MC) Note is one of the Revolving Credit (MC) Notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Revolving Credit (MC) Note shall become, or may be declared to be, immediately
due and payable all as provided in the Agreement. Revolving Credit (MC) Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Revolving Credit (MC) Note and endorse thereon the
date, amount, currency and maturity of its Revolving Credit (MC) Loans and
payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit (MC) Note. Except as permitted under
Section 10.6 of the Agreement, this Revolving Credit (MC) Note may not be
assigned by the Lender to any other Person.

 

Exhibit C-2

Form of Revolving Credit (MC) Note

 





 

 

THIS REVOLVING CREDIT (MC) NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

  RELIANCE STEEL & ALUMINUM CO.

 

  By:     Name:     Title:  

 

Exhibit C-2

Form of Revolving Credit (MC) Note

 





 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date  Type of
Loan Made  Currency
and Amount
of Loan
Made  End of
Interest
Period  Amount of
Principal or
Interest
Paid This
Date  Outstanding Principal
Balance This
Date  Notation
Made By                                                            

 

Exhibit C-2

Form of Revolving Credit (MC) Note

 





 

 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 



 

3 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

4 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

5 Select as appropriate.

6 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit D

Form of Assignment and Assumption

 





 

 

1.Assignor[s]: ______________________________  

   ______________________________  

 

2.Assignee[s]: ______________________________  

   ______________________________  

  [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
 

 

3.Borrower: Reliance Steel & Aluminum Co., a Delaware corporation

 

4.Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

5.Credit Agreement: Amended and Restated Credit Agreement, dated as of
[_______], 2020, among Reliance Steel & Aluminum Co., a Delaware corporation,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Issuing Lender, and Swing Line Lender.

 

6.Assigned Interest[s]:  

 

 

Assignor[s]7

 

 

Assignee[s]8

  Facility 

Aggregate


Amount of


Commitment/
Loans


for all
Lenders9

 

Amount of


Commitment/
Loans

Assigned

 

Percentage

Assigned of

Commitment/
Loans10

 

 

 

CUSIP

Number

         $  $  %             $  $  %             $  $  %   

 

[7.Trade Date: __________________]11  

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 



 

7 List each Assignor, as appropriate.

8 List each Assignee, as appropriate.

9 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit D

Form of Assignment and Assumption

 





 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR     [NAME OF ASSIGNOR]     By:     Title:

 

  ASSIGNEE     [NAME OF ASSIGNEE]     By:     Title:

 

[Consented to and]12 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent   By:         Title:

 

[Consented to:

 

RELIANCE STEEL & ALUMINUM CO.   By:         Title:

 

BANK OF AMERICA, N.A., as Swing Line Lender and Issuing Lender   By:    
Title:]13

 



 

12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, Issuing Lender) is required by the terms of the Credit
Agreement.

 

Exhibit D

Form of Assignment and Assumption

 





 

 

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.          Representations and Warranties.

 

1.1.       Assignor. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.       Assignee. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.6(b) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
10.6(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section 6.1
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

Exhibit D

Form of Assignment and Assumption

 





 

 

3.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit D

Form of Assignment and Assumption

 





 

 

Exhibit E-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of [_________], 2020 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Reliance Steel & Aluminum Co.,
a Delaware corporation (the “Borrower”), each lender party thereto from time to
time (the “Lenders”) and Bank of America, N.A., as Administrative Agent for the
Lenders.

 

Pursuant to the provisions of Section 3.1(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:       Name:      Title:    Date: ________ __, 20[  ]

 

Exhibit E

Form of Tax Compliance Certificate

 





 

 

Exhibit E-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of [_________], 2020 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Reliance Steel & Aluminum Co.,
a Delaware corporation (the “Borrower”), each lender party thereto from time to
time (the “Lenders”) and Bank of America, N.A., as Administrative Agent for the
Lenders.

 

Pursuant to the provisions of Section 3.1(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:         Name:     Title:    Date: ________ __,
20[  ]

 

Exhibit E

Form of Tax Compliance Certificate

 





 

 

Exhibit E-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of [_________], 2020 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Reliance Steel & Aluminum Co.,
a Delaware corporation (the “Borrower”), each lender party thereto from time to
time (the “Lenders”) and Bank of America, N.A., as Administrative Agent for the
Lenders.

 

Pursuant to the provisions of Section 3.1(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:      Name:        Title:      Date: ________ __,
20[  ]

 

Exhibit E

Form of Tax Compliance Certificate

 





 

 

Exhibit E-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of [_________], 2020 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Reliance Steel & Aluminum Co.,
a Delaware corporation (the “Borrower”), each lender party thereto from time to
time (the “Lenders”) and Bank of America, N.A., as Administrative Agent for the
Lenders.

 

Pursuant to the provisions of Section 3.1(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:     Name:     Title:    Date: ________ __, 20[  ]

 

Exhibit E

Form of Tax Compliance Certificate

 





 

 

Exhibit F

 

FORM OF OPINION OF COUNSEL

 

See attached.

 

Exhibit F

Form of Opinion of Counsel

 





 

 

 

[tm2030250d1_ex10-1img001.jpg] 

 

September 3, 2020

 

Bank of America, N.A,

as Administrative Agent

Building C

2380 Performance Drive

Richardson, TX 75082

 

Each of the Lenders

Listed on Schedule A Attached Hereto

 

Re:Reliance Steel & Aluminum Co. Credit Agreement

 

I am the Senior Vice President, General Counsel and Corporate Secretary of
Reliance Steel & Aluminum Co., a Delaware corporation (the “Company”), and have
acted as counsel to the Company in connection with the Amended and Restated
Credit Agreement (the “Credit Agreement”), dated as of the date hereof, among
the Company, Bank of America, N.A., as administrative agent (the “Administrative
Agent”) and the other lenders party thereto. Capitalized terms used but not
defined herein have the respective meanings given them in the Credit Agreement.
This letter is being delivered at the request of the Company pursuant to Section
4.1(a)(iv) of the Credit Agreement.

 

As to matters of fact relevant to the opinions expressed herein, I have relied
upon, and assumed the accuracy of, the representations and warranties contained
in the Transaction Documents and I have relied upon certificates and oral or
written statements and other information obtained from the Company, the other
parties to the transaction referenced herein, and public officials.

 

Except as expressly set forth herein, I have not undertaken any independent
investigation (including, without limitation, conducting any review, search or
investigation of any public files, records or dockets) to determine the
existence or absence of the facts that are material to my opinions, and no
inference as to my knowledge concerning such facts should be drawn from my
reliance on the representations of the Company in connection with the
preparation and delivery of this letter.

 

In connection with the delivery of this opinion, I have examined or caused to be
examined the following agreements, instruments and other documents:

 

(a)the Credit Agreement;

 

(b)the Notes; and

 

(c)a certificate of good standing of the Company issued by the Secretary of
State for the State of Delaware.

 

Items (a) through (b) above are referred to in this opinion letter as the
“Transaction Documents”.

 

[tm2030250d1_ex10-1img002.jpg] 

 





 

 

[tm2030250d1_ex10-1img001.jpg] 

 

In addition to the documents listed above, I have reviewed such documents,
corporate records, certificates of public officials and other instruments or
agreements, and such provisions of law, as I have deemed relevant and
appropriate as a basis for the opinions expressed herein. In such review, I have
assumed (a) the authenticity of all documents submitted to me as originals and
the conformity to original documents of all documents submitted to me as copies;
(b) the due authorization, execution and delivery of the Transaction Documents
by each of the parties thereto, other than the Company, and that such parties
had the power, corporate or otherwise, and authority to enter into and perform
all obligations thereunder; and (c) that the signatures (other than signatures
of officers of the Company) on all documents that I have examined are genuine.
As to matters of fact relevant to the opinions expressed herein, I have relied
upon, and assumed the accuracy of, the representations and warranties contained
in the Transaction Documents and I have relied upon certificates and oral or
written statements and other information obtained from the Company, the other
parties to the transaction referenced herein, and public officials. During the
course of my representation of the Company, nothing has come to my attention
that would cause me to believe that such reliance is unreasonable. As used
herein, “to my knowledge”, “known to me” or words of similar import mean my
actual knowledge, after due inquiry.

 

References in this letter to “Applicable Laws” are to those laws, rules and
regulations of the State of New York and of the United States of America which,
in my experience, are normally applicable to transactions of the type
contemplated by the Transaction Documents. References in this letter to
“Governmental Authorities” are to any executive, legislative, judicial,
administrative or regulatory body of the State of New York or the United States
of America. References in this letter to “Governmental Approval” are to any
consent, approval, license, authorization or validation of, or filing, recording
or registration with, any Governmental Authorities pursuant to Applicable Laws.
I express no opinion concerning the laws of any jurisdiction other than the laws
of the State of New York, the Federal laws of the United States and the General
Corporation Law of the State of Delaware. While I am not licensed to practice
law in the States of New York or Delaware, I am a member of the bar of the
District of Columbia and have assumed, with your consent and without
investigation, that the laws of the States of New York and Delaware are the same
as the laws of the District of Columbia on the matters addressed by this
opinion.

 

I have also assumed, for purposes of paragraph 5 below, that each of the
Transaction Documents is in consideration of or relates to an obligation arising
out of a transaction covering in the aggregate not less than $1,000,000.

 

Based on the foregoing and subject to the assumptions and qualifications set
forth herein, I am of the opinion that:

 

1.The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware.

 

2.The Company has all requisite corporate power to execute and deliver the
Transaction Documents and to perform its obligations thereunder.

 

3.The Transaction Documents have been duly authorized, executed and delivered by
the Company.

 

4.None of the Company’s execution, delivery and performance of the Transaction
Documents, and the consummation of the transactions contemplated thereby, (a)
violates any provision of the Company’s certificate of incorporation or by-laws,
or (b) results in a breach of or constitutes a default under any agreement or
instrument governing material Indebtedness of the Company.

 





 

 

[tm2030250d1_ex10-1img001.jpg] 

 

5.Each of the Transaction Documents to which the Company is a party constitutes
a legal, valid and binding agreement of the Company, enforceable against the
Company in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium, receivership or
other laws relating to or affecting creditors’ rights generally, and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and except that the enforcement of rights with
respect to indemnification and contribution obligations and the following
provisions may be limited by applicable law or considerations of public policy:
(a) any provision purporting to waive or limit rights to trial by jury, oral
amendments to written agreements or rights of set-off; (b) any provision
relating to submission to jurisdiction, venue or service of process; (c) any
provision purporting to prohibit, restrict or condition the assignment of, or
the grant of a security interest in, rights under the Transaction Documents, or
property subject thereto; (d) any provision granting or purporting to establish
special or unusual remedies; (e) any interest on interest provisions; (f) any
provision that may be construed as penalties or forfeitures; (g) any provision
waiving rights or protective legal requirements; (h) limitations of liability;
(i) severability clauses; (j) time is of the essence clauses; (k) any power of
attorney granted under the Transaction Documents; (l) any provision insofar as
it provides for the payment or reimbursement of costs and expenses or for
claims, losses or liabilities in excess of a reasonable amount determined by any
court or other tribunal; (m) interest rates which may be usurious (other than
under the laws of the State of New York); (n) any waiver of statute of
limitations; (o) waiver of the requirement of a commercially reasonable sale;
and (p) indemnification or exculpation for a party’s own wrongful or grossly
negligent acts.

 

6.Neither the execution and delivery by the Company of each of the Transaction
Documents, nor the performance by the Company of its obligations under the
Transaction Documents (a) requires any Governmental Approval to be obtained on
the part of the Company, except those that have been obtained and, to my
knowledge, are in effect; and (b) results in a violation of any Applicable Laws
applicable to the Company (including, without limitation, Regulations U and X of
the Federal Reserve Board).

 

7.The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

The opinions expressed above regarding the validity, legally binding effect and
enforceability of the Transaction Documents mean that, subject to the other
qualifications herein set forth, one or more remedies for which provision is
made in a Transaction Document will be available in the event of a material
default by the Company, which will permit the practical realization of the
benefits intended to be provided thereby. However, these opinions do not mean
that any particular remedy for which provision is made in a Transaction Document
will be available upon a default, or that every provision of a Transaction
Document will be upheld or enforced in any particular circumstance by a court.

 

I express no opinion regarding: (a) interest rates which may be usurious; (b)
interest on interest provisions; (c) judgment in foreign currency provisions;
(d) any provision purporting to waive or limit rights to trial by jury; (e) any
provisions waiving rights or protective legal requirements; (f) any provisions
that may be construed as penalties or forfeitures; (g) any provision granting or
purporting to establish special or unusual remedies; (h) any waiver of statute
of limitations; (i) any provision purporting to waive or limit any right of
setoff; (j) limitations of liability; (k) indemnification or exculpation for a
party's own wrongful or grossly negligent acts: (1) severability clauses; (m)
time is of the essences clauses; (n) any power of attorney granted under the
Loan Documents; (o) any provision insofar as it provides for the payment or
reimbursement of costs and expenses or for claims, losses or liabilities in
excess of a reasonable amount determined by any court or other tribunal; (p) any
provision purporting to waive or limit oral amendments of written agreements; or
(q) provisions relating to jurisdiction, venue or service of process.

 





 

 

[tm2030250d1_ex10-1img001.jpg] 

 

I am furnishing this letter to you solely for your benefit in connection with
the transactions referred to herein. Without my prior written consent, this
letter is not to be relied upon, used, circulated, quoted or otherwise referred
to by, or assigned to, any other person (including any person that seeks to
assert your rights in respect of this letter (other than your successor in
interest by means of merger, consolidation, transfer of a business or other
similar transaction)) or for any other purpose, except that (a) any Person that
becomes a Lender in accordance with the Credit Agreement may rely on this letter
as if it were addressed and delivered to such Person on the date hereof; and (b)
this letter may be disclosed to (i) governmental or regulatory authorities
having jurisdiction over you, (ii) designated Persons pursuant to an order or
legal process of any court or governmental agency, and (iii) any of your
accountants and attorneys, provided, in each case, that (A) such disclosure is
made solely to enable any such Person to be informed that a letter has been
given and to be made aware of its contents but not for the purposes of reliance,
(B) I do not assume any duty or liability to any Person to whom such disclosure
is made, and (C) such Person agrees not to further disclose this letter or its
contents to any other Person, other than as permitted above, without my prior
written consent. The opinions expressed herein are as of the date hereof and I
assume no obligation to update or supplement such opinions to reflect any fact
or circumstances that may hereafter come to my attention or any changes in law
that may hereafter occur. It is also expressly understood, and by your
acceptance hereof you expressly acknowledge and accept, that you will look
solely to the Company and its assets with respect to any claims under this
opinion.

 

Very truly yours,

/s/ William A. Smith II

William A. Smith II

Senior Vice President, General Counsel and Corporate Secretary

 





 

 

[tm2030250d1_ex10-1img001.jpg] 

 

Schedule A

 

Bank of America, N.A.

JPMorgan Chase Bank, N.A.

Wells Fargo Bank, National Association

PNC Bank, National Association

TD Bank, N.A.

U.S. Bank National Association

Bank of the West

HSBC Bank USA, National Association

KeyBank National Association

Branch Banking and Trust Company

Comerica Bank

 



A-1

 